Exhibit 10.1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

CREDIT AGREEMENT

Dated as of August 27, 2009

among

Syms Corp,
as the Lead Borrower

For

The Borrowers Named Herein

The Facility Guarantors

Bank of America, N.A.
as Administrative Agent and Collateral Agent
and

The Other Lenders Party Hereto

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

 

Section

 

 

Page

 

 

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

 

1

 

 

 

 

1.01

 

Defined Terms

 

1

 

1.02

 

Other Interpretive Provisions

 

42

 

1.03

 

Accounting Terms

 

43

 

1.04

 

Rounding

 

43

 

1.05

 

Times of Day

 

44

 

1.06

 

Letter of Credit Amounts

 

44

 

 

 

 

 

 

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

 

44

 

 

 

 

2.01

 

Committed Loans; Reserves

 

44

 

2.02

 

Committed Borrowings, Conversions and Continuations of Committed Loans

 

45

 

2.03

 

Letters of Credit

 

47

 

2.04

 

Intentionally Omitted

 

54

 

2.05

 

Prepayments

 

54

 

2.06

 

Termination or Reduction of Commitments

 

55

 

2.07

 

Repayment of Committed Loans

 

56

 

2.08

 

Interest

 

56

 

2.09

 

Fees

 

56

 

2.10

 

Computation of Interest and Fees

 

57

 

2.11

 

Evidence of Debt

 

57

 

2.12

 

Payments Generally; Administrative Agent’s Clawback

 

57

 

2.13

 

Sharing of Payments by Lenders

 

59

 

2.14

 

Settlement Amongst Lenders

 

59

 

 

 

 

 

 

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY; APPOINTMENT OF LEAD BORROWER

 

60

 

 

 

 

3.01

 

Taxes

 

60

 

3.02

 

Illegality

 

62

 

3.03

 

Inability to Determine Rates

 

62

 

3.04

 

Increased Costs; Reserves on LIBO Rate Loans

 

62

 

3.05

 

Compensation for Losses

 

64

 

3.06

 

Mitigation Obligations; Replacement of Lenders

 

64

 

3.07

 

Survival

 

65

 

3.08

 

Designation of Lead Borrower as Borrowers’ Agent

 

65

 

 

 

 

 

 

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

65

 

 

 

 

4.01

 

Conditions of Initial Credit Extension

 

65

 

4.02

 

Conditions to all Credit Extensions

 

69

 

 

 

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

 

70

 

 

 

 

5.01

 

Existence, Qualification and Power

 

70

 

5.02

 

Authorization; No Contravention

 

70

 

5.03

 

Governmental Authorization; Other Consents

 

70

 

5.04

 

Binding Effect

 

70

 

5.05

 

Financial Statements; No Material Adverse Effect

 

71

 

5.06

 

Litigation

 

71

(i)

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

5.07

 

No Default

 

71

 

5.08

 

Ownership of Property; Liens

 

72

 

5.09

 

Environmental Compliance

 

72

 

5.10

 

Insurance

 

73

 

5.11

 

Taxes

 

73

 

5.12

 

ERISA Compliance

 

73

 

5.13

 

Subsidiaries; Equity Interests

 

74

 

5.14

 

Margin Regulations; Investment Company Act

 

74

 

5.15

 

Disclosure

 

74

 

5.16

 

Compliance with Laws

 

75

 

5.17

 

Intellectual Property; Licenses, Etc.

 

75

 

5.18

 

Labor Matters

 

75

 

5.19

 

Security Documents

 

75

 

5.20

 

Solvency

 

76

 

5.21

 

Deposit Accounts; Credit Card Arrangements

 

76

 

5.22

 

Brokers

 

77

 

5.23

 

Customer and Trade Relations

 

77

 

5.24

 

Material Contracts

 

77

 

5.25

 

Casualty

 

77

 

 

 

 

 

 

ARTICLE VI AFFIRMATIVE COVENANTS

 

77

 

 

 

 

6.01

 

Financial Statements

 

77

 

6.02

 

Certificates; Other Information

 

78

 

6.03

 

Notices

 

81

 

6.04

 

Payment of Obligations

 

82

 

6.05

 

Preservation of Existence, Etc.

 

82

 

6.06

 

Maintenance of Properties

 

82

 

6.07

 

Maintenance of Insurance

 

82

 

6.08

 

Compliance with Laws

 

83

 

6.09

 

Books and Records; Accountants

 

84

 

6.10

 

Inspection Rights

 

84

 

6.11

 

Use of Proceeds

 

85

 

6.12

 

Additional Loan Parties

 

85

 

6.13

 

Cash Management

 

85

 

6.14

 

Information Regarding the Collateral

 

87

 

6.15

 

Physical Inventories

 

87

 

6.16

 

Environmental Laws

 

88

 

6.17

 

Further Assurances

 

88

 

 

 

Compliance with Terms of Leaseholds

 

88

 

6.19

 

Material Contracts

 

89

 

 

 

 

 

 

ARTICLE VII NEGATIVE COVENANTS

 

89

 

 

 

 

7.01

 

Liens

 

89

 

7.02

 

Investments

 

89

 

7.03

 

Indebtedness; Disqualified Stock

 

89

 

7.04

 

Fundamental Changes

 

89

 

7.05

 

Dispositions

 

90

 

7.06

 

Restricted Payments

 

90

 

7.07

 

Prepayments of Indebtedness

 

90

 

7.08

 

Change in Nature of Business

 

90

 

7.09

 

Transactions with Affiliates

 

90

(ii)

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

7.10

 

Burdensome Agreements

 

91

 

7.11

 

Use of Proceeds

 

91

 

7.12

 

Amendment of Material Documents

 

91

 

7.13

 

Fiscal Year

 

91

 

7.14

 

Deposit Accounts; Credit Card Processors

 

91

 

7.15

 

Financial Covenant

 

91

 

 

 

 

 

 

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

 

91

 

 

 

 

8.01

 

Events of Default

 

91

 

8.02

 

Remedies Upon Event of Default

 

94

 

8.03

 

Application of Funds

 

95

 

 

 

 

 

 

ARTICLE IX ADMINISTRATIVE AGENT

 

96

 

 

 

 

9.01

 

Appointment and Authority

 

96

 

9.02

 

Rights as a Lender

 

96

 

9.03

 

Exculpatory Provisions

 

97

 

9.04

 

Reliance by Agents

 

98

 

9.05

 

Delegation of Duties

 

98

 

9.06

 

Resignation of Agents

 

98

 

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

 

99

 

9.08

 

Intentionally Omitted

 

99

 

9.09

 

Administrative Agent May File Proofs of Claim

 

99

 

9.10

 

Collateral and Guaranty Matters

 

100

 

9.11

 

Notice of Transfer

 

100

 

9.12

 

Reports and Financial Statements

 

100

 

9.13

 

Agency for Perfection

 

101

 

9.14

 

Indemnification of Agents

 

101

 

9.15

 

Relation among Lenders

 

102

 

9.16

 

Defaulting Lender

 

102

 

 

 

 

 

 

ARTICLE X MISCELLANEOUS

 

103

 

 

 

 

10.01

 

Amendments, Etc.

 

103

 

10.02

 

Notices; Effectiveness; Electronic Communications

 

104

 

10.03

 

No Waiver; Cumulative Remedies

 

106

 

10.04

 

Expenses; Indemnity; Damage Waiver

 

106

 

10.05

 

Payments Set Aside

 

107

 

10.06

 

Successors and Assigns

 

108

 

10.07

 

Treatment of Certain Information; Confidentiality

 

111

 

10.08

 

Right of Setoff

 

112

 

10.09

 

Interest Rate Limitation

 

112

 

10.10

 

Counterparts; Integration; Effectiveness

 

112

 

10.11

 

Survival

 

112

 

10.12

 

Severability

 

113

 

10.13

 

Replacement of Lenders

 

113

 

10.14

 

Governing Law; Jurisdiction; Etc.

 

113

 

10.15

 

Waiver of Jury Trial

 

114

 

10.16

 

No Advisory or Fiduciary Responsibility

 

115

 

10.17

 

USA PATRIOT Act Notice

 

115

 

10.18

 

Foreign Asset Control Regulations

 

115

 

10.19

 

Time of the Essence

 

116

 

10.20

 

Intentionally Omitted

 

116

(iii)

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

10.21

 

Press Releases

 

116

 

10.22

 

Additional Waivers

 

116

 

10.23

 

No Strict Construction

 

118

 

10.24

 

Attachments

 

118

 

 

 

 

 

 

 

SIGNATURES

 

S-119

(iv)

--------------------------------------------------------------------------------



SCHEDULES

 

 

 

 

 

1.01

Borrowers

 

1.02

Guarantors

 

2.01

Commitments and Applicable Percentages

 

5.01

Loan Parties Organizational Information

 

5.05

Supplement to Interim Financial Statements

 

5.08(b)(1)

Owned Real Estate

 

5.08(b)(2)

Leased Real Estate

 

5.09

Environmental Matters

 

5.10

Insurance

 

5.13

Subsidiaries; Other Equity Investments

 

5.18

Collective Bargaining Agreements

 

5.21(a)

DDAs

 

5.21(b)

Credit Card Arrangements

 

5.24

Material Contracts

 

6.02

Financial and Collateral Reporting

 

7.01

Existing Liens

 

7.02

Existing Investments

 

7.03

Existing Indebtedness

 

10.02

Administrative Agent’s Office; Certain Addresses for Notices

 

 

 

EXHIBITS

 

 

 

 

 

 

 

Form of

 

 

 

 

A

Committed Loan Notice

 

B

Note

 

C

Compliance Certificate

 

D

Assignment and Assumption

 

E

Borrowing Base Certificate

 

F

Credit Card Notification

(v)

--------------------------------------------------------------------------------



CREDIT AGREEMENT

          This CREDIT AGREEMENT (“Agreement”) is entered into as of August 27,
2009 among

          Syms Corp, a New Jersey corporation (the “Lead Borrower”),

          the Persons named on Schedule 1.01 hereto (collectively, the
“Borrowers”),

          the Facility Guarantors;

          each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and

          Bank of America, N.A., as Administrative Agent and Collateral Agent.

          The Borrowers have requested that the Lenders provide a revolving
credit facility, and the Lenders have indicated their willingness to lend and
the L/C Issuer has indicated its willingness to issue Letters of Credit, in each
case on the terms and conditions set forth herein.

          In consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

          1.01 Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

          “Accelerated Borrowing Base Delivery Event” means either (i) the
occurrence and continuance of any Event of Default, or (ii) the failure of the
Borrowers to maintain Availability at least equal to twenty percent (20%) of the
Loan Cap. For purposes of this Agreement, the occurrence of an Accelerated
Borrowing Base Delivery Event shall be deemed continuing at the Administrative
Agent’s option (i) so long as such Event of Default has not been waived, and/or
(ii) if the Accelerated Borrowing Base Delivery Event arises as a result of the
Borrowers’ failure to achieve Availability as required hereunder, until
Availability has exceeded twenty percent (20%) of the Loan Cap for sixty (60)
consecutive calendar days, in which case an Accelerated Borrowing Base Delivery
Event shall no longer be deemed to be continuing for purposes of this Agreement.

          “Acceptable Document of Title” means, with respect to any Inventory, a
tangible, negotiable bill of lading, airway bill or other Document (as defined
in the UCC) that (a) is issued by a common carrier (i) which is not an Affiliate
of the Approved Foreign Vendor or any Loan Party and (ii) which is in actual
possession of such Inventory, (b) is issued to the order of the Borrower or, if
so requested by the Collateral Agent, to the order of the Collateral Agent, (c)
names the Collateral Agent as a notify party and bears a conspicuous notation on
its face of the Collateral Agent’s security interest therein, (d) is not subject
to any Lien (other than in favor of the Collateral Agent), and (e) is on terms
otherwise reasonably acceptable to the Collateral Agent.

          “ACH” means automated clearing house transfers.

          “Accommodation Payment” as defined in Section 10.22(d).

-1-

--------------------------------------------------------------------------------



          “Account” means “accounts” as defined in the UCC, and also means a
right to payment of a monetary obligation, whether or not earned by performance,
(a) for property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, (c) for a
secondary obligation incurred or to be incurred, or (d) arising out of the use
of a credit or charge card or information contained on or for use with the card.

          “Acquisition” means, with respect to any Person (a) an Investment in,
or a purchase of a Controlling interest in, the Equity Interests of any other
Person, (b) a purchase or other acquisition of all or substantially all of the
assets or properties of, another Person or of any business unit of another
Person, (c) any merger or consolidation of such Person with any other Person or
other transaction or series of transactions resulting in the acquisition of all
or substantially all of the assets, or a Controlling interest in the Equity
Interests, of any Person, or (d) any acquisition of any Store locations of any
Person, in each case in any transaction or group of transactions which are part
of a common plan.

          “Act” shall have the meaning provided in Section 10.17.

          “Adjusted LIBO Rate” means, with respect to any LIBO Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of one percent (1%)) equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate. The Adjusted LIBO Rate will
be adjusted automatically as to all LIBO Borrowings then outstanding as of the
effective date of any change in the Statutory Reserve Rate.

          “Adjustment Date” means the first day of each Fiscal Quarter,
commencing November 29, 2009.

          “Administrative Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

          “Administrative Agent’s Office” means the Administrative Agent’s
address and, as appropriate, account as set forth on Schedule 10.02, or such
other address or account as the Administrative Agent may from time to time
notify the Lead Borrower and the Lenders.

          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.

          “Affiliate” means, with respect to any Person, (i) another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified, (ii) any
director, officer, managing member, partner, trustee, or beneficiary of that
Person, (iii) any other Person directly or indirectly holding 10% or more of any
class of the Equity Interests of that Person, and (iv) any other Person 10% or
more of any class of whose Equity Interests is held directly or indirectly by
that Person.

          “Agent(s)” means, individually, the Administrative Agent or the
Collateral Agent, and collectively means both of them.

          “Agent Parties” shall have the meaning specified in Section 10.02(c).

          “Aggregate Commitments” means the Commitments of all the Lenders
which, on the Closing Date, is an aggregate of $75,000,000.

          “Agreement” means this Credit Agreement.

-2-

--------------------------------------------------------------------------------



          “Allocable Amount” has the meaning specified in Section 10.22(d).

          “Applicable Lenders” means the Required Lenders, all affected Lenders,
or all Lenders, as the context may require.

          “Applicable Margin” means:

 

 

 

 

 

          (a) From and after the Closing Date until the first Adjustment Date,
the percentages set forth in Level II of the pricing grid below; and

 

 

 

          (b) From and after the first Adjustment Date and on each Adjustment
Date thereafter, the Applicable Margin shall be determined from the following
pricing grid based upon the Average Daily Availability during the Fiscal Quarter
ended immediately preceding such Adjustment Date; provided, however, that
notwithstanding anything to the contrary set forth herein, if Availability is at
any time less than the amount calculated pursuant to clause (e) of the Borrowing
Base, then the Applicable Margin otherwise in effect shall immediately increase
by 0.50% and shall remain increased until the subsequent Adjustment Date;
provided, further that upon the occurrence of an Event of Default, interest
shall accrue at the Default Rate; provided further if any financial statement
required to be delivered pursuant to Section 6.01 or any Borrowing Base
Certificate is at any time restated or otherwise revised (including as a result
of an audit) or if the information set forth in any such financial statement or
Borrowing Base Certificate otherwise proves to be false or incorrect such that
the Applicable Margin would have been higher than was in effect during any
period, without constituting a waiver of any Default or Event of Default arising
as a result thereof, interest due under this Agreement shall be immediately
recalculated at such higher rate for any applicable periods and shall be due and
payable on demand.


 

 

 

 

Level

Average Daily
Availability

LIBOR
Margin

Base Rate Margin

I

Less than $25,000,000

3.50%

2.50%

II

Equal to or greater than $25,000,000 but less than or equal to $50,000,000

3.25%

2.25%

III

Greater than $50,000,000

3.00%

2.00%

          “Applicable Percentage” means with respect to any Lender at any time,
the percentage (carried out to the ninth decimal place) of the Aggregate
Commitments represented by such Lender’s Commitment at such time. If the
commitment of each Lender to make Committed Loans and the obligation of the L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to Section
2.06 or Section 8.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

-3-

--------------------------------------------------------------------------------



          “Applicable Rate” means, at any time of calculation, (a) with respect
to Commercial Letters of Credit, a per annum rate equal to the Applicable Margin
for Committed Loans which are LIBOR Rate Loans minus 0.75%, and (b) with respect
to Standby Letters of Credit, a per annum rate equal to the Applicable Margin
for Committed Loans which are LIBOR Rate Loans.

          “Appraisal Percentage” means 85%.

          “Appraised Value” means at any time (a) with respect to the Borrowers’
Eligible Inventory, the appraised orderly liquidation value, net of costs and
expenses to be incurred in connection with any such liquidation, which value is
expressed as a percentage of Cost of the Borrowers’ Eligible Inventory as set
forth in the Borrowers’ inventory stock ledger, which value shall be determined
from time to time by the most recent appraisal undertaken by an independent
appraiser engaged by the Administrative Agent, or (b) with respect to the
Borrowers’ Eligible Real Estate, the fair market value of the Borrowers’
Eligible Real Estate as set forth in the most recent appraisal of the Borrowers’
Eligible Real Estate by an independent appraiser engaged by the Administrative
Agent, which appraisal shall assume, among other things, a marketing time of not
greater than twelve (12) months or less than three (3) months; provided that the
Appraised Value of Eligible Real Estate shall in no event exceed the maximum
amount of the Obligations at any time specified to be secured by a Mortgage
thereon.

          “Approved Foreign Vendor” means a foreign vendor of a Loan Party which
(a) is located in any country acceptable to the Collateral Agent in its
discretion, (b) has received timely payment or performance of all obligations
owed to it by the Loan Parties, (c) has not asserted and has no right to assert
any reclamation, repossession, diversion, stoppage in transit, Lien or title
retention rights in respect of such Inventory, and (d), if so requested by the
Collateral Agent, has entered into and is in full compliance with the terms of
an agreement with the Collateral Agent in form and substance satisfactory to the
Collateral Agent.

          “Approved Fund” means any Fund that is administered or managed by (a)
a Lender, (b) an Affiliate of a Lender (c) an entity or an Affiliate of an
entity that administers or manages a Lender, or (d) the same investment advisor
or an advisor under common control with such Lender, Affiliate or advisor, as
applicable.

          “Assignee Group” means two or more Eligible Assignees that are
Affiliates of one another or two or more Approved Funds managed by the same
investment advisor.

          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit D or any other form approved by the
Administrative Agent.

          “Attributable Indebtedness” means, on any date, (a) in respect of any
Capital Lease Obligation of any Person, the capitalized amount thereof that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease or similar payments under the relevant
lease or other applicable agreement or instrument that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease, agreement or instrument were accounted for as a capital lease.

          “Audited Financial Statements” means the audited consolidated balance
sheet of the Lead Borrower and its Subsidiaries for the fiscal year ended
February 28, 2009, and the related consolidated statements of income or
operations, Shareholders’ Equity and cash flows for such fiscal year of the Lead
Borrower and its Subsidiaries, including the notes thereto.

-4-

--------------------------------------------------------------------------------



          “Auto-Extension Letter of Credit” shall have the meaning specified in
Section 2.03(b)(iii).

          “Availability” means, as of any date of determination thereof by the
Administrative Agent, the result, if a positive number, of:

                    (a) The Loan Cap

                              Minus

                    (b) The aggregate unpaid balance of the Committed Loans and
the L/C Obligations to, or for the account of, the Borrowers.

          In calculating Availability at any time and for any purpose under this
Agreement, the Lead Borrower shall certify to the Administrative Agent that all
accounts payable and Taxes are being paid on a timely basis (absent which the
Administrative Agent may establish a Reserve therefor).

          “Availability Period” means the period from and including the Closing
Date to the earliest of (a) the Maturity Date, (b) the date of termination of
the Aggregate Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Lender to make Committed Loans and of the
obligation of the L/C Issuer to make L/C Credit Extensions pursuant to Section
8.02.

          “Availability Reserves” means, without duplication of any other
Reserves or items that are otherwise addressed or excluded through eligibility
criteria, such reserves as the Administrative Agent from time to time determines
in its reasonable discretion as being appropriate (a) to reflect the impediments
to the Agents’ ability to realize upon the Collateral, (b) to reflect claims and
liabilities that the Administrative Agent determines will need to be satisfied
in connection with the realization upon the Collateral, (c) to reflect criteria,
events, conditions, contingencies or risks which adversely affect any component
of the Borrowing Base, or the assets, business, financial performance or
financial condition of any Loan Party, or (d) to reflect that a Default or an
Event of Default then exists. Without limiting the generality of the foregoing,
Availability Reserves may include, in the Administrative Agent’s reasonable
discretion, (but are not limited to) reserves based on: (i) rent; (ii) customs
duties, and other costs to release Inventory which is being imported into the
United States; (iii) outstanding Taxes and other governmental charges,
including, without limitation, ad valorem, real estate, personal property,
sales, claims of the PBGC and other Taxes which may have priority over the
interests of the Collateral Agent in the Collateral; (iv) salaries, wages and
benefits due to employees of any Borrower, (v) Customer Credit Liabilities, (vi)
reserves for reasonably anticipated changes in the Appraised Value of Eligible
Inventory between appraisals, (vii) amounts due to vendors on account of
consigned goods, (ix) warehousemen’s or bailee’s charges and other Permitted
Encumbrances which may have priority over the interests of the Collateral Agent
in the Collateral, (x) Cash Management Reserves, (xi) Bank Products Reserves,
(xii) Realty Reserves, and (xiiii) royalties payable in respect of licensed
merchandise.

          “Average Daily Availability” shall mean the average daily Availability
for the immediately preceding Fiscal Quarter (based on Availability at the close
of business on each day during such Fiscal Quarter).

          “Bank of America” means Bank of America, N.A. and its successors.

          “Bank Products” means any services or facilities provided to any Loan
Party by the Administrative Agent, any Lender, or any of their respective
Affiliates, including, without limitation, on account of (a) Swap Contracts and
(b) leasing, but excluding Cash Management Services.

-5-

--------------------------------------------------------------------------------



          “Bank Product Reserves” means such reserves as the Administrative
Agent from time to time determines in its reasonable discretion as being
appropriate to reflect the liabilities and obligations of the Loan Parties with
respect to Bank Products then provided or outstanding.

          “Banker’s Acceptance” means a time draft or bill of exchange or other
deferred payment obligation relating to a Commercial Letter of Credit which has
been accepted by the Issuing Lender.

          “Base Rate” means for any day a fluctuating rate per annum equal to
the highest of (a) the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate”; (b) the
Federal Funds Rate for such day, plus 0.50%; and (c) the LIBO Rate for a
one-month interest period as determined on such day, plus 1.0%. The “prime rate”
is a rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in the Base Rate due
to a change in Bank of America’s “prime rate”, the Federal Funds Rate or the
LIBO Rate shall be effective on the effective date of such change in Bank of
America’s prime rate, the Federal Funds Rate or the LIBO Rate, respectively.

          “Base Rate Loan” means a Committed Loan that bears interest based on
the Base Rate.

          “Blocked Account” has the meaning provided in Section 6.13(a)(ii).

          “Blocked Account Agreement” means with respect to an account
established by a Loan Party, an agreement, in form and substance satisfactory to
the Collateral Agent, establishing control (as defined in Section 9-104 of the
UCC) of such account by the Collateral Agent and whereby the bank maintaining
such account agrees, upon the occurrence and during the continuance of a Cash
Dominion Event, to comply only with the instructions originated by the
Collateral Agent without the further consent of any Loan Party.

          “Blocked Account Bank” means each bank with whom deposit accounts are
maintained in which any funds of any of the Loan Parties from one or more DDAs
are concentrated and with whom a Blocked Account Agreement has been, or is
required to be, executed in accordance with the terms hereof.

          “Borrower Materials” has the meaning specified in Section 6.02.

          “Borrowers” has the meaning specified in the introductory paragraph
hereto.

          “Borrowing Base” means, at any time of calculation, an amount equal
to:

 

 

 

          (a) the face amount of Eligible Credit Card Receivables multiplied by
85%;

 

 

 

          plus

 

 

 

          (b) the Cost of Eligible Inventory, net of Inventory Reserves,
multiplied by the Appraisal Percentage of the Appraised Value of Eligible
Inventory;

 

 

 

          plus

 

 

 

          (c) with respect to any Eligible Letter of Credit, the Appraisal
Percentage of the Appraised Value of the Inventory supported by such Eligible
Letter of Credit, multiplied by the Cost of such Inventory when completed, net
of Inventory Reserves;

-6-

--------------------------------------------------------------------------------




 

 

 

          plus

 

 

 

          (d) 100% of all Eligible Cash on Hand, provided that Eligible Cash on
Hand included in the Borrowing Base may not be withdrawn from the deposit
account at Administrative Agent, thereby reducing the Borrowing Base, unless and
until the Lead Borrower furnishes the Administrative Agent with (i) notice of
such intended withdrawal and (ii) a Borrowing Base Certificate as of the date of
such proposed withdrawal reflecting that, after giving effect to such
withdrawal, no Overadvance or Default or Event of Default will result;

 

 

 

          plus

 

 

 

          (e) the least of (i) $18,750,000, (ii) the Real Estate Advance Rate
multiplied by the Appraised Value of Eligible Real Estate, and (iii) the Real
Estate Cap;

 

 

 

          minus

 

 

 

          (f) the then amount of all Availability Reserves.

          “Borrowing Base Certificate” means a certificate substantially in the
form of Exhibit E hereto (with such changes therein as may be required by the
Administrative Agent to reflect the components of and reserves against the
Borrowing Base as provided for hereunder from time to time), executed and
certified as accurate and complete by a Responsible Officer of the Lead Borrower
which shall include appropriate exhibits, schedules, supporting documentation,
and additional reports as reasonably requested by the Administrative Agent.

          “Business Day” means any day other than a Saturday, Sunday or other
day on which commercial banks are authorized to close under the Laws of, or are
in fact closed in, the state where the Administrative Agent’s Office is located
and, if such day relates to any LIBO Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank market.

          “Capital Expenditures” means, with respect to any Person for any
period, (a) all expenditures made (whether made in the form of cash or other
property) or costs incurred for the acquisition or improvement of fixed or
capital assets of such Person (excluding normal replacements and maintenance
which are properly charged to current operations), in each case that are (or
should be) set forth as capital expenditures in a Consolidated statement of cash
flows of such Person for such period, in each case prepared in accordance with
GAAP, and (b) Capital Lease Obligations incurred by such Person during such
period.

          “Capital Lease Obligations” means, with respect to any Person for any
period, the obligations of such Person to pay rent or other amounts under any
lease of (or other arrangement conveying the right to use) real or personal
property, or a combination thereof, which obligations are required to be
classified and accounted for as liabilities on a balance sheet of such Person
under GAAP and the amount of which obligations shall be the capitalized amount
thereof determined in accordance with GAAP.

          “Cash Collateral Account” means a non-interest bearing account
established by one or more of the Loan Parties with Bank of America, and in the
name of, the Collateral Agent (as the Collateral Agent shall otherwise direct)
and under the sole and exclusive dominion and control of the Collateral Agent,
in which deposits are required to be made in accordance with Section 2.03(g) or
8.02(c).

          “Cash Collateralize” has the meaning specified in Section 2.03(g).

-7-

--------------------------------------------------------------------------------



          “Cash Dominion Event” means either (i) the occurrence and continuance
of any Event of Default, or (ii) the failure of the Borrowers to maintain
Availability of at least twenty percent (20%) of the Loan Cap. For purposes of
this Agreement, the occurrence of a Cash Dominion Event shall be deemed
continuing (i) so long as such Event of Default has not been waived, and/or (ii)
if the Cash Dominion Event arises as a result of the Borrowers’ failure to
achieve Availability as required hereunder, until Availability has exceeded
twenty percent (20%) of the Loan Cap for sixty (60) consecutive days, in which
case a Cash Dominion Event shall no longer be deemed to be continuing for
purposes of this Agreement; provided that a Cash Dominion Event shall be deemed
continuing (even if an Event of Default is no longer continuing and/or
Availability exceeds the required amount for sixty (60) consecutive days) at all
times after a Cash Dominion Event has occurred and been discontinued on two (2)
occasions after the Closing Date. The termination of a Cash Dominion Event as
provided herein shall in no way limit, waive or delay the occurrence of a
subsequent Cash Dominion Event in the event that the conditions set forth in
this definition again arise.

          “Cash Management Reserves” means such reserves as the Administrative
Agent, from time to time, determines in its discretion as being appropriate to
reflect the reasonably anticipated liabilities and obligations of the Loan
Parties with respect to Cash Management Services then provided or outstanding.

          “Cash Management Services” means any one or more of the following
types or services or facilities provided to any Loan Party by the Administrative
Agent or any Lender or any of their respective Affiliates: (a) ACH transactions,
(b) cash management services, including, without limitation, controlled
disbursement services, treasury, depository, overdraft, and electronic funds
transfer services, (c) foreign exchange facilities, (d) credit card processing
services, (e) purchase cards, and (f) credit or debit cards.

          “CERCLA” means the Comprehensive Environmental Response, Compensation,
and Liability Act, 42 U.S.C. § 9601 et seq.

          “CERCLIS” means the Comprehensive Environmental Response,
Compensation, and Liability Information System maintained by the United States
Environmental Protection Agency.

          “CFC” means a Person that is a controlled foreign corporation under
Section 957 of the Code.

          “Change in Law” means the occurrence, after the date of this
Agreement, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority.

          “Change of Control” means an event or series of events by which:

 

 

 

          (a) any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) other than Marcy Syms becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of 25% or more of the Equity Interests
of the Lead Borrower entitled to vote for members of the board of directors or
equivalent governing body of the Lead Borrower on a fully-diluted basis (and
taking into account

-8-

--------------------------------------------------------------------------------




 

 

 

all such Equity Interests that such “person” or “group” has the right to acquire
pursuant to any option right); or

 

 

 

          (b) during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the Lead
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

 

 

 

          (c) any Person or two or more Persons acting in concert (other than
Marcy Syms) shall have acquired by contract or otherwise, or shall have entered
into a contract or arrangement that, upon consummation thereof, will result in
its or their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the management or policies of the Lead Borrower, or
control over the Equity Interests of the Lead Borrower entitled to vote for
members of the board of directors or equivalent governing body of the Lead
Borrower on a fully-diluted basis (and taking into account all such securities
that such Person or Persons have the right to acquire pursuant to any option
right) representing 25% or more of the combined voting power of such securities;
or

 

 

 

          (d) any “change in control” or “sale” or “disposition” or similar
event as defined in any Organizational Document of any Loan Party, or any
document governing Material Indebtedness of any Loan Party; or

 

 

 

          (e) the Lead Borrower fails at any time to own, directly or
indirectly, 100% of the Equity Interests of each other Loan Party free and clear
of all Liens (other than the Liens in favor of the Collateral Agent), except
where such failure is as a result of a transaction permitted by the Loan
Documents.

 

 

           “Closing Date” means the first date all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.

          “Code” means the Internal Revenue Code of 1986 and the regulations
promulgated thereunder, each as amended and in effect from time to time.

          “Collateral” means any and all “Collateral” or “Mortgaged Property” as
defined in any applicable Security Document and all other property that is or is
intended under the terms of the Security Documents to be subject to Liens in
favor of the Collateral Agent.

          “Collateral Access Agreement” means an agreement reasonably
satisfactory in form and substance to the Agents executed by (a) a bailee or
other Person in possession of Collateral, and (b) any landlord of Real Estate
leased by any Loan Party, pursuant to which such Person (i) acknowledges the
Collateral Agent’s Lien on the Collateral, (ii) releases such Person’s Liens on
the Collateral held by such

-9-

--------------------------------------------------------------------------------



Person or located on such Real Estate, (iii) provides the Collateral Agent with
access to the Collateral held by such bailee or other Person or located in or on
such Real Estate, (iv) as to any landlord, provides the Collateral Agent with a
reasonable time to sell and dispose of the Collateral from such Real Estate, and
(v) makes such other agreements with the Collateral Agent as the Agents may
reasonably require.

          “Collateral Agent” means Bank of America, acting in such capacity for
its own benefit and the ratable benefit of the other Credit Parties.

          “Commercial Letter of Credit” means any letter of credit or similar
instrument (including, without limitation, banker’s acceptances) issued for the
purpose of providing the primary payment mechanism in connection with the
purchase of any materials, goods or services by a Borrower in the ordinary
course of business of such Borrower.

          “Commitment” means, as to each Lender, its obligation to (a) make
Committed Loans to the Borrowers pursuant to Section 2.01 and (b) purchase
participations in L/C Obligations, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

          “Committed Borrowing” means a borrowing consisting of simultaneous
Committed Loans of the same Type and, in the case of LIBO Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

          “Committed Loan” has the meaning specified in Section 2.01.

          “Committed Loan Notice” means a notice of (a) a Committed Borrowing,
(b) a Conversion of Committed Loans from one Type to the other, or (c) a
continuation of LIBO Rate Loans, pursuant to 2.01(a), which, if in writing,
shall be substantially in the form of Exhibit A.

          “Compliance Certificate” means a certificate substantially in the form
of Exhibit C.

          “Concentration Account” has the meaning provided in Section 6.13(b).

          “Consent” means actual consent given by a Lender from whom such
consent is sought; or the passage of seven (7) Business Days from receipt of
written notice to a Lender from the Administrative Agent of a proposed course of
action to be followed by the Administrative Agent without such Lender’s giving
the Administrative Agent written notice of that Lender’s objection to such
course of action.

           “Consolidated” means, when used to modify a financial term, test,
statement, or report of a Person, the application or preparation of such term,
test, statement or report (as applicable) based upon the consolidation, in
accordance with GAAP, of the financial condition or operating results of such
Person and its Subsidiaries.

          “Consolidated EBITDA” means, at any date of determination, an amount
equal to Consolidated Net Income of the Lead Borrower and its Subsidiaries on a
Consolidated basis for the most recently completed Measurement Period, plus (a)
the following to the extent deducted in calculating such Consolidated Net
Income: (i) Consolidated Interest Charges, (ii) the provision for Federal,
state, local and foreign income Taxes, (iii) depreciation and amortization
expense and (iv) other non-recurring expenses reducing such Consolidated Net
Income which do not represent a cash item in such period or any future period
(in each case of or by the Lead Borrower and its Subsidiaries for such
Measurement Period), minus

-10-

--------------------------------------------------------------------------------



(b) the following to the extent included in calculating such Consolidated Net
Income: (i) Federal, state, local and foreign income tax credits and (ii) all
non-cash items increasing Consolidated Net Income (in each case of or by the
Lead Borrower and its Subsidiaries for such Measurement Period), all as
determined on a Consolidated basis in accordance with GAAP.

          “Consolidated Fixed Charge Coverage Ratio” means, at any date of
determination, the ratio of (a) (i) Consolidated EBITDA for such period minus
(ii) Capital Expenditures made during such period, minus (iii) the aggregate
amount of Federal, state, local and foreign income taxes paid in cash during
such period to (b) the sum of (i) Debt Service Charges plus (ii) the aggregate
amount of all Restricted Payments, in each case, of or by the Lead Borrower and
its Subsidiaries for the most recently completed Measurement Period, all as
determined on a Consolidated basis in accordance with GAAP.

          “Consolidated Interest Charges” means, for any Measurement Period, the
sum of (a) all interest, premium payments, debt discount, fees, charges and
related expenses in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, including,
without limitation, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers’ acceptance financing and net
costs under Swap Contracts, but excluding any non-cash or deferred interest
financing costs, (b) all interest paid or payable with respect to discontinued
operations and (c) the portion of rent expense with respect to such period under
Capital Lease Obligations that is treated as interest in accordance with GAAP
minus (d) interest income during such period (excluding any portion of interest
income representing accruals of amounts received in a previous period), in each
case of or by the Lead Borrower and its Subsidiaries for the most recently
completed Measurement Period, all as determined on a Consolidated basis in
accordance with GAAP.

          “Consolidated Net Income” means, as of any date of determination, the
net income of the Lead Borrower and its Subsidiaries for the most recently
completed Measurement Period, all as determined on a Consolidated basis in
accordance with GAAP, provided, however, that there shall be excluded (a)
extraordinary gains and extraordinary losses for such Measurement Period, (b)
the income (or loss) of such Person during such Measurement Period in which any
other Person has a joint interest, except to the extent of the amount of cash
dividends or other distributions actually paid in cash to such Person during
such period, (c) the income (or loss) during such Measurement Period of any
Subsidiary of such Person accrued prior to the date (i) it becomes a Subsidiary
of such Person, (ii) it is merged into or consolidated with such Person or any
of its Subsidiaries or (iii) its assets are acquired by such Person or any of
its Subsidiaries, and (d) the income of any direct or indirect Subsidiary of a
Person to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of that income is not at the time permitted by
operation of the terms of its Organization Documents or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary, except that the Lead Borrower’s equity in any net
loss of any such Subsidiary for such Measurement Period shall be included in
determining Consolidated Net Income.

           “Contractual Obligation” means, as to any Person, any provision of
any agreement, instrument or other undertaking to which such Person is a party
or by which it or any of its property is bound.

          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

          “Convert”, “Conversion” and “Converted” each refer to a conversion of
Committed Loans of one Type into Committed Loans of the other Type.

-11-

--------------------------------------------------------------------------------



          “Cost” means the lower of cost or market value of Inventory on a
first-in, first-out basis based on the inventory retail method, based upon the
Borrowers’ accounting practices, known to the Administrative Agent, which
practices are in effect on the Closing Date, as such calculated cost is
determined from invoices received by the Borrowers, the Borrowers’ purchase
journals and/or the Borrowers’ stock ledger.

          “Credit Card Notifications” has the meaning provided in Section
6.13(a)(i).

          “Credit Card Receivables” means each “Account” (as defined in the UCC)
together with all income, payments and proceeds thereof, owed by a major credit
or debit card issuer (including, but not limited to, Visa, MasterCard and
American Express and such other issuers approved by the Administrative Agent) to
a Loan Party resulting from charges by a customer of a Loan Party on credit or
debit cards issued by such issuer in connection with the sale of goods by a Loan
Party, or services performed by a Loan Party, in each case in the ordinary
course of its business.

          “Credit Extensions” mean each of the following: (a) a Committed
Borrowing and (b) an L/C Credit Extension.

          “Credit Party” or “Credit Parties” means (a) individually, (i) each
Lender and its Affiliates, (ii) each Agent, (iii) each L/C Issuer, (iv) each
beneficiary of each indemnification obligation undertaken by any Loan Party
under any Loan Document, (v) any other Person to whom Obligations under this
Agreement and other Loan Documents are owing, and (vi) the successors and
assigns of each of the foregoing, and (b) collectively, all of the foregoing.

          “Credit Party Expenses” means, without limitation, (a) all reasonable
out-of-pocket expenses incurred by the Agents and their respective Affiliates,
in connection with this Agreement and the other Loan Documents, including
without limitation (i) the reasonable fees, charges and disbursements of (A) one
primary counsel for the Agents and one local counsel in each applicable
jurisdiction, (B) outside consultants for the Agents, (C) appraisers, (D)
commercial finance examinations, and (E) all such reasonable out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of the Obligations, (ii) in connection with (A) the syndication of the credit
facilities provided for herein, (B) the preparation, negotiation,
administration, management, execution and delivery of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (C) the enforcement or protection of their rights
in connection with this Agreement or the Loan Documents or efforts to preserve,
protect, collect, or enforce the Collateral, or (D) any workout, restructuring
or negotiations in respect of any Obligations, and (b) with respect to the L/C
Issuer, and its Affiliates, all reasonable out-of-pocket expenses incurred in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder; and (c) all reasonable
out-of-pocket expenses incurred by the Credit Parties who are not the Agents,
the L/C Issuer or any Affiliate of any of them, after the occurrence and during
the continuance of an Event of Default in connection with the enforcement or
protection of its rights under the Loan Documents, or in connection with the
Credit Extensions made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Credit Extensions, provided that such Credit Parties shall be entitled to
reimbursement for no more than one primary counsel and one local counsel in each
applicable jurisdiction (absent a conflict of interest in which case the Credit
Parties may engage and be reimbursed for additional counsel), one outside
consultant and one financial advisor, in each case representing or advising all
such Credit Parties.

          “Customer Credit Liabilities” means at any time, the aggregate
remaining value at such time of (a) outstanding gift certificates and gift cards
of the Borrowers entitling the holder thereof to use all or a

-12-

--------------------------------------------------------------------------------



portion of the certificate or gift card to pay all or a portion of the purchase
price for any Inventory, and (b) outstanding merchandise credits of the
Borrowers.

          “Customs Broker Agreement” means an agreement in form and substance
satisfactory to the Agents among a Borrower, a customs broker or other carrier,
and the Collateral Agent, in which the customs broker or other carrier
acknowledges that it has control over and holds the documents evidencing
ownership of the subject Inventory for the benefit of the Collateral Agent and
agrees, upon notice from the Collateral Agent, to hold and dispose of the
subject Inventory solely as directed by the Collateral Agent.

          “DDA” means each checking, savings or other demand deposit account
maintained by any of the Loan Parties. All funds in each DDA shall be
conclusively presumed to be Collateral and proceeds of Collateral and the Agents
and the Lenders shall have no duty to inquire as to the source of the amounts on
deposit in any DDA.

          “Debt Service Charges” means for any Measurement Period, the sum of
(a) Consolidated Interest Charges paid or required to be paid for such
Measurement Period, plus (b) principal payments made or required to be made on
account of Indebtedness (excluding the Obligations and any Synthetic Lease
Obligations but including, without limitation, Capital Lease Obligations) for
such Measurement Period, in each case determined on a Consolidated basis in
accordance with GAAP.

          “Debtor Relief Laws” means the United States Bankruptcy Code, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

          “Default” means any event or condition that constitutes an Event of
Default or that, with the giving of any notice, the passage of time, or both,
would be an Event of Default.

          “Default Rate” means (a) when used with respect to Obligations other
than Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus
(ii) the Applicable Margin, if any, applicable to Base Rate Loans, plus (iii) 2%
per annum; provided, however, that with respect to a LIBO Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Committed Loan plus 2% per
annum, and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable Rate for Standby Letters of Credit or Commercial Letters of
Credit, as applicable, plus 2% per annum.

          “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Committed Loans or participations in L/C Obligations required to
be funded by it hereunder within one Business Day of the date required to be
funded by it hereunder, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one Business Day of the date when due, or (c) has been
deemed insolvent or become the subject of a bankruptcy or insolvency proceeding.

          “Deteriorating Lender” means any Defaulting Lender or any Lender as to
which (a) the L/C Issuer has a good faith belief that such Lender has defaulted
in fulfilling its obligations under one or more other syndicated credit
facilities, or (b) a Person that Controls such Lender has been deemed insolvent
or become the subject of a bankruptcy, insolvency or similar proceeding.

          “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction and any sale,
transfer, license or other disposition of (whether in one

-13-

--------------------------------------------------------------------------------



transaction or in a series of transactions) of any property (including, without
limitation, any Equity Interests) by any Person (or the granting of any option
or other right to do any of the foregoing), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith (other than an
assignment for purposes of collection).

          “Disqualified Stock” means any Equity Interest that, by its terms (or
by the terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is 91 days after the
date on which the Committed Loans mature; provided, however, that (i) only the
portion of such Equity Interests which so matures or is mandatorily redeemable,
is so convertible or exchangeable or is so redeemable at the option of the
holder thereof prior to such date shall be deemed to be Disqualified Stock and
(ii) with respect to any Equity Interests issued to any employee or to any plan
for the benefit of employees of the Lead Borrower or its Subsidiaries or by any
such plan to such employees, such Equity Interest shall not constitute
Disqualified Stock solely because it may be required to be repurchased by the
Lead Borrower or one of its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, resignation, death or disability and if any class of Equity
Interest of such Person that by its terms authorizes such Person to satisfy its
obligations thereunder by delivery of an Equity Interest that is not
Disqualified Stock, such Equity Interests shall not be deemed to be Disqualified
Stock. Notwithstanding the preceding sentence, any Equity Interest that would
constitute Disqualified Stock solely because the holders thereof have the right
to require a Loan Party to repurchase such Equity Interest upon the occurrence
of a change of control or an asset sale shall not constitute Disqualified Stock.
The amount of Disqualified Stock deemed to be outstanding at any time for
purposes of this Agreement will be the maximum amount that the Lead Borrower and
its Subsidiaries may become obligated to pay upon maturity of, or pursuant to
any mandatory redemption provisions of, such Disqualified Stock or portion
thereof, plus accrued dividends.

          “Dollars” and “$” mean lawful money of the United States.

          “Domestic Subsidiary” means any Subsidiary that is organized under the
laws of the United States of America, any State thereof or the District of
Columbia (excluding, for the avoidance of doubt, any Subsidiary organized under
the laws of Puerto Rico or any other territory).

          “Eligible Assignee” means (a) a Credit Party or any of its Affiliates;
(b) a bank, insurance company, or company engaged in the business of making
commercial loans, which Person, together with its Affiliates, has a combined
capital and surplus in excess of $250,000,000; (c) an Approved Fund; (d) any
Person to whom a Credit Party assigns its rights and obligations under this
Agreement as part of an assignment and transfer of such Credit Party’s rights in
and to a material portion of such Credit Party’s portfolio of asset based credit
facilities, and (e) any other Person (other than a natural person) approved by
(i) the Administrative Agent and the L/C Issuer, and (ii) unless an Event of
Default has occurred and is continuing, the Lead Borrower (each such approval
not to be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, (i) “Eligible Assignee” shall not include a Loan Party or any of the
Loan Parties’ Affiliates or Subsidiaries, (ii) a competitor of a Loan Party or
any of its Subsidiaries shall not be deemed an “Eligible Assignee” under any
circumstances except after the occurrence of an Event of Default under Section
8.01(a) or (f) and (iii) a Loan Party’s decision not to consent to an assignment
to a Person all or substantially all of whose investments consist of distressed
debt shall not be deemed unreasonable.

          “Eligible Cash on Hand” means cash of a Borrower from time to time
deposited in a DDA or investment or securities account in the name of a Loan
Party maintained with Bank of America

-14-

--------------------------------------------------------------------------------



(excluding any amounts on deposit in the Cash Collateral Account or in any other
escrow, special purpose or restricted account, such as an account specifically
designated for payroll or sales taxes), which DDA is subject to a first priority
perfected security interest in favor of the Collateral Agent.

          “Eligible Credit Card Receivables” means at the time of any
determination thereof, each Credit Card Receivable that satisfies the following
criteria at the time of creation and continues to meet the same at the time of
such determination: such Credit Card Receivable (i) has been earned by
performance and represents the bona fide amounts due to a Borrower from a credit
card payment processor and/or credit card issuer, and in each case originated in
the ordinary course of business of such Borrower, and (ii) in each case is not
ineligible for inclusion in the calculation of the Borrowing Base pursuant to
any of clauses (a) through (k) below. Without limiting the foregoing, to qualify
as an Eligible Credit Card Receivable, an Account shall indicate no Person other
than a Borrower as payee or remittance party. In determining the amount to be so
included, the face amount of an Account shall be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that a Borrower may be obligated to rebate to a
customer, a credit card payment processor, or credit card issuer pursuant to the
terms of any agreement or understanding (written or oral)) and (ii) the
aggregate amount of all cash received in respect of such Account but not yet
applied by the Loan Parties to reduce the amount of such Credit Card Receivable.
Except as otherwise agreed by the Administrative Agent, any Credit Card
Receivable included within any of the following categories shall not constitute
an Eligible Credit Card Receivable:

 

 

 

          (a) any Credit Card Receivable which does not constitute an “Account”
(as defined in the UCC);

 

 

 

          (b) Credit Card Receivables that have been outstanding for more than
five (5) Business Days from the date of sale;

 

 

 

          (c) Credit Card Receivables with respect to which a Loan Party does
not have good, valid and marketable title, free and clear of any Lien (other
than Liens granted to the Collateral Agent);

 

 

 

          (d) Credit Card Receivables that are not subject to a first priority
security interest in favor of the Collateral Agent (it being the intent that
chargebacks in the ordinary course by such processors shall not be deemed
violative of this clause);

 

 

 

          (e) Credit Card Receivables which are disputed, are with recourse, or
with respect to which a claim, counterclaim, offset or chargeback has been
asserted (to the extent of such claim, counterclaim, offset or chargeback);

 

 

 

          (f) Credit Card Receivables as to which the processor has the right
under certain circumstances to require a Loan Party to repurchase the Accounts
from such credit card processor;

 

 

 

          (g) Credit Card Receivables due from an issuer or payment processor of
the applicable credit card which is the subject of any bankruptcy or insolvency
proceedings;

 

 

 

          (h) Credit Card Receivables which are not a valid, legally enforceable
obligation of the applicable issuer with respect thereto;

-15-

--------------------------------------------------------------------------------




 

 

 

          (i) Credit Card Receivables which do not conform to all
representations, warranties or other provisions in the Loan Documents relating
to Credit Card Receivables;

 

 

 

          (j) Credit Card Receivables which are evidenced by “chattel paper” or
an “instrument” of any kind unless such “chattel paper” or “instrument” is in
the possession of the Collateral Agent, and to the extent necessary or
appropriate, endorsed to the Collateral Agent; or

 

 

 

          (k) Credit Card Receivables which the Administrative Agent determines
in its reasonable discretion to be uncertain of collection.

          “Eligible Inventory” means, as of the date of determination thereof,
without duplication, items of Inventory of a Borrower that are finished goods,
merchantable and readily saleable to the public in the ordinary course, that in
each case, except as otherwise agreed by the Administrative Agent, comply with
each of the representations and warranties respecting Inventory made by the
Borrowers in the Loan Documents, and that are not excluded as ineligible by
virtue of one or more of the criteria set forth below. Except as otherwise
agreed by the Administrative Agent, the following items of Inventory shall not
be included in Eligible Inventory:

 

 

 

          (a) Inventory that is not solely owned by a Borrower or as to which a
Borrower does not have good and valid title;

 

 

 

          (b) Inventory that is leased by or is on consignment to a Borrower or
which is consigned by a Borrower to a Person which is not a Loan Party;

 

 

 

          (c) Inventory that is not located in the United States of America
(excluding territories or possessions of the United States) at a location that
is owned or leased by a Borrower, except (i) Inventory in transit between such
owned or leased locations, or (ii) Inventory with respect to which the Borrowers
have furnished to the Administrative Agent (A) any UCC financing statements or
other documents that the Administrative Agent may determine to be necessary to
perfect its security interest in such Inventory at such location, and (B) a
Collateral Access Agreement executed by the Person owning any such location on
terms reasonably acceptable to the Administrative Agent;

 

 

 

          (d) Inventory that is located in a distribution center leased by a
Borrower unless the applicable lessor has delivered to the Collateral Agent a
Collateral Access Agreement;

 

 

 

          (e) Inventory that is comprised of goods which (i) are damaged,
defective, “seconds,” or otherwise unmerchantable, (ii) are to be returned to
the vendor, (iii) are obsolete or slow moving, or custom items, work-in-process,
raw materials, or that constitute spare parts, promotional, marketing, packaging
and shipping materials or supplies used or consumed in a Borrower’s business,
(iv) are not in compliance with all standards imposed by any Governmental
Authority having regulatory authority over such Inventory, its use or sale, or
(v) are bill-and-hold goods;

 

 

 

          (f) Inventory that is not subject to a perfected first-priority
security interest in favor of the Collateral Agent;

 

 

 

          (g) Inventory that consists of samples, labels, bags, packaging, and
other similar non-merchandise categories;

-16-

--------------------------------------------------------------------------------




 

 

 

          (h) Inventory that is not insured in compliance with the provisions of
Section 5.10 hereof;

 

 

 

          (i) Inventory that has been sold but not yet delivered or as to which
a Borrower has accepted a deposit;

 

 

 

          (j) Inventory that is subject to any licensing, patent, royalty,
trademark, trade name or copyright agreement with any third party from which any
Borrower or any of its Subsidiaries has received notice of a dispute in respect
of any such agreement; or

 

 

 

          (k) Inventory acquired in a Permitted Acquisition, unless and until
the Collateral Agent has completed or received (A) an appraisal of such
Inventory from appraisers satisfactory to the Collateral Agent, establishes
Inventory Reserves (if applicable) therefor, and otherwise agrees that such
Inventory shall be deemed Eligible Inventory, and (B) such other due diligence
as the Agents may require, all of the results of the foregoing to be reasonably
satisfactory to the Agents.

          “Eligible Letter of Credit” means, as of any date of determination
thereof, a Commercial Letter of Credit which supports the purchase of Inventory,
(i) for which Inventory no documents of title have then been issued; (ii) which
Inventory otherwise would constitute Eligible Inventory, (iii) which Commercial
Letter of Credit has an expiry within sixty (60) days of the date of initial
issuance of such Commercial Letter of Credit, and (iv) which Commercial Letter
of Credit provides that it may be drawn only after the Inventory is completed
and after an Acceptable Document of Title has been issued for such Inventory
reflecting a Borrower or the Collateral Agent as consignee of such Inventory;
provided that the Administrative Agent may, in its discretion, exclude any
particular Inventory from the definition of “Eligible Letter of Credit” in the
event the Administrative Agent determines that such Inventory is subject to any
Person’s right or claim which is (or is capable of being) senior to, or pari
passu with, the Lien of the Collateral Agent (such as, without limitation, a
right of stoppage in transit) or may otherwise adversely impact the ability of
the Collateral Agent to realize upon such Inventory.

          “Eligible Real Estate” means Real Estate which, except as otherwise
agreed by the Administrative Agent, satisfies all of the following conditions:

 

 

 

          (a) A Loan Party owns such Real Estate in fee simple absolute;

 

 

 

          (b) The Administrative Agent shall have received evidence that all
actions that the Administrative Agent may reasonably deem necessary or
appropriate in order to create valid first and subsisting Liens (subject only to
those Liens permitted by Section 6.02 hereof which have priority over the Lien
of the Collateral Agent by operation of Law or otherwise reasonably acceptable
to the Administrative Agent) on the property described in the Mortgages have
been taken.

 

 

 

          (c) The Administrative Agent shall have received an appraisal (based
upon Appraised Value) of such Real Estate complying with the requirements of
FIRREA by a third- party appraiser reasonably acceptable to the Administrative
Agent and otherwise in form and substance reasonably satisfactory to the
Administrative Agent; and

 

 

 

          (d) The Real Estate Eligibility Requirements have been satisfied.

          “Environmental Compliance Reserve” means, with respect to Eligible
Real Estate, any reserve which the Agents, from time to time in their discretion
establish as estimates of amounts that are

-17-

--------------------------------------------------------------------------------



reasonably likely to be expended by any Loan Party in order for such Loan Party
and its operations and property (a) to comply with any notice from a
Governmental Authority asserting non-compliance with Environmental Laws, or (b)
to correct any such non-compliance with Environmental Laws or to provide for any
Environmental Liability.

          “Environmental Laws” means any and all Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

          “Environmental Liability” means any liability, obligation, damage,
loss, claim, action, suit, judgment, order, fine, penalty, fee, expense, or
cost, contingent or otherwise (including any liability for damages, costs of
environmental remediation, fines, penalties or indemnities), of any Borrower,
any other Loan Party or any of their respective Subsidiaries directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal or presence of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

          “Equipment” has the meaning set forth in the Security Agreement.

          “Equity Interests” means, with respect to any Person, all of the
shares of capital stock of (or other ownership or profit interests in) such
Person, all of the warrants, options or other rights for the purchase or
acquisition from such Person of shares of capital stock of (or other ownership
or profit interests in) such Person, all of the securities convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.

          “ERISA” means the Employee Retirement Income Security Act of 1974.

          “ERISA Affiliate” means any trade or business (whether or not
incorporated) under common control with the Borrower within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

          “ERISA Event” means (a) a Reportable Event with respect to a Pension
Plan; (b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under

-18-

--------------------------------------------------------------------------------



Section 4007 of ERISA and other than periodic contribution requirements, upon
the Borrower or any ERISA Affiliate.

          “Event of Default” has the meaning specified in Section 8.01. An Event
of Default shall be deemed to be continuing unless and until that Event of
Default has been duly waived as provided in Section 10.03 hereof.

          “Excluded Taxes” means, with respect to the Agents, any Lender, the
L/C Issuer or any other recipient of any payment to be made by or on account of
any obligation of the Borrowers hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
any Borrower is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Lead Borrower under Section 10.13), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrowers with respect to such withholding tax
pursuant to Section 3.01(a).

          “Executive Order” has the meaning set forth in Section 10.18.

          “Existing Credit Agreement” means that certain Amended and Restated
Loan and Security Agreement dated as of June 5, 2009, as amended and in effect,
among the Lead Borrower, SYL, LLC and Israel Discount Bank of New York, as
lender.

          “Extraordinary Receipt” means any cash received by or paid to or for
the account of any Person not in the ordinary course of business, including tax
refunds, pension plan reversions, proceeds of insurance (other than proceeds of
business interruption insurance to the extent such proceeds constitute
compensation for lost earnings), condemnation awards (and payments in lieu
thereof), indemnity payments and any purchase price adjustments.

          “Facility Guaranty” means the Guaranty made by the Guarantors in favor
of the Agents and the other Credit Parties, in form reasonably satisfactory to
the Administrative Agent.

          “Federal Funds Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

          “Fee Letter” means the letter agreement dated as of the Closing Date
among the Borrowers and the Administrative Agent.

-19-

--------------------------------------------------------------------------------



          “FIRREA” means the Financial Institutions Reform, Recovery and
Enforcement Act of 1989, as amended from time to time.

          “Fiscal Month” means any fiscal month of any Fiscal Year, which month
shall generally end on the Saturday closest to the last day of each calendar
month in accordance with the fiscal accounting calendar of the Loan Parties.

          “Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which
quarters shall generally end on the Saturday closest to the last day of each
May, August, November and February of such Fiscal Year in accordance with the
fiscal accounting calendar of the Loan Parties.

          “Fiscal Year” means any period of twelve consecutive months ending on
the Saturday closest to the last day of February of any fiscal year.

          “Foreign Asset Control Regulations” has the meaning set forth in
Section 10.18.

          “Foreign Lender” means any Lender that is organized under the laws of
a jurisdiction other than that in which the Lead Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

          “Fronting Fee” has the meaning assigned to such term in Section
2.03(j).

          “FRB” means the Board of Governors of the Federal Reserve System of
the United States.

          “Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

          “GAAP” means generally accepted accounting principles in the United
States set forth in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

          “Governmental Authority” means the government of the United States or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supranational bodies such as the European Union or the
European Central Bank).

          “Guarantee” means, as to any Person, any (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the

-20-

--------------------------------------------------------------------------------



obligee in respect of such Indebtedness or other obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other obligation of any other Person, whether or not such
Indebtedness or other obligation is assumed by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien); provided, however, that the term “Guarantee shall not include the
endorsement of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee shall be deemed to be an amount equal to
the stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

          “Guarantor” means each Subsidiary of the Lead Borrower (other than any
CFC) set forth on Schedule 1.02 hereto and each other Subsidiary of the Lead
Borrower that shall be required to execute and deliver a Facility Guaranty
pursuant to Section 6.12.

          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

          “Honor Date” has the meaning specified in Section 2.03(c)(i).

          “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

 

 

          (a) all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

 

 

          (b) the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
banker’s acceptances, bank guaranties, surety bonds and similar instruments;

 

 

 

          (c) net obligations of such Person under any Swap Contract;

 

 

 

          (d) all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and, in each case, not past due for more than 60 days);

 

 

 

          (e) indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

 

 

          (f) All Attributable Indebtedness of such Person;

 

 

 

          (g) all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person (including, without limitation, Disqualified Stock),
or any warrant, right or option to acquire such Equity Interest, valued, in the
case of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; and

-21-

--------------------------------------------------------------------------------




 

 

 

          (h) all Guarantees of such Person in respect of any of the foregoing.

          For all purposes hereof, the Indebtedness of any Person shall include
the Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

          “Indemnified Taxes” means Taxes other than Excluded Taxes.

          “Indemnitees” has the meaning specified in Section 10.04(b).

          “Information” has the meaning specified in Section 10.07.

          “Intellectual Property” means all present and future: trade secrets,
know-how and other proprietary information; trademarks, trademark applications,
internet domain names, service marks, trade dress, trade names, business names,
designs, logos, slogans (and all translations, adaptations, derivations and
combinations of the foregoing) indicia and other source and/or business
identifiers, and all registrations or applications for registrations which have
heretofore been or may hereafter be issued thereon throughout the world;
copyrights and copyright applications; (including copyrights for computer
programs) and all tangible and intangible property embodying the copyrights,
unpatented inventions (whether or not patentable); patents and patent
applications; industrial design applications and registered industrial designs;
license agreements related to any of the foregoing and income therefrom; books,
records, writings, computer tapes or disks, flow diagrams, specification sheets,
computer software, source codes, object codes, executable code, data, databases
and other physical manifestations, embodiments or incorporations of any of the
foregoing; all other intellectual property; and all common law and other rights
throughout the world in and to all of the foregoing.

          “Interest Payment Date” means, (a) as to any Committed Loan other than
a Base Rate Loan, the last day of each Interest Period applicable to such
Committed Loan and the Maturity Date; provided, however, that if any Interest
Period for a LIBO Rate Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any Base Rate Loan, the first Business Day
of each month and the Maturity Date.

          “Interest Period” means, as to each LIBO Rate Loan, the period
commencing on the date such LIBO Rate Loan is disbursed or Converted to or
continued as a LIBO Rate Loan and ending on the date one, two, three or six
months thereafter, as selected by the Lead Borrower in its Committed Loan
Notice; provided that:

 

 

 

          (i) any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

 

 

          (ii) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;

 

 

 

          (iii) no Interest Period shall extend beyond the Maturity Date; and

-22-

--------------------------------------------------------------------------------




 

 

 

          (iv) notwithstanding the provisions of clause (iii), no Interest
Period shall have a duration of less than one (1) month, and if any Interest
Period applicable to a LIBO Borrowing would be for a shorter period, such
Interest Period shall not be available hereunder.

For purposes hereof, the date of a Committed Borrowing initially shall be the
date on which such Committed Borrowing is made and thereafter shall be the
effective date of the most recent Conversion or continuation of such Committed
Borrowing.

          “Internal Control Event” means a material weakness in, or fraud that
involves management or other employees who have a significant role in, the Lead
Borrower’s and/or its Subsidiaries’ internal controls over financial reporting,
in each case as described in the Securities Laws.

          “Inventory” has the meaning given that term in the UCC, and shall also
include, without limitation, all: (a) goods which (i) are leased by a Person as
lessor, (ii) are held by a Person for sale or lease or to be furnished under a
contract of service, (iii) are furnished by a Person under a contract of
service, or (iv) consist of raw materials, work in process, or materials used or
consumed in a business; (b) goods of said description in transit; (c) goods of
said description which are returned, repossessed or rejected; and (d) packaging,
advertising, and shipping materials related to any of the foregoing.

          “Inventory Reserves” means such reserves as may be established from
time to time by the Administrative Agent in the Administrative Agent’s
discretion with respect to the determination of the salability, at retail, of
the Eligible Inventory or which reflect such other factors as affect the market
value of the Eligible Inventory. Without limiting the generality of the
foregoing, Inventory Reserves may, in the Administrative Agent’s discretion,
include (but are not limited to) reserves based on:

 

 

 

          (a) Obsolescence;

 

 

 

          (b) Seasonality;

 

 

 

          (c) Shrink;

 

 

 

          (d) Imbalance;

 

 

 

          (e) Change in Inventory character;

 

 

 

          (f) Change in Inventory composition;

 

 

 

          (g) Change in Inventory mix;

 

 

 

          (h) Mark-downs (both permanent and point of sale);

 

 

 

          (i) Retail mark-ons and mark-ups inconsistent with prior period
practice and performance, industry standards, current business plans or
advertising calendar and planned advertising events; and

 

 

 

          (j) Out-of-date and/or expired Inventory.

          “Investment” means, as to any Person, any direct or indirect
acquisition or investment by such Person, whether by means of (a) the purchase
or other acquisition of Equity Interests of another Person, (b) a loan, advance
or capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) any
Acquisition, or (d) any other

-23-

--------------------------------------------------------------------------------



investment of money or capital in order to obtain a profitable return. For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

          “IRS” means the United States Internal Revenue Service.

          “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).

          “Issuer Documents” means with respect to any Letter of Credit, the
Letter Credit Application, and any other document, agreement and instrument
entered into by the L/C Issuer and any Borrower (or any Subsidiary) or in favor
the L/C Issuer and relating to any such Letter of Credit.

          “Joinder Agreement” means an agreement, in form satisfactory to the
Administrative Agent pursuant to which, among other things, a Person becomes a
party to, and bound by the terms of, this Agreement and/or the other Loan
Documents in the same capacity and to the same extent as either a Borrower or a
Guarantor, as the Administrative Agent may determine.

          “Landlord Lien State” means such state(s) in which a landlord’s claim
for rent may have priority over the lien of the Collateral Agent in any of the
Collateral.

          “Laws” means each international, foreign, Federal, state and local
statute, treaty, rule, guideline, regulation, ordinance, code and administrative
or judicial precedent or authority, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and each applicable
administrative order, directed duty, request, license, authorization and permit
of, and agreement with, any Governmental Authority, in each case whether or not
having the force of law.

          “L/C Advance” means, with respect to each Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Percentage.

          “L/C Borrowing” means an extension of credit resulting from a drawing
under any Letter of Credit which has not been reimbursed on the date when made
or refinanced as a Committed Borrowing.

          “L/C Credit Extension” means, with respect to any Letter of Credit,
the issuance thereof or extension of the expiry date thereof, or the increase of
the amount thereof.

          “L/C Issuer” means Bank of America in its capacity as issuer of
Letters of Credit hereunder. The L/C Issuer may, in its discretion, arrange for
one or more Letters of Credit to be issued by Affiliates of the L/C Issuer, in
which case the term “L/C Issuer” shall include any such Affiliate with respect
to Letters of Credit issued by such Affiliate.

          “L/C Obligations” means, as at any date of determination, the
aggregate undrawn amount available to be drawn under all outstanding Letters of
Credit plus the aggregate of all Unreimbursed Amounts, including all L/C
Borrowings. For purposes of computing the amounts available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

-24-

--------------------------------------------------------------------------------



          “Lease” means any agreement, whether written or oral, no matter how
styled or structured, pursuant to which a Loan Party is entitled to the use or
occupancy of any real property not owned by it for any period of time.

          “Lender” has the meaning specified in the introductory paragraph
hereto.

          “Lending Office” means, as to any Lender, the office or offices of
such Lender described as such in such Lender’s Administrative Questionnaire, or
such other office or offices as a Lender may from time to time notify the Lead
Borrower and the Administrative Agent.

          “Letter of Credit” means each Banker’s Acceptance, each Standby Letter
of Credit and each Commercial Letter of Credit issued hereunder.

          “Letter of Credit Application” means an application and agreement for
the issuance or amendment of a Letter of Credit in the form from time to time in
use by the L/C Issuer.

          “Letter of Credit Expiration Date” means the day that is seven days
prior to the Maturity Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).

          “Letter of Credit Fee” has the meaning specified in Section 2.03(i).

          “Letter of Credit Sublimit” means an amount equal to $10,000,000. The
Letter of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments. A permanent reduction of the Aggregate Commitments shall not
require a corresponding pro rata reduction in the Letter of Credit Sublimit;
provided, however, that if the Aggregate Commitments are reduced to an amount
less than the Letter of Credit Sublimit, then the Letter of Credit Sublimit
shall be reduced to an amount equal to (or, at Lead Borrower’s option, less
than) the Aggregate Commitments.

          “LIBO Borrowing” means a Committed Borrowing comprised of LIBO Rate
Loans.

          “LIBO Rate” means for any Interest Period with respect to a LIBO Rate
Loan, the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period. If such rate is not available at such time for any reason, then
the “LIBO Rate” for such Interest Period shall be the rate per annum determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the LIBO Rate Loan being made, continued or Converted by
Bank of America and with a term equivalent to such Interest Period would be
offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

          “LIBO Rate Loan” means a Committed Loan that bears interest at a rate
based on the Adjusted LIBO Rate.

          “Lien” means (a) any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
or preference, priority or other security interest or preferential arrangement
in the nature of a security interest of any kind or nature whatsoever (including
any conditional sale, Capital Lease Obligation, Synthetic Lease Obligation, or
other title

-25-

--------------------------------------------------------------------------------



retention agreement, any easement, right of way or other encumbrance on title to
real property, and any financing lease having substantially the same economic
effect as any of the foregoing) and (b) in the case of securities, any purchase
option, call or similar right of a third party with respect to such securities.

          “Liquidation” means the exercise by the Administrative Agent or
Collateral Agent of those rights and remedies accorded to such Agents under the
Loan Documents and applicable Laws as a creditor of the Loan Parties with
respect to the realization on the Collateral, including (after the occurrence
and during the continuation of an Event of Default) the conduct by the Loan
Parties acting with the consent of the Administrative Agent, of any public,
private or “going-out-of-business”, “store closing” or other similar sale or any
other disposition of the Collateral for the purpose of liquidating the
Collateral. Derivations of the word “Liquidation” (such as “Liquidate”) are used
with like meaning in this Agreement.

          “Loan Account” has the meaning assigned to such term in Section
2.11(a).

          “Loan Cap” means, at any time of determination, the lesser of (a) the
Aggregate Commitments and (b) the Borrowing Base at such time.

          “Loan Documents” means this Agreement, each Note, each Issuer
Document, the Fee Letter, all Borrowing Base Certificates, the Blocked Account
Agreements, the Credit Card Notifications, the Security Documents, the Facility
Guaranty, and any other instrument or agreement now or hereafter executed and
delivered in connection herewith, or in connection with any transaction arising
out of any Cash Management Services and Bank Products provided by any Lender or
any of its Affiliates, each as amended and in effect from time to time.

          “Loan Parties” means, collectively, each Borrower and each Guarantor.

          “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect on, the operations, business, assets, properties,
liabilities (actual or contingent) or condition (financial or otherwise) of the
Borrowers and their Subsidiaries, taken as a whole; (b) a material impairment of
the rights and remedies of the Agents under any Loan Documents, or of the
ability of any Loan Party to perform its obligations under any Loan Document to
which it is a party; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party. In determining whether any individual event
would result in a Material Adverse Effect, notwithstanding that such event in
and of itself does not have such effect, a Material Adverse Effect shall be
deemed to have occurred if the cumulative effect of such event and all other
then existing events would result in a Material Adverse Effect.

          “Material Contract” means, with respect to any Person, each contract
to which such Person is a party material to the business, condition (financial
or otherwise), operations, performance or properties of such Person.

          “Material Indebtedness” means Indebtedness (other than the
Obligations) of the Loan Parties in an aggregate principal amount exceeding
$5,000,000. For purposes of determining the amount of Material Indebtedness at
any time, the amount of the obligations in respect of any Swap Contract at such
time shall be calculated at the Swap Termination Value thereof.

          “Maturity Date” means August 27, 2012.

          “Maximum Rate” has the meaning provided therefor in Section 10.09.

-26-

--------------------------------------------------------------------------------



          “Measurement Period” means, at any date of determination, the most
recently completed twelve (12) Fiscal Months of the Lead Borrower.

          “Moody’s” means Moody’s Investors Service, Inc. and any successor
thereto.

          “Mortgages” means each and every fee mortgage or deed of trust,
security agreement and assignment by and between the Loan Party owning the Real
Estate encumbered thereby in favor of the Collateral Agent.

          “Mortgage Policy” has the meaning specified in the definition of Real
Estate Eligibility Requirements.

          “Multiemployer Plan” means any employee benefit plan of the type
described in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.

          “Net Proceeds” means (a) with respect to any Disposition by any Loan
Party or any of its Subsidiaries, or any Extraordinary Receipt received or paid
to the account of any Loan Party or any of its Subsidiaries, the excess, if any,
of (i) the sum of cash and cash equivalents received in connection with such
transaction (including any cash or cash equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the principal amount of
any Indebtedness that is secured by the applicable asset by a Lien permitted
hereunder which is senior to the Collateral Agent’s Lien on such asset and that
is required to be repaid (or to establish an escrow for the future repayment
thereof) in connection with such transaction (other than Indebtedness under the
Loan Documents), plus (B) the reasonable and customary out-of-pocket expenses
incurred by such Loan Party or such Subsidiary in connection with such
transaction (including, without limitation, appraisals, and brokerage, legal,
title and recording or transfer tax expenses and commissions) paid by any Loan
Party to third parties (other than Affiliates)); and

          (b) with respect to the sale or issuance of any Equity Interest by any
Loan Party or any of its Subsidiaries, or the incurrence or issuance of any
Indebtedness by any Loan Party or any of its Subsidiaries, the excess of (i) the
sum of the cash and cash equivalents received in connection with such
transaction over (ii) the underwriting fees, discounts and commissions, legal
fees and expenses and other reasonable and customary out-of-pocket expenses,
incurred by such Loan Party or such Subsidiary in connection therewith.

          “Non-Consenting Lender” has the meaning provided therefor in Section
10.01.

          “Non-Extension Notice Date” has the meaning specified in Section
2.03(b)(iii).

          “Note” means a promissory note made by the Borrower in favor of a
Lender evidencing Committed Loans made by such Lender, substantially in the form
of Exhibit B, as each may be amended, supplemented or modified from time to
time.

          “NPL” means the National Priorities List under CERCLA.

          “Obligations” means (a) all advances to, and debts (including
principal, interest, fees, costs, and expenses), liabilities, obligations,
covenants, indemnities, and duties of, any Loan Party arising under any Loan
Document or otherwise with respect to any Committed Loan or Letter of Credit
(including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral therefor), whether direct or
indirect (including those acquired by assumption), absolute or

-27-

--------------------------------------------------------------------------------



contingent, due or to become due, now existing or hereafter arising and
including interest, fees, costs, expenses and indemnities that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest, fees, costs, expenses and
indemnities are allowed claims in such proceeding, and (b) any Other
Liabilities.

          “Organization Documents” means, (a) with respect to any corporation,
the certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity, and (d) in each case, all shareholder or other
equity holder agreements, voting trusts and similar arrangements to which such
Person is a party or which is applicable to its Equity Interests and all other
arrangements relating to the Control or management of such Person.

          “Other Liabilities” means any obligation on account of (a) any Cash
Management Services furnished to any of the Loan Parties or any of their
Subsidiaries and/or (b) any Bank Product furnished to any of the Loan Parties
and/or any of their Subsidiaries, as each may be amended from time to time.

          “Other Taxes” means all present or future stamp or documentary taxes
or any other excise or property taxes, charges or similar levies arising from
any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

          “Outstanding Amount” means (i) with respect to Committed Loans on any
date, the aggregate outstanding principal amount thereof after giving effect to
any borrowings and prepayments or repayments of Committed Loans, as the case may
be, occurring on such date; and (ii) with respect to any L/C Obligations on any
date, the amount of such L/C Obligations on such date after giving effect to any
L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrowers of Unreimbursed Amounts.

          “Overadvance” means a Credit Extension to the extent that, immediately
after its having been made, Availability is less than zero.

          “Participant” has the meaning specified in Section 10.06(d).

          “Payment Conditions” means, at the time of determination with respect
to any specified transaction or payment, that (a) no Default or Event of Default
then exists or would arise as a result of entering into such transaction or the
making such payment, and (b) after giving effect to such transaction or payment,
the Pro Forma Availability Condition has been satisfied and the Consolidated
Fixed Charge Coverage Ratio, on a pro-forma basis for the twelve months
preceding such transaction or payment, will be equal to or greater than 1.2:1.0.
Prior to undertaking any transaction or payment which is subject to the Payment
Conditions, the Loan Parties shall deliver to the Administrative Agent evidence
of satisfaction of the conditions contained in clause (b) above on a basis
(including, without limitation, giving due consideration to results for prior
periods) reasonably satisfactory to the Administrative Agent.

          “PBGC” means the Pension Benefit Guaranty Corporation.

-28-

--------------------------------------------------------------------------------



          “PCAOB” means the Public Company Accounting Oversight Board.

          “Pension Plan” means any “employee pension benefit plan” (as such term
is defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

          “Permitted Acquisition” means an Acquisition in which all of the
following conditions are satisfied:

 

 

 

          (a) No Default then exists or would arise from the consummation of
such Acquisition;

 

 

 

          (b) Such Acquisition shall have been approved by the Board of
Directors of the Person (or similar governing body if such Person is not a
corporation) which is the subject of such Acquisition and such Person shall
neither have announced that it will oppose such Acquisition nor commenced any
action which alleges that such Acquisition shall violate applicable Law;

 

 

 

          (c) The Lead Borrower shall have furnished the Administrative Agent
with thirty (30) days’ prior written notice of such intended Acquisition and
shall have furnished the Administrative Agent with a current draft of the
Acquisition documents (and final copies thereof as and when executed), a summary
of any due diligence undertaken by the Loan Parties in connection with such
Acquisition, appropriate financial statements of the Person which is the subject
of such Acquisition, pro forma projected financial statements for the twelve
(12) month period following such Acquisition after giving effect to such
Acquisition (including balance sheets, cash flows and income statements by month
for the acquired Person, individually, and on a Consolidated basis with all Loan
Parties), and such other information as the Administrative Agent may reasonably
require, all of which shall be reasonably satisfactory to the Administrative
Agent;

 

 

 

          (d) Either (i) the legal structure of the Acquisition shall be
acceptable to the Administrative Agent in its discretion, or (ii) the Loan
Parties shall have provided the Administrative Agent with a solvency opinion
from an unaffiliated third party valuation firm reasonably satisfactory to the
Administrative Agent;

 

 

 

          (f) After giving effect to the Acquisition, if the Acquisition is an
Acquisition of Equity Interests, a Loan Party shall acquire and own, directly or
indirectly, a majority of the Equity Interests in the Person being acquired and
shall Control a majority of any voting interests or shall otherwise Control the
governance of the Person being acquired;

 

 

 

          (g) Any assets acquired shall be utilized in, and if the Acquisition
involves a merger, consolidation or stock acquisition, the Person which is the
subject of such Acquisition shall be engaged in, a business otherwise permitted
to be engaged in by a Borrower under this Agreement;

 

 

 

          (h) If the Person which is the subject of such Acquisition will be
maintained as a Subsidiary of a Loan Party, or if the assets acquired in an
Acquisition will be transferred to a Subsidiary which is not then a Loan Party,
such Subsidiary shall have been joined as a “Borrower” hereunder or as a
Facility Guarantor, as the Administrative Agent shall determine,

-29-

--------------------------------------------------------------------------------




 

 

 

and the Collateral Agent shall have received a first priority security and/or
mortgage interest in such Subsidiary’s property of the same nature as
constitutes Collateral under the Security Documents; and

 

 

 

          (i) The Loan Parties shall have satisfied the Payment Conditions.

“Permitted Disposition” means any of the following:

 

 

 

          (a) dispositions of inventory in the ordinary course of business;

 

 

 

          (b) bulk sales or other dispositions of the Inventory of a Loan Party
not in the ordinary course of business in connection with Store closings, at
arm’s length, provided, that such Store closures and related Inventory
dispositions shall not exceed (i) in any Fiscal Year of the Lead Borrower and
its Subsidiaries, ten percent (10%) of the number of the Loan Parties’ Stores as
of the beginning of such Fiscal Year (net of new Store openings) and (ii) in the
aggregate from and after the Closing Date, twenty-five percent (25%) of the
number of the Loan Parties’ Stores in existence as of the Closing Date (net of
new Store openings), provided, that all sales of Inventory in connection with
Store closings (in a single or series of related transactions) shall be in
accordance with liquidation agreements and with professional liquidators
reasonably acceptable to the Agents; provided, further that all Net Proceeds
received in connection therewith are applied to the Obligations if then required
in accordance with Section 2.05 hereof;

 

 

 

          (c) non-exclusive licenses of Intellectual Property of a Loan Party or
any of its Subsidiaries in the ordinary course of business;

 

 

 

          (d) licenses for the conduct of licensed departments within the Loan
Parties’ Stores in the ordinary course of business; provided that, if requested
by the Agents, the Agents shall have entered into an intercreditor agreement
with the Person operating such licensed department on terms and conditions
reasonably satisfactory to the Agents;

 

 

 

          (e) dispositions of Equipment in the ordinary course of business that
is substantially worn, damaged, obsolete or, in the judgment of a Loan Party, no
longer useful or necessary in its business or that of any Subsidiary and is
replaced with similar property having at least equivalent utility;

 

 

 

          (f) sales, transfers and dispositions among the Loan Parties or by any
Subsidiary to a Loan Party;

 

 

 

          (g) sales, transfers and dispositions by any Subsidiary which is not a
Loan Party to another Subsidiary that is not a Loan Party; and

 

 

 

          (h) as long as no Default then exists or would arise therefrom, sales
of Real Estate of any Loan Party (or sales of any Person or Persons created to
hold such Real Estate or the equity interests in such Person or Persons),
including sale-leaseback transactions involving any such Real Estate pursuant to
leases on market terms, as long as, (A) such sale is made for fair market value,
(B) with respect to any Eligible Real Estate, the Net Proceeds paid in cash are
in an amount at least equal to the greater of the amounts advanced or available
to be advanced against such Eligible Real Estate under the Borrowing Base, (C)
the Net Proceeds of such sale are utilized to repay the Obligations, and (D) in
the case of any sale-leaseback transaction permitted hereunder, the Agents shall
have received from such each purchaser or transferee a Collateral Access
Agreement on terms and conditions reasonably satisfactory to the Agents.

-30-

--------------------------------------------------------------------------------




 

 

 

“Permitted Encumbrances” means:

 

 

 

          (a) Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 6.04;

 

 

 

          (b) Carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by applicable Laws, arising in the ordinary course
of business and securing obligations that are not overdue by more than thirty
(30) days or are being contested in compliance with Section 6.04;

 

 

 

          (c) Pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations, other than any Lien imposed by ERISA;

 

 

 

          (d) Deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

 

 

          (e) Liens in respect of judgments that would not constitute an Event
of Default hereunder;

 

 

 

          (f) Easements, covenants, conditions, restrictions, building code
laws, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or materially interfere with the ordinary conduct of
business of a Loan Party and such other minor title defects or survey matters
that are disclosed by current surveys that, in each case, do not materially
interfere with the current use of the real property;

 

 

 

          (g) Liens existing on the date hereof and listed on Schedule 7.01 and
any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased, (iii) the direct or any contingent obligor with respect thereto is
not changed, and (iv) any renewal or extension of the obligations secured or
benefited thereby is otherwise permitted hereunder);

 

 

 

          (h) Liens on fixed or capital assets acquired by any Loan Party which
are permitted under clause (c) of the definition of Permitted Indebtedness so
long as (i) such Liens and the Indebtedness secured thereby are incurred prior
to or within ninety (90) days after such acquisition, (ii) the Indebtedness
secured thereby does not exceed the cost of acquisition of such fixed or capital
assets and (iii) such Liens shall not extend to any other property or assets of
the Loan Parties;

 

 

 

          (i) Liens in favor of the Collateral Agent;

 

 

 

          (j) Landlords’ and lessors’ Liens in respect of rent not in default;

 

 

 

          (k) Possessory Liens in favor of brokers and dealers arising in
connection with the acquisition or disposition of Investments owned as of the
date hereof and Permitted Investments, provided that such liens (a) attach only
to such Investments and (b) secure only obligations incurred in the ordinary
course and arising in connection with the acquisition or disposition of such
Investments and not any obligation in connection with margin financing;

-31-

--------------------------------------------------------------------------------




 

 

 

          (l) Liens arising solely by virtue of any statutory or common law
provisions relating to banker’s liens, liens in favor of securities
intermediaries, rights of setoff or similar rights and remedies as to deposit
accounts or securities accounts or other funds maintained with depository
institutions or securities intermediaries;

 

 

 

          (m) Liens arising from precautionary UCC filings regarding “true”
operating leases or, to the extent permitted under the Loan Documents, the
consignment of goods to a Loan Party;

 

 

 

          (n) voluntary Liens on property (other than property of the type
included in the Borrowing Base) in existence at the time such property is
acquired pursuant to a Permitted Acquisition or on such property of a Subsidiary
of a Loan Party in existence at the time such Subsidiary is acquired pursuant to
a Permitted Acquisition; provided, that such Liens are not incurred in
connection with or in anticipation of such Permitted Acquisition and do not
attach to any other assets of any Loan Party or any Subsidiary;

 

 

 

          (o) Liens in favor of customs and revenues authorities imposed by
applicable Laws arising in the ordinary course of business in connection with
the importation of goods and securing obligations (i) that are not overdue by
more than thirty (30) days, or (ii)(A) that are being contested in good faith by
appropriate proceedings, (B) the applicable Loan Party or Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP and (C) such contest effectively suspends collection of the contested
obligation and enforcement of any Lien securing such obligation; and

 

 

 

          (p) encumbrances referred to in Schedule B of the Mortgage Policies
insuring the Mortgages.

          “Permitted Indebtedness” means each of the following as long as no
Default or Event of Default exists or would arise from the incurrence thereof:

 

 

 

          (a) Indebtedness outstanding on the date hereof and listed on Schedule
7.03 and any refinancings, refundings, renewals or extensions thereof; provided
that (i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, and the direct or contingent
obligor with respect thereto is not changed as a result of or in connection with
such refinancing, refunding, renewal or extension, (ii) the result of such
extension, renewal or replacement shall not be an earlier maturity date or
decreased weighted average life of such Indebtedness, and (iii) the terms
relating to principal amount, amortization, maturity, collateral (if any),
subordination (if any), and other material terms taken as a whole, of any such
refinancing, refunding, renewing or extending Indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, are no less
favorable in any material respect to the Loan Parties or the Lenders than the
terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended and the interest rate applicable to
any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then applicable market interest rate;

 

 

 

          (b) Indebtedness of any Loan Party to any other Loan Party;

 

 

 

          (c) Without duplication of Indebtedness described in clause (f) of
this definition, purchase money Indebtedness of any Loan Party to finance the
acquisition of any fixed or capital assets, including Capital Lease Obligations
and Synthetic Lease Obligations, and any

-32-

--------------------------------------------------------------------------------




 

 

 

Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof or result in an earlier
maturity date or decreased weighted average life thereof provided that the terms
relating to principal amount, amortization, maturity, collateral (if any),
subordination (if any), and other material terms taken as a whole, of any such
refinancing, refunding, renewing or extending Indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, are no less
favorable in any material respect to the Loan Parties or the Lenders than the
terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended and the interest rate applicable to
any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then applicable market interest rate, provided, however, that the
aggregate principal amount of Indebtedness permitted by this clause (b) shall
not exceed $5,000,000 at any time outstanding and further provided that, if
requested by the Collateral Agent, the Loan Parties shall cause the holders of
such Indebtedness to enter into an agreement with respect to the use of such
fixed or capital assets in connection with the realization on any Collateral by
the Collateral Agent, on terms reasonably satisfactory to the Collateral Agent;

 

 

 

          (d) obligations (contingent or otherwise) of any Loan Party or any
Subsidiary thereof existing or arising under any Swap Contract, provided that
such obligations are (or were) entered into by such Person in the ordinary
course of business for the purpose of directly mitigating risks associated with
fluctuations in interest rates or foreign exchange rates, and not for purposes
of speculation or taking a “market view;”

 

 

 

          (e) Contingent liabilities under surety bonds or similar instruments
incurred in the ordinary course of business in connection with the construction
or improvement of Stores;

 

 

 

          (f) Indebtedness incurred for the construction or acquisition or
improvement of, or to finance or to refinance, any Real Estate owned or to be
acquired by any Loan Party (including therein any Indebtedness incurred in
connection with sale-leaseback transactions permitted hereunder), provided that,
(A) with respect to any Eligible Real Estate, the Net Proceeds paid in cash are
in an amount at least equal to the greater of the amounts advanced or available
to be advanced against such Eligible Real Estate under the Borrowing Base and
(B) all Net Proceeds received in connection with any such Indebtedness are
applied to the Obligations, and (C) in the case of a sale-leaseback transaction,
the Loan Parties shall cause the holders of such Indebtedness to enter into a
Collateral Access Agreement on terms reasonably satisfactory to the Collateral
Agent;

 

 

 

          (g) Indebtedness with respect to the deferred purchase price for any
Permitted Acquisition, provided that such Indebtedness does not require the
payment in cash of principal (other than in respect of working capital
adjustments) prior to the Maturity Date, has a maturity which extends beyond the
Maturity Date, and is subordinated to the Obligations on terms reasonably
acceptable to the Agents;

 

 

 

          (h) Indebtedness of any Person that becomes a Subsidiary of a Loan
Party in a Permitted Acquisition, which Indebtedness is existing at the time
such Person becomes a Subsidiary of a Loan Party (other than Indebtedness
incurred solely in contemplation of such Person’s becoming a Subsidiary of a
Loan Party);

 

 

 

          (i) Indebtedness of the Lead Borrower consisting of Guarantees
executed by the Lead Borrower in favor of (i) suppliers of Inventory to SYL, LLC
in support of trade credit

-33-

--------------------------------------------------------------------------------




 

 

 

extended to SYL, LLC relating to such Inventory and/or (ii) factors extending
credit to suppliers of Inventory to SYL, LLC in order to induce such factors to
permit such suppliers to extend trade credit to SYL, LLC and/or to accept
assignments from such suppliers of accounts receivable with respect to which
SYL, LLC is the account debtor; and

 

 

 

          (j) The Obligations.

          “Permitted Investments” means each of the following as long as no
Default or Event of Default would arise from the making of such Investment:

 

 

 

          (a) readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;

 

 

 

          (b) commercial paper issued by any Person organized under the laws of
any state of the United States of America and rated at least “Prime-1” (or the
then equivalent grade) by Moody’s or at least “A-1” (or the then equivalent
grade) by S&P, in each case with maturities of not more than 180 days from the
date of acquisition thereof;

 

 

 

          (c) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (b) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 180 days from the date of acquisition thereof;

 

 

 

          (d) Fully collateralized repurchase agreements with a term of not more
than thirty (30) days for securities described in clause (a) above (without
regard to the limitation on maturity contained in such clause) and entered into
with a financial institution satisfying the criteria described in clause (c)
above or with any primary dealer and having a market value at the time that such
repurchase agreement is entered into of not less than 100% of the repurchase
obligation of such counterparty entity with whom such repurchase agreement has
been entered into;

 

 

 

          (e) Investments, classified in accordance with GAAP as current assets
of the Loan Parties, in any money market fund, mutual fund, or other investment
companies that are registered under the Investment Company Act of 1940, as
amended, which are administered by financial institutions that have the highest
rating obtainable from either Moody’s or S&P, and which invest solely in one or
more of the types of securities described in clauses (a) through (d) above;

 

 

 

          (f) Investments existing on the Closing Date, and set forth on
Schedule 7.02, but not any increase in the amount thereof or any other
modification of the terms thereof;

 

 

 

          (g) (i) Investments by any Loan Party and its Subsidiaries in their
respective Subsidiaries outstanding on the date hereof, (ii) additional
Investments by any Loan Party and its Subsidiaries in Loan Parties, and (iii)
additional Investments by Subsidiaries of the Loan Parties that are not Loan
Parties in other Subsidiaries that are not Loan Parties;

-34-

--------------------------------------------------------------------------------




 

 

 

          (h) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

 

 

 

          (i) Guarantees constituting Permitted Indebtedness;

 

 

 

          (j) Investments by any Loan Party in Swap Contracts permitted
hereunder;

 

 

 

          (k) Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

 

 

 

          (l) advances to officers, directors and employees of the Loan Parties
and Subsidiaries in the ordinary course of business in an amount not to exceed
$5,000 to any individual at any time or in an aggregate amount not to exceed
$50,000 at any time outstanding, for travel, entertainment, relocation and
analogous ordinary business purposes;

 

 

 

          (m) Investments constituting Permitted Acquisitions; and

 

 

 

          (n) Capital contributions made by any Loan Party to another Loan
Party;

provided, however, that notwithstanding the foregoing, (i) after the occurrence
and during the continuance of a Cash Dominion Event, no further Investments of
the types specified in clauses (a) through (e) shall be permitted unless either
(A) no Committed Loans are then outstanding, or (B) the Investment is a
temporary Investment pending expiration of an Interest Period for a LIBO Rate
Loan, the proceeds of which Investment will be applied to the Obligations after
the expiration of such Interest Period, and (ii) such Investments shall be
pledged to the Collateral Agent as additional collateral for the Obligations
pursuant to such agreements as may be reasonably required by the Collateral
Agent.

          “Permitted Overadvance” means an Overadvance made by the
Administrative Agent, in its discretion, which:

 

 

 

          (a) Is made to maintain, protect or preserve the Collateral and/or the
Credit Parties’ rights under the Loan Documents or which is otherwise for the
benefit of the Credit Parties; or

 

 

 

          (b) Is made to enhance the likelihood of, or to maximize the amount
of, repayment of any Obligation;

 

 

 

          (c) Is made to pay any other amount chargeable to any Loan Party
hereunder; and

 

 

 

          (d) Together with all other Permitted Overadvances then outstanding,
shall not (i) exceed five percent (5%) of the Borrowing Base at any time or (ii)
unless a Liquidation is occurring, remain outstanding for more than forty-five
(45) consecutive Business Days, unless in each case, the Required Lenders
otherwise agree.

provided however, that the foregoing shall not (i) modify or abrogate any of the
provisions of Section 2.03 regarding the Lenders’ obligations with respect to
Letters of Credit, or (ii) result in any claim or liability against the
Administrative Agent (regardless of the amount of any Overadvance) for
“inadvertent Overadvances” (i.e. where an Overadvance results from changed
circumstances beyond the control of the Administrative Agent (such as a
reduction in the collateral value)), and such “inadvertent Overadvances”

-35-

--------------------------------------------------------------------------------



shall not reduce the amount of Permitted Overadvances allowed hereunder, and
further provided that in no event shall the Administrative Agent make an
Overadvance, if after giving effect thereto, the principal amount of the Credit
Extensions would exceed the Aggregate Commitments (as in effect prior to any
termination of the Commitments pursuant to Section 2.06 hereof).

          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, limited
partnership, Governmental Authority or other entity.

          “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Lead Borrower or, with respect to any
such plan that is subject to Section 412 of the Code or Title IV of ERISA, any
ERISA Affiliate.

 

 

 

“Platform” has the meaning specified in Section 6.02.

 

 

 

“Prepayment Event” means:

 

 

 

          (a) Any Disposition (including pursuant to a sale and leaseback
transaction) of any property or asset of a Loan Party;

 

 

 

          (b) Any casualty or other insured damage to, or any taking under power
of eminent domain or by condemnation or similar proceeding of, any property or
asset of a Loan Party, unless the proceeds therefrom are required to be paid to
the holder of a Lien on such property or asset having priority over the Lien of
the Collateral Agent;

 

 

 

          (c) The issuance by a Loan Party of any Equity Interests, other than
any such issuance of Equity Interests (i) to a Loan Party, (ii) as consideration
for a Permitted Acquisition or (iii) as a compensatory issuance to any employee,
director, or consultant (including under any option plan);

 

 

 

          (d) The incurrence by a Loan Party of any Indebtedness for borrowed
money other than Permitted Indebtedness; or

 

 

 

          (e) The receipt by any Loan Party of any Extraordinary Receipts.

          “Pro Forma Availability Condition” shall mean, for any date of
calculation with respect to any transaction or payment, the Pro Forma Excess
Availability following, and after giving effect to, such transaction or payment,
will be equal to or greater than thirty percent (30%) of the Loan Cap.

           “Pro Forma Excess Availability” shall mean, for any date of
calculation, after giving pro forma effect to the transaction then to be
consummated, the projected Average Daily Availability for each Fiscal Month
during the subsequent projected twelve (12) Fiscal Months.

          “Public Lender” has the meaning specified in Section 6.02.

          “Real Estate” means all Leases and all land, together with the
buildings, structures, parking areas, and other improvements thereon, now or
hereafter owned by any Loan Party, including all easements, rights-of-way, and
similar rights relating thereto and all leases, tenancies, and occupancies
thereof.

          “Real Estate Advance Rate” means the following percentages during each
of the following three- month periods:

-36-

--------------------------------------------------------------------------------




 

 

 

Period

 

Real Estate Advance Rate

     

Closing Date through November 9, 2009

 

50%

 

 

 

     

November 10, 2009 through February 9, 2010

 

45%

 

 

 

     

February 10, 2010 through May 9, 2010

 

40%

 

 

 

     

May 10, 2010 through August 9, 2010

 

35%

 

 

 

     

August 10, 2010 through November 9, 2010

 

30%

 

 

 

     

November 10, 2010 through February 9, 2011

 

25%

 

 

 

     

February 10, 2011 through May 9, 2011

 

20%

 

 

 

     

May 10, 2011 through August 9, 2011

 

15%

 

 

 

     

August 10, 2011 through November 9, 2011

 

10%

 

 

 

     

November 10, 2011 through February 9, 2012

 

5%

 

 

 

     

Thereafter



 

0%



          “Real Estate Cap” means, at any time of calculation, twenty-five
percent (25%) of the Loan Cap after giving effect to any advances made based on
the amounts available to be borrowed under clause (e) of the Borrowing Base.

          “Real Estate Eligibility Requirements: means collectively, each of the
following:

 

 

 

          (a) The applicable Loan Party has executed and delivered to the
Collateral Agent a Mortgage with respect to any Real Estate intended, by such
Loan Party, to be included in Eligible Real Estate;

 

 

 

          (b) Such Real Estate is used by a Loan Party for offices or as a store
or distribution center;

 

 

 

          (c) As to any particular property, the Loan Party is in compliance in
all material respects with the representations, warranties and covenants set
forth in the Mortgage relating to such Real Estate;

-37-

--------------------------------------------------------------------------------




 

 

 

          (d) The Collateral Agent shall have received fully paid American Land
Title Association Lender’s Extended Coverage title insurance policies or
marked-up title insurance commitments having the effect of a policy of title
insurance) (the “Mortgage Policies”) in form and substance, with the
endorsements reasonably required by the Agents (to the extent available at
commercially reasonable rates) and in amounts reasonably acceptable to the
Collateral Agent (provided that such amounts shall not exceed the Appraised
Value of the applicable Mortgaged Property), issued, coinsured and reinsured (to
the extent required by the Collateral Agent) by title insurers reasonably
acceptable to the Collateral Agent, insuring the Mortgages to be valid first and
subsisting Liens on the property or leasehold interests described therein, free
and clear of all defects (including, but not limited to, mechanics’ and
materialmen’s Liens) and encumbrances, excepting only those Liens permitted by
Section 7.01 having priority over the Lien of the Collateral Agent under Law or
otherwise reasonably acceptable to the Collateral Agent;

 

 

 

          (e) With respect to any Real Estate intended by any Borrower or other
Loan Party to be included in Eligible Real Estate, the Collateral Agent shall
have received (i) a Phase I Environmental Site Assessment in accordance with
ASTM Standard E1527-05, in form and substance reasonably satisfactory to the
Collateral Agent, from an environmental consulting firm reasonably acceptable to
the Collateral Agent, which report shall identify recognized environmental
conditions and shall to the extent possible quantify any related costs and
liabilities, associated with such conditions and the Collateral Agent shall be
satisfied with the nature and amount of any such matters, and (ii) if required
by the Collateral Agent, further environmental assessments or reports to the
extent such further assessments or reports are recommended in the Phase I
Environmental Site Assessment;

 

 

 

          (f) With respect to Real Estate located in an area identified by the
Secretary of Housing and Urban Development as an area having special flood
hazards, the applicable Loan Party shall have delivered to the Collateral Agent
evidence of flood insurance naming the Collateral Agent as mortgagee as required
by the National Flood Insurance Program as set forth in the Flood Disaster
Protection Act of 1973, as amended and in effect, which shall be reasonably
satisfactory in form and substance to the Collateral Agent; and

 

 

 

          (g) The applicable Loan Party shall have delivered such other
information and documents as may be reasonably requested by the Agents,
including, without limitation, such as may be necessary to comply with FIRREA.

          “Realty Reserves” means such reserves as the Administrative Agent from
time to time determines in the Administrative Agent’s discretion as being
appropriate to reflect the impediments to the Agents’ ability to realize upon
any Eligible Real Estate. Without limiting the generality of the foregoing,
Realty Reserves may include (but are not limited to) (i) Environmental
Compliance Reserves, (ii) reserves for (A) municipal taxes and assessments, (B)
repairs and (C) remediation of title defects, and (iii) reserves for
Indebtedness secured by Liens having priority over the Lien of the Collateral
Agent.

          “Register” has the meaning specified in Section 10.06(c).

          “Registered Public Accounting Firm” has the meaning specified by the
Securities Laws and shall be independent of the Lead Borrower and its
Subsidiaries as prescribed by the Securities Laws.

          “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

-38-

--------------------------------------------------------------------------------



          “Reportable Event” means any of the events set forth in Section
4043(c) of ERISA, other than events for which the 30 day notice period has been
waived.

          “Reports” has the meaning provided in Section 9.12(a).

          “Request for Credit Extension” means (a) with respect to a Committed
Borrowing, Conversion or continuation of Committed Loans, a Committed Loan
Notice, and (b) with respect to an L/C Credit Extension, a Letter of Credit
Application.

          “Required Lenders” means, as of any date of determination, Lenders
holding more than 50% of the Aggregate Commitments or, if the commitment of each
Lender to make Committed Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, Lenders holding
in the aggregate more than 50% of the Total Outstandings (with the aggregate
amount of each Lender’s risk participation and funded participation in L/C
Obligations being deemed “held” by such Lender for purposes of this definition);
provided that the Commitment of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender or Deteriorating Lender shall be
excluded for purposes of making a determination of Required Lenders.

          “Required Supermajority Lenders” means, as of any date of
determination, Lenders holding more than 66 2/3% of the Aggregate Commitments
or, if the commitment of each Lender to make Loans and the obligation of the L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to Section
8.02, Lenders holding in the aggregate more than 66 2/3% of the Total
Outstandings (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations being deemed “held” by such Lender for
purposes of this definition); provided that the Commitment of, and the portion
of the Total Outstandings held or deemed held by, any Defaulting Lender and any
Deteriorating Lender shall be excluded for purposes of making a determination of
Required Supermajority Lenders.

          “Reserves” means all (if any) Inventory Reserves, Availability
Reserves and Realty Reserves.

          “Responsible Officer” means the chief executive officer, president,
chief financial officer, treasurer or assistant treasurer of a Loan Party or any
of the other individuals designated in writing to the Administrative Agent by an
existing Responsible Officer of a Loan Party as an authorized signatory of any
certificate or other document to be delivered hereunder. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

          “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property) with respect to any capital stock or
other Equity Interest of any Person, or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to such Person’s stockholders, partners or members (or the
equivalent of any thereof), or any option, warrant or other right to acquire any
such dividend or other distribution or payment. Without limiting the foregoing,
“Restricted Payments” with respect to any Person shall also include all payments
made by such Person with any proceeds of a dissolution or liquidation of such
Person.

           “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.

          “Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

-39-

--------------------------------------------------------------------------------



          “SEC” means the Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.

          “Securities Laws” means the Securities Act of 1933, as amended, the
Securities Exchange Act of 1934, as amended, Sarbanes-Oxley, and the applicable
accounting and auditing principles, rules, standards and practices promulgated,
approved or incorporated by the SEC or the PCAOB, all as in effect from time to
time.

          “Security Agreement” means the Security Agreement dated as of the
Closing Date among the Loan Parties and the Collateral Agent.

          “Security Documents” means the Security Agreement, the Blocked Account
Agreements, the Mortgages, the Credit Card Notifications, and each other
security agreement or other instrument or document executed and delivered to the
Collateral Agent pursuant to this Agreement or any other Loan Document granting
a Lien to secure any of the Obligations.

          “Settlement Date” has the meaning provided in Section 2.14(a).

          “Shareholders’ Equity” means, as of any date of determination,
consolidated shareholders’ equity of the Lead Borrower and its Subsidiaries as
of that date determined in accordance with GAAP.

          “Shrink” means Inventory which has been lost, misplaced, stolen, or is
otherwise unaccounted for.

          “Solvent” and “Solvency” means, with respect to any Person on a
particular date, that on such date (a) at fair valuation, all of the properties
and assets of such Person are greater than the sum of the debts, including
contingent liabilities, of such Person, (b) the present fair saleable value of
the properties and assets of such Person is not less than the amount that would
be required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person is able to realize upon its
properties and assets and pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts beyond such Person’s ability to pay as such debts mature, and (e)
such Person is not engaged in a business or a transaction, and is not about to
engage in a business or transaction, for which such Person’s properties and
assets would constitute unreasonably small capital after giving due
consideration to the prevailing practices in the industry in which such Person
is engaged. The amount of all guarantees at any time shall be computed as the
amount that, in light of all the facts and circumstances existing at the time,
can reasonably be expected to become an actual or matured liability.

          “Standby Letter of Credit” means any Letter of Credit that is not a
Commercial Letter of Credit and that (a) is used in lieu or in support of
performance guaranties or performance, surety or similar bonds (excluding appeal
bonds) arising in the ordinary course of business, (b) is used in lieu or in
support of stay or appeal bonds, (c) supports the payment of insurance premiums
for reasonably necessary casualty insurance carried by any of the Loan Parties,
(d) supports payment or performance for identified purchases or exchanges of
products or services in the ordinary course of business or (e) is issued for the
benefit of a landlord in lieu of a security deposit in respect of a lease of
real property.

          “Stated Amount” means at any time the maximum amount for which a
Letter of Credit may be honored.

          “Statutory Reserve Rate” means a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum

-40-

--------------------------------------------------------------------------------



reserve percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by the FRB to which the
Administrative Agent is subject with respect to the Adjusted LIBO Rate, for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. LIBO Rate Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

          “Store” means any retail store (which may include any real property,
fixtures, equipment, inventory and other property related thereto) operated, or
to be operated, by any Loan Party.

          “Subordinated Indebtedness” means Indebtedness which is expressly
subordinated in right of payment to the prior payment in full of the Obligations
and which is in form and on terms approved in writing by the Administrative
Agent.

          “Subsidiary” of a Person means a corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares Equity Interests having ordinary voting power for the election of
directors or other governing body are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Loan Party.

          “Swap Contract” means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

          “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

          “Synthetic Lease Obligation” means the monetary obligations of a
Person under (a) a so-called synthetic, off-balance sheet or tax retention
lease, or (b) an agreement for the use or possession of property (including sale
and leaseback transactions), in each case, creating obligations that do not
appear on the balance sheet of such Person but which, upon the application of
any Debtor Relief Laws to such

-41-

--------------------------------------------------------------------------------



Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).

          “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

          “Termination Date” means the earliest to occur of (i) the Maturity
Date, (ii) the date on which the maturity of the Obligations is accelerated (or
deemed accelerated) and the Commitments are irrevocably terminated (or deemed
terminated) in accordance with Article VIII, and (iii) the termination of the
Commitments in accordance with the provisions of Section 2.06 hereof.

          “Total Outstandings” means the aggregate Outstanding Amount of all
Committed Loans and all L/C Obligations.

          “Trading with the Enemy Act” has the meaning set forth in Section
10.18.

          “Type” means, with respect to a Committed Loan, its character as a
Base Rate Loan or a LIBO Rate Loan.

          “UCC” or “Uniform Commercial Code” means the Uniform Commercial Code
as in effect from time to time in the State of New York; provided, however, that
if a term is defined in Article 9 of the Uniform Commercial Code differently
than in another Article thereof, the term shall have the meaning set forth in
Article 9; provided further that, if by reason of mandatory provisions of law,
perfection, or the effect of perfection or non-perfection, of a security
interest in any Collateral or the availability of any remedy hereunder is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New York, “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such perfection or effect of perfection or non-perfection or availability of
such remedy, as the case may be.

          “UFCA” has the meaning specified in Section 10.22(d).

          “UFTA” has the meaning specified in Section 10.22(d).

          “Unfunded Pension Liability” means the excess of a Pension Plan’s
benefit liabilities under Section 4001(a)(16) of ERISA, over the current value
of that Pension Plan’s assets, determined in accordance with the assumptions
used for funding the Pension Plan pursuant to Section 412 of the Code for the
applicable plan year.

          “United States” and “U.S.” mean the United States of America.

          “Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

          1.02 Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

 

 

          (a) The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context

-42-

--------------------------------------------------------------------------------




 

 

 

requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

 

 

          (b) In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

 

 

          (c) Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

 

 

1.03 Accounting Terms

 

 

 

          (a) Generally. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.

 

 

 

          (b) Changes in GAAP. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Lead Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Lead Borrower shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Lead Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 

 

          1.04 Rounding. Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein

-43-

--------------------------------------------------------------------------------



and rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

          1.05 Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).

          1.06 Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to be the Stated Amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
of any Issuer Documents related thereto, provides for one or more automatic
increases in the Stated Amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum Stated Amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum Stated Amount
is in effect at such time. With respect to the computation of the Letter of
Credit Fee pursuant to Sections 2.03(i) and (j), the Stated Amount for any day
shall be determined based on the average amount of all Letters of Credit for
such day.

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

          2.01 Committed Loans; Reserves. (a) Subject to the terms and
conditions set forth herein, each Lender severally agrees to make loans (each
such loan, a “Committed Loan”) to the Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the lesser of (x) the amount of such Lender’s
Commitment and (y) such Lender’s Applicable Percentage of the Borrowing Base;
subject in each case to the following limitations:

 

 

 

                    (i) after giving effect to any Committed Borrowing, the
Total Outstandings shall not exceed the Loan Cap,

 

 

 

                    (ii) after giving effect to any Committed Borrowing, the
aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
shall not exceed such Lender’s Commitment, and

 

 

 

                    (iii) The Outstanding Amount of all L/C Obligations shall
not at any time exceed the Letter of Credit Sublimit.

Within the limits of each Lender’s Commitment, and subject to the other terms
and conditions hereof, the Borrower may borrow under this Section 2.01, prepay
under Section 2.05, and reborrow under this Section 2.01. Committed Loans may be
Base Rate Loans or LIBO Rate Loans, as further provided herein.

                    (b) The following are the Inventory Reserves and
Availability Reserves as of the Closing Date:

 

 

 

                    (i) Shrink (an Inventory Reserve): An amount equal to
one-half of one percent (0.50%) of the Inventory of SYL, LLC;

 

 

 

                    (ii) Damages/Return to Vendor (an Inventory Reserve): An
amount equal to one percent (1.0%) of the Inventory of the Borrowers;

-44-

--------------------------------------------------------------------------------




 

 

 

                    (iii) Customer Deposits (an Availability Reserve): An amount
equal to one hundred percent (100%) of the customer deposits held by the
Borrowers as reflected in the Borrowers’ books and records;

 

 

 

                    (iv) Customer Credit Liabilities (an Availability Reserve):
An amount equal to fifty percent (50%) of the Customer Credit Liabilities as
reflected in the Borrowers’ books and records;

 

 

 

                    (v) Rent (an Availability Reserve): An amount equal to two
(2) months’ rent for all of the Borrowers’ leased locations in each Landlord
Lien State (which, as of the Closing Date consists solely of the Syms Corp
location in Falls Church, Virginia), other than leased locations with respect to
which the Collateral Agent has received a Collateral Access Agreement in form
reasonably satisfactory to the Collateral Agent; and

 

 

 

                    (vi) Taxes (an Availability Reserve): An amount equal to the
ad valorem taxes then due and owing by the Borrowers to any Texas taxing
authority.

                    (c) The Administrative Agent shall have the right, at any
time and from time to time after the Closing Date in its discretion to
establish, modify or eliminate Reserves and shall provide the Lead Borrower with
notice of same.

          2.02 Committed Borrowings, Conversions and Continuations of Committed
Loans.

                    (a) Committed Loans shall be either Base Rate Loans or LIBO
Rate Loans as the Lead Borrower may request subject to and in accordance with
this Section 2.02. Subject to the other provisions of this Section 2.02,
Committed Borrowings of more than one Type may be incurred at the same time.

                    (b) Each Committed Borrowing, each Conversion of Committed
Loans from one Type to the other, and each continuation of LIBO Rate Loans shall
be made upon the Lead Borrower’s irrevocable notice to the Administrative Agent,
which may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Committed Borrowing of, Conversion to or continuation
of LIBO Rate Loans, and (ii) on the Business Day of the requested date of any
Committed Borrowing of Base Rate Loans. Each telephonic notice by the Lead
Borrower pursuant to this Section 2.02(b) must be confirmed promptly by delivery
to the Administrative Agent of a written Committed Loan Notice, appropriately
completed and signed by a Responsible Officer of the Lead Borrower. Each
Committed Borrowing of, Conversion to or continuation of LIBO Rate Loans shall
be in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof. Except as provided in Section 2.03(c), each Committed Borrowing
of or Conversion to Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof. Each Committed Loan Notice
(whether telephonic or written) shall specify (i) whether the Lead Borrower is
requesting a Committed Borrowing, a Conversion of Committed Loans from one Type
to the other, or a continuation of LIBO Rate Loans, (ii) the requested date of
the Committed Borrowing, Conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Committed Loans to be
borrowed, Converted or continued, (iv) the Type of Committed Loans to be
borrowed or to which existing Committed Loans are to be Converted, and (v) if
applicable, the duration of the Interest Period with respect thereto. If the
Lead Borrower fails to specify a Type of Committed Loan in a Committed Loan
Notice or if the Lead Borrower fails to give a timely notice requesting a
Conversion or continuation, then the applicable Committed Loans shall be made
as, or Converted to, Base Rate Loans. Any such automatic Conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable LIBO Rate Loans. If the

-45-

--------------------------------------------------------------------------------



Lead Borrower requests a Committed Borrowing of, Conversion to, or continuation
of LIBO Rate Loans in any such Committed Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.

                    (c) Following receipt of a Committed Loan Notice, the
Administrative Agent shall promptly notify each Lender of the amount of its
Applicable Percentage of the applicable Committed Loans, and if no timely notice
of a Conversion or continuation is provided by the Lead Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
Conversion to Base Rate Loans described in Section 2.02(b). In the case of a
Committed Borrowing, each Lender shall make the amount of its Committed Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Committed
Borrowing is the initial Credit Extension, Section 4.01), the Administrative
Agent shall use reasonable efforts to make all funds so received available to
the Borrowers in like funds by no later than 4:00 p.m. on the day of receipt by
the Administrative Agent either by (i) crediting the account of the Lead
Borrower on the books of Bank of America with the amount of such funds or (ii)
wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the Lead
Borrower; provided, however, that if, on the date the Committed Loan Notice with
respect to such Committed Borrowing is given by the Lead Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Committed Borrowing, first,
shall be applied to the payment in full of any such L/C Borrowings, and second,
shall be made available to the Borrowers as provided above.

                    (d) The Administrative Agent, without the request of the
Lead Borrower, may advance any interest, fee, service charge, expenses, or other
payment then due and payable and to which any Credit Party is entitled from the
Loan Parties pursuant hereto or any other Loan Document and may charge the same
to the Loan Account notwithstanding that an Overadvance may result thereby. The
Administrative Agent shall advise the Lead Borrower of any such advance or
charge promptly after the making thereof. Such action on the part of the
Administrative Agent shall not constitute a waiver of the Administrative Agent’s
rights and the Borrowers’ obligations under Section 2.05(b). Any amount which is
added to the principal balance of the Loan Account as provided in this Section
2.02(d) shall bear interest at the interest rate then and thereafter applicable
to Base Rate Loans.

                    (e) Except as otherwise provided herein, a LIBO Rate Loan
may be continued or Converted only on the last day of an Interest Period for
such LIBO Rate Loan. During the existence of a Default, no Committed Loans may
be requested as, Converted to or continued as LIBO Rate Loans without the
Consent of the Required Lenders.

                    (f) The Administrative Agent shall promptly notify the Lead
Borrower and the Lenders of the interest rate applicable to any Interest Period
for LIBO Rate Loans upon determination of such interest rate. At any time that
Base Rate Loans are outstanding, the Administrative Agent shall notify the Lead
Borrower and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

                    (g) After giving effect to all Committed Borrowings, all
Conversions of Committed Loans from one Type to the other, and all continuations
of Committed Loans as the same Type, there shall not be more than seven (7)
Interest Periods in effect with respect to LIBO Rate Loans.

                    (h) The Administrative Agent, the Lenders, and the L/C
Issuer shall have no obligation to make any Committed Loan or to provide any
Letter of Credit if an Overadvance would result. The Administrative Agent may,
in its discretion, make Permitted Overadvances without the

-46-

--------------------------------------------------------------------------------



consent of the Lenders and the L/C Issuer and each Lender shall be bound
thereby. A Permitted Overadvance is for the account of the Borrowers and shall
constitute a Base Rate Loan and an Obligation and shall be repaid by the
Borrowers in accordance with the provisions of Section 2.05(b). The making of
any such Permitted Overadvance on any one occasion shall not obligate the
Administrative Agent or any Lender to make or permit any Permitted Overadvance
on any other occasion or to permit such Permitted Overadvances to remain
outstanding. The making by the Administrative Agent of a Permitted Overadvance
shall not modify or abrogate any of the provisions of Section 2.03 regarding the
Lenders’ obligations to purchase participations with respect to Letter of
Credits. The Administrative Agent shall have no liability for, and no Loan Party
or Credit Party shall have the right to, or shall, bring any claim of any kind
whatsoever against the Administrative Agent with respect to “inadvertent
Overadvances” (i.e. where an Overadvance results from changed circumstances
beyond the control of the Administrative Agent (such as a reduction in the
collateral value)) regardless of the amount of any such Overadvance(s).

          2.03 Letters of Credit.

                    (a) The Letter of Credit Commitment.

                              (i) Subject to the terms and conditions set forth
herein, (A) the L/C Issuer agrees, in reliance upon the agreements of the
Lenders set forth in this Section 2.03, (1) from time to time on any Business
Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit for the account of the Borrowers,
and to amend or extend Letters of Credit previously issued by it, in accordance
with Section 2.03(b) below, and (2) to honor drawings under the Letters of
Credit; and (B) the Lenders severally agree to participate in Letters of Credit
issued for the account of the Borrowers and any drawings thereunder; provided
that after giving effect to any L/C Credit Extension with respect to any Letter
of Credit, (x) the Total Outstandings shall not exceed the Loan Cap, (y) the
aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
shall not exceed such Lender’s Commitment, and (z) the Outstanding Amount of the
L/C Obligations shall not exceed the Letter of Credit Sublimit. Each request by
the Lead Borrower for the issuance or amendment of a Letter of Credit shall be
deemed to be a representation by the Borrowers that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrowers’ ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrowers may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.

                              (ii) The L/C Issuer shall not issue any Letter of
Credit, if:

 

 

 

                              (A) subject to Section 2.03(b)(iii), the expiry
date of such requested Standby Letter of Credit would occur more than twelve
months after the date of issuance or last extension, unless the Required Lenders
have approved such expiry date; or

 

 

 

                              (B) subject to Section 2.03(b)(iii), the expiry
date of such requested Commercial Letter of Credit would occur more than 120
days after the date of issuance or last extension, unless the Required Lenders
have approved such expiry date; or

 

 

 

                              (C) the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless either
such Letter of Credit is Cash Collateralized on or prior to the date of issuance
of such Letter of Credit (or such later date as the L/C Issuer and the
Administrative Agent may agree) or all the Lenders have approved such expiry
date.

-47-

--------------------------------------------------------------------------------



                              (iii) The L/C Issuer shall not issue any Letter of
Credit without the prior consent of the Administrative Agent if:

 

 

 

                              (A) any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the L/C Issuer from issuing such Letter of Credit, or any Law
applicable to the L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over the L/C
Issuer shall prohibit, or request that the L/C Issuer refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon the L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which the L/C Issuer in good faith deems
material to it;

 

 

 

                              (B) the issuance of such Letter of Credit would
violate one or more policies of the L/C Issuer applicable to letters of credit
generally;

 

 

 

                              (C) such Letter of Credit is to be denominated in
a currency other than Dollars; provided that if the L/C Issuer, in its
discretion, issues a Letter of Credit denominated in a currency other than
Dollars, all reimbursements by the Borrowers of the honoring of any drawing
under such Letter of Credit shall be paid in the currency in which such Letter
of Credit was denominated; or

 

 

 

                              (D) a default of any Lender’s obligations to fund
under Section 2.03(c) exists or any Lender is at such time a Defaulting Lender
or Deteriorating Lender hereunder, unless the L/C Issuer has entered into
satisfactory arrangements with the Borrowers or such Lender to eliminate the L/C
Issuer’s risk with respect to such Lender.

                              (iv) The L/C Issuer shall not amend any Letter of
Credit if the L/C Issuer would not be permitted at such time to issue such
Letter of Credit in its amended form under the terms hereof or if the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

                              (v) The L/C Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article IX with respect
to any acts taken or omissions suffered by the L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.

                    (b) Procedures for Issuance and Amendment of Letters of
Credit; Auto-Extension Letters of Credit.

                              (i) Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Lead Borrower delivered to
the L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter
of Credit Application, appropriately completed and signed by a Responsible
Officer of the Lead Borrower. Such Letter of Credit Application must be received
by the L/C Issuer and the Administrative Agent not later than 11:00 a.m. at
least two Business Days (or such other date and time as the Administrative Agent
and the L/C Issuer may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. In
the

-48-

--------------------------------------------------------------------------------



case of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the L/C Issuer may require. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, the Lead Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

                              (ii) Promptly after receipt of any Letter of
Credit Application, the L/C Issuer will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has received a copy
of such Letter of Credit Application from the Lead Borrower and, if not, the L/C
Issuer will provide the Administrative Agent with a copy thereof. Unless the L/C
Issuer has received written notice from any Lender, the Administrative Agent or
any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the applicable Loan
Party or enter into the applicable amendment, as the case may be, in each case
in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance or amendment of each Letter of Credit, each Lender
shall be deemed to (without any further action), and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer, without recourse or
warranty, a risk participation in such Letter of Credit in an amount equal to
the product of such Lender’s Applicable Percentage times the Stated Amount of
such Letter of Credit. Upon any change in the Commitments under this Agreement,
it is hereby agreed that with respect to all L/C Obligations, there shall be an
automatic adjustment to the participations hereby created to reflect the new
Applicable Percentages of the assigning and assignee Lenders.

                              (iii) If the Lead Borrower so requests in any
applicable Letter of Credit Application, the L/C Issuer may, in its sole and
absolute discretion, agree to issue a Standby Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Standby Letter of Credit) by
giving prior notice to the beneficiary thereof not later than a day (the
“Non-Extension Notice Date”) in each such twelve-month period to be agreed upon
at the time such Standby Letter of Credit is issued. Unless otherwise directed
by the L/C Issuer, the Lead Borrower shall not be required to make a specific
request to the L/C Issuer for any such extension. Once an Auto-Extension Letter
of Credit has been issued, the Lenders shall be deemed to have authorized (but
may not require) the L/C Issuer to permit the extension of such Standby Letter
of Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that the L/C Issuer shall not permit any
such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Standby
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or the Lead

-49-

--------------------------------------------------------------------------------



Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied, and in each such case directing the L/C Issuer not to
permit such extension.

                              (iv) Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the L/C Issuer will also deliver to the
Lead Borrower and the Administrative Agent a true and complete copy of such
Letter of Credit or amendment.

                    (c) Drawings and Reimbursements; Funding of Participations.

                              (i) Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the L/C
Issuer shall notify the Lead Borrower and the Administrative Agent thereof not
less than two (2) Business Days prior to the Honor Date (as defined below);
provided, however, that any failure to give or delay in giving such notice shall
not relieve the Borrowers of their obligation to reimburse the L/C Issuer and
the Lenders with respect to any such payment. On the date of any payment by the
L/C Issuer under a Letter of Credit (each such date, an “Honor Date”), the
Borrowers shall be deemed to have requested a Committed Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the amount of such
payment, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Aggregate Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice). In the event
that such Committed Borrowing cannot be made pursuant to the terms hereof, then
not later than 11:00 a.m. on such Honor Date, the Borrowers shall reimburse the
L/C Issuer through the Administrative Agent in an amount equal to the amount of
such drawing. If the Borrowers fail to so reimburse the L/C Issuer by such time,
the Administrative Agent shall promptly notify each Lender of the Honor Date,
the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the
amount of such Lender’s Applicable Percentage thereof. Any notice given by the
L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may
be given by telephone or electronic means if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

                              (ii) Each Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Applicable Percentage of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrowers in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer.

                              (iii) With respect to any Unreimbursed Amount that
is not fully refinanced by a Committed Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrowers shall be deemed to have incurred from the L/C Issuer an
L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
Lender’s payment to the Administrative Agent for the account of the L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.03.

                              (iv) Until each Lender funds its Committed Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest

-50-

--------------------------------------------------------------------------------



in respect of such Lender’s Applicable Percentage of such amount shall be solely
for the account of the L/C Issuer.

                              (v) Each Lender’s obligation to make Committed
Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including (A)
any setoff, counterclaim, recoupment, defense or other right which such Lender
may have against the L/C Issuer, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Lead Borrower of a Committed Loan
Notice). No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrowers to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

                              (vi) If any Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the L/C Issuer in accordance with banking industry
rules on interbank compensation plus any administrative, processing or similar
fees customarily charged by the L/C Issuer in connection with the foregoing. If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Committed Loan included in the relevant
Committed Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be. A certificate of the L/C Issuer submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

                    (d) Repayment of Participations.

                              (i) At any time after the L/C Issuer has made a
payment under any Letter of Credit and has received from any Lender such
Lender’s L/C Advance in respect of such payment in accordance with Section
2.03(c), if the Administrative Agent receives for the account of the L/C Issuer
any payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Borrowers or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Percentage thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s L/C Advance was outstanding) in the same
funds as those received by the Administrative Agent.

                              (ii) If any payment received by the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(i) is
required to be returned under any of the circumstances described in Section
10.05 (including pursuant to any settlement entered into by the L/C Issuer in
its discretion), each Lender shall pay to the Administrative Agent for the
account of the L/C Issuer its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

                    (e) Obligations Absolute. The obligation of the Borrowers to
reimburse the L/C Issuer for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute,

-51-

--------------------------------------------------------------------------------



unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

                              (i) any lack of validity or enforceability of such
Letter of Credit, this Agreement, or any other Loan Document;

                              (ii) the existence of any claim, counterclaim,
setoff, defense or other right that the Borrowers or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
the L/C Issuer or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or by such Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction;

                              (iii) any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

                              (iv) any payment by the L/C Issuer under such
Letter of Credit against presentation of a draft or certificate that does not
strictly comply with the terms of such Letter of Credit; or any payment made by
the L/C Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law;

                              (v) any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrowers or any of their Subsidiaries; or

                              (vi) the fact that any Event of Default shall have
occurred and be continuing.

          The Lead Borrower shall promptly examine a copy of each Letter of
Credit and each amendment thereto that is delivered to it and, in the event of
any claim of noncompliance with the Lead Borrower’s instructions or other
irregularity, the Lead Borrower will immediately notify the L/C Issuer. The
Borrowers shall be conclusively deemed to have waived any such claim against the
L/C Issuer and its correspondents unless such notice is given as aforesaid.

                    (f) Role of L/C Issuer. Each Lender and the Borrowers agree
that, in paying any drawing under a Letter of Credit, the L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; (iii) any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit or any error in interpretation of technical
terms; or (iv) the due execution, effectiveness, validity or enforceability of
any document or instrument related to any Letter of Credit or Issuer Document.
The Borrowers hereby assume all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,

-52-

--------------------------------------------------------------------------------



preclude the Borrowers’ pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
or responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrowers may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrowers, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrowers which the Borrowers prove were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary (or the L/C Issuer may refuse to
accept and make payment upon such documents if such documents are not in strict
compliance with the terms of such Letter of Credit), and the L/C Issuer shall
not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

                    (g) Cash Collateral. Upon the request of the Administrative
Agent, if, as of the Letter of Credit Expiration Date, any L/C Obligation for
any reason remains outstanding, the Borrowers shall, in each case, immediately
Cash Collateralize the then Outstanding Amount of all L/C Obligations. Sections
2.05 and 8.02(c) set forth certain additional requirements to deliver Cash
Collateral hereunder. For purposes of this Section 2.03, Section 2.05 and
Section 8.02(c), “Cash Collateralize” means to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of the L/C Issuer and the
Lenders, as collateral for the L/C Obligations, cash or deposit account balances
in an amount equal to 105% of the Outstanding Amount of all L/C Obligations,
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuer (which documents are hereby Consented to
by the Lenders). Derivatives of such term have corresponding meanings. The
Borrowers hereby grant to the Collateral Agent a security interest in all such
cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in blocked, non-interest bearing
deposit accounts at Bank of America except that Permitted Investments of the
type listed in clauses (a) through (f) of the definition thereof may be made at
the request of the Lead Borrower at the option and in the sole discretion of the
Collateral Agent (and at the Borrowers’ risk and expense); interest or profits,
if any, on such investments shall accumulate in such account. If at any time the
Administrative Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the Administrative Agent
or that the total amount of such funds is less than the aggregate Outstanding
Amount of all L/C Obligations, the Borrowers will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited as Cash Collateral, an amount equal to the excess of (x) such
aggregate Outstanding Amount over (y) the total amount of funds, if any, then
held as Cash Collateral that the Administrative Agent determines to be free and
clear of any such right and claim. Upon the drawing of any Letter of Credit for
which funds are on deposit as Cash Collateral, such funds shall be applied to
reimburse the L/C Issuer and, to the extent not so applied, shall thereafter be
applied to satisfy other Obligations.

                    (h) Applicability of ISP and UCP. Unless otherwise expressly
agreed by the L/C Issuer and the Lead Borrower when a Letter of Credit is
issued, (i) the rules of the ISP shall apply to each Standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce at the time
of issuance shall apply to each Commercial Letter of Credit.

-53-

--------------------------------------------------------------------------------



                    (i) Letter of Credit Fees. The Borrowers shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the daily Stated Amount
under each such Letter of Credit (whether or not such maximum amount is then in
effect under such Letter of Credit). For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of the Letter of
Credit shall be determined in accordance with Section 1.06. Letter of Credit
Fees shall be (i) due and payable on the first Business Day after the end of
each calendar quarter, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand, and (ii) computed on a quarterly basis in arrears. If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under of each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, while any Event of Default exists, all Letter of
Credit Fees shall accrue at the Default Rate as provided in Section 2.12(b)
hereof.

                    (j) Fronting Fee and Documentary and Processing Charges
Payable to L/C Issuer. The Borrowers shall pay directly to the L/C Issuer for
its own account a fronting fee (i) with respect to each Commercial Letter of
Credit, at a rate equal to 0.125% per annum, computed on the amount of such
Letter of Credit, and payable upon the issuance or amendment thereof, and (ii)
with respect to each Standby Letter of Credit, at a rate equal to 0.125% per
annum, computed on the daily amount available to be drawn under such Letter of
Credit and on a quarterly basis in arrears. Such fronting fees shall be due and
payable on the tenth Business Day after the end of each calendar quarter,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of the Letter of Credit shall be determined in accordance
with Section 1.06. In addition, the Borrowers shall pay directly to the L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

                    (k) Conflict with Issuer Documents. In the event of any
conflict between the terms hereof and the terms of any Issuer Document, the
terms hereof shall control.

          2.04 Intentionally Omitted.

          2.05 Prepayments.

                    (a) The Borrowers may, upon irrevocable notice from the Lead
Borrower to the Administrative Agent, at any time or from time to time
voluntarily prepay Committed Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (A) three Business Days prior to any date of
prepayment of LIBO Rate Loans and (B) on the date of prepayment of Base Rate
Loans; (ii) any prepayment of LIBO Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (iii) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Committed Loans to be
prepaid and, if LIBO Rate Loans, the Interest Period(s) of such Committed Loans.
The Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Lead Borrower, the Borrowers shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a LIBO Rate
Loan shall be

-54-

--------------------------------------------------------------------------------



accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Each such prepayment shall
be applied to the Committed Loans of the Lenders in accordance with their
respective Applicable Percentages.

                    (b) If for any reason the Total Outstandings at any time
exceed the Loan Cap, the Borrowers shall immediately prepay Committed Loans and
L/C Borrowings and/or Cash Collateralize the L/C Obligations (other than L/C
Borrowings) in an aggregate amount equal to such excess; provided, however, that
the Borrowers shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(b) unless after the prepayment in full of the
Committed Loans the Total Outstandings exceed the Loan Cap.

                    (c) The Borrower shall prepay the Committed Loans and Cash
Collateralize the L/C Obligations in accordance with the provisions of Section
6.13 hereof.

                    (d) The Borrowers shall prepay the Loans and Cash
Collateralize the L/C Obligations in an amount equal to the Net Proceeds
received by a Loan Party on account of any Permitted Disposition arising under
clause (b) of the definition thereof in excess of the sale of five percent (5%)
of the number of the Loan Parties’ Stores in any Fiscal Year.

                    (e) Prepayments made pursuant to Section 2.05(b), (c) and
(d) above, first, shall be applied ratably to the L/C Borrowings, second, shall
be applied ratably to the outstanding Committed Loans which are Base Rate Loans,
third, shall be applied ratably to the outstanding Committed Loans which are
LIBO Rate Loans, fourth, shall be used to Cash Collateralize the remaining L/C
Obligations; and, fifth, the amount remaining, if any, after the prepayment in
full of all L/C Borrowings and Committed Loans outstanding at such time and the
Cash Collateralization of the remaining L/C Obligations in full may be retained
by the Borrowers for use in the ordinary course of its business. Upon the
drawing of any Letter of Credit that has been Cash Collateralized, the funds
held as Cash Collateral shall be applied (without any further action by or
notice to or from the Borrowers or any other Loan Party) to reimburse the L/C
Issuer or the Lenders, as applicable.

 

 

 

2.06 Termination or Reduction of Commitments. (a) The Borrowers may, upon
irrevocable notice from the Lead Borrower to the Administrative Agent, terminate
the Aggregate Commitments or the Letter of Credit Sublimit or from time to time
permanently reduce the Aggregate Commitments or the Letter of Credit Sublimit;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) the
Borrowers shall not terminate or reduce (A) the Aggregate Commitments if, after
giving effect thereto and to any concurrent prepayments hereunder, the Total
Outstandings would exceed the Aggregate Commitments, and (B) the Letter of
Credit Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit as so reduced.

 

 

 

          (b) If, after giving effect to any reduction of the Aggregate
Commitments, the Letter of Credit Sublimit exceeds the amount of the Aggregate
Commitments, such Letter of Credit Sublimit shall be automatically reduced by
the amount of such excess.

 

 

 

          (c) The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the Letter of Credit Sublimit or the Aggregate
Commitments under this Section 2.06. Upon any reduction of the Aggregate
Commitments, the Commitment of each Lender shall be reduced by such Lender’s
Applicable Percentage of such reduction amount. All fees (including,

-55-

--------------------------------------------------------------------------------




 

 

 

without limitation, commitment fees and Letter of Credit Fees) and interest in
respect of the Aggregate Commitments accrued until the effective date of any
termination of the Aggregate Commitments shall be paid on the effective date of
such termination.

          2.07 Repayment of Committed Loans.

          The Borrower shall repay to the Lenders on the Termination Date the
aggregate principal amount of Committed Loans outstanding on such date.

          2.08 Interest.

                    (a) Subject to the provisions of Section 2.08(b) below, (i)
each LIBO Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the LIBO Rate for
such Interest Period plus the Applicable Margin; and (ii) each Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Margin.

                    (b)      (i) If any amount payable under any Loan Document
is not paid when due (without regard to any applicable grace periods), whether
at stated maturity, by acceleration or otherwise, such amount shall thereafter
bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by Laws.

                              (ii) If any other Event of Default exists, then
the Administrative Agent may, and upon the request of the Required Lenders
shall, notify the Lead Borrower that all outstanding Obligations shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate and thereafter such Obligations shall bear interest at
the Default Rate to the fullest extent permitted by Laws.

                              (iii) Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

                    (c) Interest on each Committed Loan shall be due and payable
in arrears on each Interest Payment Date applicable thereto and at such other
times as may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.

          2.09 Fees. In addition to certain fees described in subsections (i)
and (j) of Section 2.03:

                    (a) Commitment Fee. The Borrowers shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage, a commitment fee equal to the 0.50% times the actual
daily amount by which the Aggregate Commitments exceed the sum of (i) the
Outstanding Amount of Committed Loans and (ii) the Outstanding Amount of L/C
Obligations. The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly on
the first Business Day after the end of each calendar quarter, commencing with
the first such date to occur after the Closing Date, and on the last day of the
Availability Period. The commitment fee shall be calculated quarterly in
arrears.

                    (b) Other Fees. The Borrowers shall pay to the
Administrative Agent for its own account fees in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.

-56-

--------------------------------------------------------------------------------



          2.10 Computation of Interest and Fees. All computations of interest
for Base Rate Loans when the Base Rate is determined by Bank of America’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Committed Loan for the day on
which the Committed Loan is made, and shall not accrue on a Committed Loan, or
any portion thereof, for the day on which the Committed Loan or such portion is
paid, provided that any Committed Loan that is repaid on the same day on which
it is made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

          2.11 Evidence of Debt.

                    (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by the Administrative
Agent (the “Loan Account”) in the ordinary course of business. In addition, each
Lender may record in such Lender’s internal records, an appropriate notation
evidencing the date and amount of each Committed Loan from such Lender, each
payment and prepayment of principal of any such Committed Loan, and each payment
of interest, fees and other amounts due in connection with the Obligations due
to such Lender. The accounts or records maintained by the Administrative Agent
and each Lender shall be conclusive absent manifest error of the amount of the
Credit Extensions made by the Lenders to the Borrowers and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrowers hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent, the Borrowers shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Committed Loans
in addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Committed Loans and payments with respect thereto. Upon receipt of an
affidavit of and indemnity from a Lender as to the loss, theft, destruction or
mutilation of such Lender’s Note and upon cancellation of such Note, the
Borrowers will issue, in lieu thereof, a replacement Note in favor of such
Lender, in the same principal amount thereof and otherwise of like tenor.

                    (b) In addition to the accounts and records referred to in
Section 2.11(a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit. In the event of
any conflict between the accounts and records maintained by the Administrative
Agent and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

          2.12 Payments Generally; Administrative Agent’s Clawback.

                    (a) General. All payments to be made by the Borrowers shall
be made without condition or deduction for any counterclaim, defense, recoupment
or setoff. Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by

-57-

--------------------------------------------------------------------------------



wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall, at the option of the Administrative
Agent, be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment (other than with
respect to payment of a LIBO Rate Loan) to be made by the Borrowers shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

                    (b)     (i) Funding by Lenders; Presumption by
Administrative Agent. Unless the Administrative Agent shall have received notice
from a Lender prior to the proposed date of any Committed Borrowing of LIBO Rate
Loans (or in the case of any Committed Borrowing of Base Rate Loans, prior to
12:00 noon on the date of such Committed Borrowing) that such Lender will not
make available to the Administrative Agent such Lender’s share of such Committed
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or in the case of
a Committed Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to the Borrowers a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Committed Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrowers severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation plus any administrative processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Base Rate Loans. If the Borrowers and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period. If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing. Any payment by the
Borrowers shall be without prejudice to any claim the Borrowers may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

                              (ii) Payments by Borrowers; Presumptions by
Administrative Agent. Unless the Administrative Agent shall have received notice
from the Lead Borrower prior to the time at which any payment is due to the
Administrative Agent for the account of the Lenders or the L/C Issuer hereunder
that the Borrowers will not make such payment, the Administrative Agent may
assume that the Borrowers have made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the L/C Issuer, as the case may be, the amount due. In such event, if the
Borrowers have not in fact made such payment, then each of the Lenders or the
L/C Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or the L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

          A notice of the Administrative Agent to any Lender or the Lead
Borrower with respect to any amount owing under this subsection (b) shall be
conclusive, absent manifest error.

                    (c) Failure to Satisfy Conditions Precedent. If any Lender
makes available to the Administrative Agent funds for any Committed Loan to be
made by such Lender as provided in the

-58-

--------------------------------------------------------------------------------



foregoing provisions of this Article II, and such funds are not made available
to the Borrowers by the Administrative Agent because the conditions to the
applicable Credit Extension set forth in Article IV are not satisfied or waived
in accordance with the terms hereof (subject to the provisions of the last
paragraph of Section 4.02 hereof), the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

                    (d) Obligations of Lenders Several. The obligations of the
Lenders hereunder to make Committed Loans, to fund participations in Letters of
Credit and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 10.04(c).

                    (e) Funding Source. Nothing herein shall be deemed to
obligate any Lender to obtain the funds for any Committed Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Committed Loan in any particular place
or manner.

          2.13 Sharing of Payments by Lenders. If any Credit Party shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of, interest on, or other amounts with respect to, any
of the Obligations resulting in such Lender’s receiving payment of a proportion
of the aggregate amount of such Obligations greater than its pro rata share
thereof as provided herein (including as in contravention of the priorities of
payment set forth in Section 8.03), then the Credit Party receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and (b)
purchase (for cash at face value) participations in the Obligations of the other
Credit Parties, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Credit Parties ratably
and in the priorities set forth in Section 8.03, provided that:

 

 

 

          (i) if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

 

 

          (ii) the provisions of this Section shall not be construed to apply to
(x) any payment made by the Loan Parties pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations to any assignee or
participant, other than to the Borrowers or any Subsidiary thereof (as to which
the provisions of this Section shall apply).

          Each Loan Party consents to the foregoing and agrees, to the extent it
may effectively do so under Law, that any Lender acquiring a participation
pursuant to the foregoing arrangements may exercise against such Loan Party
rights of setoff and counterclaim with respect to such participation as fully as
if such Lender were a direct creditor of such Loan Party in the amount of such
participation.

          2.14 Settlement Amongst Lenders

 

 

 

          (a) The amount of each Lender’s Applicable Percentage of outstanding
Committed Loans shall be computed weekly (or more frequently in the
Administrative Agent’s discretion) and shall be adjusted upward or downward
based on all Committed Loans and repayments of

-59-

--------------------------------------------------------------------------------




 

 

 

Committed Loans received by the Administrative Agent as of 3:00 p.m. on the
first Business Day (such date, the “Settlement Date”) following the end of the
period specified by the Administrative Agent.

 

 

 

          (b) The Administrative Agent shall deliver to each of the Lenders
promptly after a Settlement Date a summary statement of the amount of
outstanding Committed Loans for the period and the amount of repayments received
for the period. As reflected on the summary statement, (i) the Administrative
Agent shall transfer to each Lender its Applicable Percentage of repayments, and
(ii) each Lender shall transfer to the Administrative Agent (as provided below)
or the Administrative Agent shall transfer to each Lender, such amounts as are
necessary to insure that, after giving effect to all such transfers, the amount
of Committed Loans made by each Lender shall be equal to such Lender’s
Applicable Percentage of all Committed Loans outstanding as of such Settlement
Date. If the summary statement requires transfers to be made to the
Administrative Agent by the Lenders and is received prior to 1:00 p.m. on a
Business Day, such transfers shall be made in immediately available funds no
later than 3:00 p.m. that day; and, if received after 1:00 p.m., then no later
than 3:00 p.m. on the next Business Day. The obligation of each Lender to
transfer such funds is irrevocable, unconditional and without recourse to or
warranty by the Administrative Agent. If and to the extent any Lender shall not
have so made its transfer to the Administrative Agent, such Lender agrees to pay
to the Administrative Agent, forthwith on demand such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Administrative Agent, equal to the greater of the Federal Funds Rate and
a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation plus any administrative, processing, or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing.

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY;
APPOINTMENT OF LEAD BORROWER

          3.01 Taxes.

                    (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of the Borrowers hereunder or under any other Loan
Document shall be made free and clear of and without reduction or withholding
for any Indemnified Taxes or Other Taxes, provided that if the Borrowers shall
be required by Law to deduct any Indemnified Taxes (including any Other Taxes)
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
L/C Issuer, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrowers shall make
such deductions and (iii) the Borrowers shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with Law.

                    (b) Payment of Other Taxes by the Borrowers. Without
limiting the provisions of subsection (a) above, the Borrowers shall timely pay
any Other Taxes to the relevant Governmental Authority in accordance with Law.

                    (c) Indemnification by the Loan Parties. The Loan Parties
shall indemnify the Administrative Agent, each Lender and the L/C Issuer, within
10 days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) paid by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and any
penalties, interest and reasonable expenses

-60-

--------------------------------------------------------------------------------



arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Lead Borrower by a Lender or the L/C Issuer (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender or the L/C Issuer, shall be conclusive absent
manifest error.

                    (d) Evidence of Payments. As soon as practicable after any
payment of Indemnified Taxes or Other Taxes by the Borrowers to a Governmental
Authority, the Lead Borrower shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

                    (e) Status of Lenders. Any Foreign Lender that is entitled
to an exemption from or reduction of withholding tax under the law of the
jurisdiction in which any Borrower is resident for tax purposes, or any treaty
to which such jurisdiction is a party, with respect to payments hereunder or
under any other Loan Document shall deliver to the Lead Borrower (with a copy to
the Administrative Agent), at the time or times prescribed by Law or reasonably
requested by the Lead Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by Law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Lead Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by Law or reasonably
requested by the Lead Borrower or the Administrative Agent as will enable the
Lead Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.

          Without limiting the generality of the foregoing, in the event that
any Borrower is resident for tax purposes in the United States, any Foreign
Lender shall deliver to the Lead Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the request of the Lead Borrower or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:

 

 

 

                    (i) duly completed copies of Internal Revenue Service Form
W-8BEN claiming eligibility for benefits of an income tax treaty to which the
United States is a party,

 

 

 

                    (ii) duly completed copies of Internal Revenue Service Form
W-8ECI,

 

 

 

                    (iii) in the case of a Foreign Lender claiming the benefits
of the exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrowers within the meaning of section 881(c)(3)(B) of the Code, or (C)
a “controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or

 

 

 

                    (iv) any other form prescribed by Law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by Law to permit the Lead Borrower to determine the withholding or
deduction required to be made.

                    (f) Treatment of Certain Refunds. If the Administrative
Agent, any Lender or the L/C Issuer determines, in its sole discretion, that it
has received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrowers or with respect to which the Borrowers have paid

-61-

--------------------------------------------------------------------------------



additional amounts pursuant to this Section, it shall pay to the Borrowers an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrowers under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent, such Lender or the L/C Issuer, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the
Borrowers, upon the request of the Administrative Agent, such Lender or the L/C
Issuer, agree to repay the amount paid over to the Borrowers (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the L/C Issuer in the
event the Administrative Agent, such Lender or the L/C Issuer is required to
repay such refund to such Governmental Authority. This subsection shall not be
construed to require the Administrative Agent, any Lender or the L/C Issuer to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to the Borrowers or any other Person.

          3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund LIBO
Rate Loans, or to determine or charge interest rates based upon the LIBO Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to the Lead
Borrower through the Administrative Agent, any obligation of such Lender to make
or continue LIBO Rate Loans or to Convert Base Rate Loans to LIBO Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Lead Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrowers shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
Convert all LIBO Rate Loans of such Lender to Base Rate Loans, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such LIBO Rate Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such LIBO Rate Loans. Upon any such prepayment
or Conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or Converted. If the commitment of any Lender with respect to LIBO Rate
Loans is suspended pursuant to this Section and such Lender shall have obtained
actual knowledge that it is once again legal for it to make or maintain LIBO
Rate Loans, such Lender shall promptly notify the Administrative Agent and the
Lead Borrower thereof and, upon receipt of such notice by the Lead Borrower,
such Lender’s commitment to make or maintain LIBO Rate Loans shall be
reinstated.

          3.03 Inability to Determine Rates. If the Required Lenders determine
that for any reason in connection with any request for a LIBO Rate Loan or a
Conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank market for the applicable amount and
Interest Period of such LIBO Rate Loan, (b) adequate and reasonable means do not
exist for determining the LIBO Rate for any requested Interest Period with
respect to a proposed LIBO Rate Loan, or (c) the LIBO Rate for any requested
Interest Period with respect to a proposed LIBO Rate Loan does not adequately
and fairly reflect the cost to such Lenders of funding such Committed Loan, the
Administrative Agent will promptly so notify the Lead Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain LIBO Rate Loans
shall be suspended until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice (which revocation shall be made promptly
upon the cessation of the circumstances which gave rise to such notice). Upon
receipt of such notice, the Lead Borrower may revoke any pending request for a
Committed Borrowing of, Conversion to or continuation of LIBO Rate Loans
(without incurring costs pursuant to Section 3.05(b)) or, failing that, will be
deemed to have Converted such request into a request for a Committed Borrowing
of Base Rate Loans in the amount specified therein.

          3.04 Increased Costs; Reserves on LIBO Rate Loans.

-62-

--------------------------------------------------------------------------------



                    (a) Increased Costs Generally. If any Change in Law shall:

 

 

 

                    (i) impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any reserve requirement reflected in the LIBO Rate) or
the L/C Issuer;

 

 

 

                    (ii) subject any Lender or the L/C Issuer to any tax of any
kind whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBO Rate Loan made by it, or change
the basis of taxation of payments to such Lender or the L/C Issuer in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 3.01 and
the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender or the L/C Issuer); or

 

 

 

                    (iii) impose on any Lender or the L/C Issuer or the London
interbank market any other condition, cost or expense affecting this Agreement
or LIBO Rate Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Rate Loan (or of maintaining its
obligation to make any such Committed Loan), or to increase the cost to such
Lender or the L/C Issuer of participating in, issuing or maintaining any Letter
of Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender or the L/C Issuer hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender or the L/C Issuer, the Borrowers
will pay to such Lender or the L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or the L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered.

                    (b) Capital Requirements. If any Lender or the L/C Issuer
determines that any Change in Law affecting such Lender or the L/C Issuer or any
Lending Office of such Lender or such Lender’s or the L/C Issuer’s holding
company, if any, regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Committed
Loans made by, or participations in Letters of Credit held by, such Lender, or
the Letters of Credit issued by the L/C Issuer, to a level below that which such
Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the L/C Issuer’s policies and the policies of such Lender’s or the
L/C Issuer’s holding company with respect to capital adequacy), then from time
to time the Borrowers will pay to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.

                    (c) Certificates for Reimbursement. A certificate of a
Lender or the L/C Issuer setting forth in reasonable detail the calculation of
the amount or amounts necessary to compensate such Lender or the L/C Issuer or
its holding company, as the case may be, as specified in subsection (a) or (b)
of this Section and delivered to the Lead Borrower shall be conclusive absent
manifest error. The Borrowers shall pay such Lender or the L/C Issuer, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

                    (d) Delay in Requests. Failure or delay on the part of any
Lender or the L/C Issuer to demand compensation pursuant to the foregoing
provisions of this Section shall not constitute a waiver

-63-

--------------------------------------------------------------------------------



of such Lender’s or the L/C Issuer’s right to demand such compensation, provided
that the Borrowers shall not be required to compensate a Lender or the L/C
Issuer pursuant to the foregoing provisions of this Section for any increased
costs incurred or reductions suffered more than nine months prior to the date
that such Lender or the L/C Issuer, as the case may be, notifies the Lead
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or the L/C Issuer’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the nine-month period referred to above shall
be extended to include the period of retroactive effect thereof).

                    (e) Reserves on LIBO Rate Loans. Without duplication of any
additional amounts payable under the definition of “Adjusted LIBO Rate”, the
Borrowers shall pay to each Lender, as long as such Lender shall be required to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each LIBO
Rate Loan equal to the actual costs of such reserves allocated to such Committed
Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Committed Loan, provided the Lead Borrower
shall have received at least 10 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender. If a Lender
fails to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 10 days from receipt of such
notice.

          3.05 Compensation for Losses. Upon demand of any Lender (with a copy
to the Administrative Agent) from time to time, the Borrowers shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

 

 

          (a) any continuation, Conversion, payment or prepayment of any
Committed Loan other than a Base Rate Loan on a day other than the last day of
the Interest Period for such Committed Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

 

 

          (b) any failure by the Borrowers (for a reason other than the failure
of such Lender to make a Committed Loan) to prepay, borrow, continue or Convert
any Committed Loan other than a Base Rate Loan on the date or in the amount
notified by the Lead Borrower; or

 

 

 

          (c) any assignment of a LIBO Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Lead
Borrower pursuant to Section 10.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such
Committed Loan or from fees payable to terminate the deposits from which such
funds were obtained. The Borrowers shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.

          For purposes of calculating amounts payable by the Borrowers to the
Lenders under this Section 3.05, each Lender shall be deemed to have funded each
LIBO Rate Loan made by it at the LIBO Rate for such Committed Loan by a matching
deposit or other borrowing in the London interbank market for a comparable
amount and for a comparable period, whether or not such LIBO Rate Loan was in
fact so funded.

          3.06 Mitigation Obligations; Replacement of Lenders.

-64-

--------------------------------------------------------------------------------



                    (a) Designation of a Different Lending Office. If any Lender
requests compensation under Section 3.04, or the Borrowers are required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, or if any Lender gives a notice
pursuant to Section 3.02, then such Lender shall use reasonable efforts to
designate a different Lending Office for funding or booking its Committed Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender. The Borrowers hereby
agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

                    (b) Replacement of Lenders. If any Lender requests
compensation under Section 3.04, or if the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, the Borrowers may replace such Lender in
accordance with Section 10.13.

          3.07 Survival. All of the Borrowers’ obligations under this Article
III shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

          3.08 Designation of Lead Borrower as Borrowers’ Agent.

                    (a) Each Borrower hereby irrevocably designates and appoints
the Lead Borrower as such Borrower’s agent to obtain Credit Extensions, the
proceeds of which shall be available to each Borrower for such uses as are
permitted under this Agreement. As the disclosed principal for its agent, each
Borrower shall be obligated to each Credit Party on account of Credit Extensions
so made as if made directly by the applicable Credit Party to such Borrower,
notwithstanding the manner by which such Credit Extensions are recorded on the
books and records of the Lead Borrower and of any other Borrower. In addition,
each Loan Party other than the Borrowers hereby irrevocably designates and
appoints the Lead Borrower as such Loan Party’s agent to represent such Loan
Party in all respects under this Agreement and the other Loan Documents.

                    (b) Each Borrower recognizes that credit available to it
hereunder is in excess of and on better terms than it otherwise could obtain on
and for its own account and that one of the reasons therefor is its joining in
the credit facility contemplated herein with all other Borrowers. Consequently,
each Borrower hereby assumes and agrees to discharge all Obligations of each of
the other Borrowers.

                    (c) The Lead Borrower shall act as a conduit for each
Borrower (including itself, as a “Borrower”) on whose behalf the Lead Borrower
has requested a Credit Extension. Neither the Administrative Agent nor any other
Credit Party shall have any obligation to see to the application of such
proceeds therefrom.

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

          4.01 Conditions of Initial Credit Extension. The obligation of the L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:

-65-

--------------------------------------------------------------------------------




 

 

 

          (a) The Administrative Agent’s receipt of the following, each of which
shall be originals, telecopies, or documents transmitted by electronic mail
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Loan Party, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Administrative Agent:


 

 

 

                    (i) executed counterparts of this Agreement sufficient in
number for distribution to the Administrative Agent, each Lender and the Lead
Borrower;

 

                    (ii) a Note executed by the Borrowers in favor of each
Lender requesting a Note;

 

 

 

                    (iii) such certificates of resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers of
each Loan Party as the Administrative Agent may require evidencing (A) the
authority of each Loan Party to enter into this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party and (B) the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party or is to be a party;

 

 

 

                    (iv) copies of each Loan Party’s Organization Documents and
such other documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to so qualify in such jurisdiction could not
reasonably be expected to have a Material Adverse Effect;

 

 

 

                    (v) a favorable opinion of Lowenstein Sandler PC, counsel to
the Loan Parties, addressed to the Administrative Agent and each Lender, as to
such matters concerning the Loan Parties and the Loan Documents as the
Administrative Agent may reasonably request;

 

 

 

                    (vi) a certificate signed by a Responsible Officer of the
Lead Borrower certifying (A) that the conditions specified in Sections 4.02(a)
and (b) have been satisfied, (B) that there has been no event or circumstance
since the date of the Audited Financial Statements that has had or could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect, (C) to the Solvency of the Loan Parties as of the
Closing Date after giving effect to the transactions contemplated hereby, and
(D) either that (1) no consents, licenses or approvals are required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, or (2) that all such consents, licenses and approvals have been obtained
and are in full force and effect;

 

 

 

                    (vii) evidence that all insurance required to be maintained
pursuant to the Loan Documents and all endorsements in favor of the Agents
required under the Loan Documents have been obtained and are in effect;

-66-

--------------------------------------------------------------------------------




 

 

 

                    (viii) a payoff letter from Israel Discount Bank of New
York, as lender under the Existing Credit Agreement satisfactory in form and
substance to the Administrative Agent evidencing that the Existing Credit
Agreement has been or concurrently with the Closing Date is being terminated,
all obligations thereunder are being paid in full, and all Liens securing
obligations under the Existing Credit Agreement have been or concurrently with
the Closing Date are being released;

 

 

 

                    (ix) the Security Documents (including, without limitation,
the Mortgages and certificates evidencing any stock being pledged thereunder,
together with undated stock powers executed in blank, each duly executed by the
applicable Loan Parties;

 

 

 

                    (x) all other Loan Documents, each duly executed by the
applicable Loan Parties;

 

 

 

                    (xi) (A) appraisals (based on net liquidation value) by a
third party appraiser acceptable to the Collateral Agent of all Inventory of the
Borrowers, the results of which are satisfactory to the Collateral Agent and (B)
a written report regarding the results of a commercial finance examination of
the Loan Parties, the results of which shall be satisfactory to the Collateral
Agent;

 

 

 

                    (xii) results of searches or other evidence reasonably
satisfactory to the Collateral Agent (in each case dated as of a date reasonably
satisfactory to the Collateral Agent) indicating the absence of Liens on the
assets of the Loan Parties, except for Permitted Encumbrances and Liens for
which termination statements and releases, satisfactions and discharges of any
Mortgages, and releases or subordination agreements satisfactory to the
Collateral Agent are being tendered concurrently with such extension of credit
or other arrangements satisfactory to the Collateral Agent for the delivery of
such termination statements and releases, satisfactions and discharges have been
made;

 

 

 

                    (xiii) (A) all documents and instruments, including Uniform
Commercial Code financing statements, required by law or reasonably requested by
the Collateral Agent to be filed, registered or recorded to create or perfect
the first priority Liens intended to be created under the Loan Documents and all
such documents and instruments shall have been so filed, registered or recorded
to the satisfaction of the Collateral Agent, (B) the Credit Card Notifications,
and Blocked Account Agreements required pursuant to Section 6.13 hereof, and (C)
control agreements with respect to the Loan Parties’ securities and investment
accounts;

 

 

 

                    (xiv) evidence that all other actions that the Collateral
Agent may deem necessary or desirable in order to create valid first and
subsisting Liens on the property described in the Mortgages has been taken;

 

 

 

                    (xv) an appraisal of each of the properties described in the
Mortgages complying with the requirements of FIRREA by a third-party appraiser
acceptable to the Collateral Agent and otherwise in form and substance
satisfactory to the Collateral Agent; and

 

 

 

                    (xvi) such other assurances, certificates, documents,
consents or opinions as the Agents reasonably may require.

-67-

--------------------------------------------------------------------------------




 

 

 

          (b) After giving effect to (i) the first funding under the Committed
Loans and (ii) all Letters of Credit to be issued at, or immediately subsequent
to, such establishment, Availability shall be not less than $20,000,000.

 

 

 

          (c) The Administrative Agent shall have received a Borrowing Base
Certificate dated the Closing Date, relating to the month ended on August 1,
2009, and executed by a Responsible Officer of the Lead Borrower, which
Borrowing Base Certificate shall be acceptable to the Administrative Agent in
all respects.

 

 

 

          (d) The Administrative Agent shall be reasonably satisfied that any
financial statements delivered to it fairly present the business and financial
condition of the Loan Parties and that there has not occurred since February 28,
2009 (i) any event or condition that has had or could be reasonably expected,
either individually or in the aggregate, to have a Material Adverse Effect or
(ii) any action, suit, investigation or proceeding pending or, to the knowledge
of the Borrowers, threatened in any court or before any arbitrator or
governmental authority that could reasonably be expected to have a Material
Adverse Effect.

 

 

 

          (e) The Administrative Agent shall be reasonably satisfied that the
Real Estate Eligibility Conditions have been satisfied.

 

 

 

          (f) The Administrative Agent shall have received and be satisfied with
(i) a detailed forecast (x) on a monthly basis for the twelve-month period
following the Closing Date and (y) on an annual basis, for each Fiscal Year
thereafter through the Maturity Date, including, in each case, an Availability
model, Consolidated income statement, balance sheet, and statement of cash flow,
by month, each prepared in conformity with GAAP and consistent with the Loan
Parties’ then current practices and (ii) such other information (financial or
otherwise) reasonably requested by the Administrative Agent.

 

 

 

          (g) All of the information (other than any projections delivered to
the Administrative Agent) shall be complete and correct in all material respects
and no changes or developments shall have occurred, and no new or additional
information, shall have been received or discovered by the Administrative Agent
regarding the Lead Borrower or its Subsidiaries or the transactions contemplated
hereby that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect. All Projections prepared by the Lead Borrower or
at its direction and delivered to the Administrative Agent will represent, at
the time of delivery to the Administrative Agent, the Lead Borrower’s good-faith
estimate of the future financial performance of the Lead Borrower and its
Subsidiaries and will be based upon assumptions which are believed by the Lead
Borrower to be reasonable in light of the past performance of the Lead Borrower
and its Subsidiaries and then current business conditions.

 

 

 

          (h) There shall not have occurred any default of any Material Contract
of any Loan Party which could reasonably be expected to have a Material Adverse
Effect.

 

 

 

          (i) The consummation of the transactions contemplated hereby shall not
violate any Law or any Organization Document.

 

 

 

          (j) All fees required to be paid to the Agents on or before the
Closing Date shall have been paid in full, and all fees required to be paid to
the Lenders on or before the Closing Date shall have been paid in full.

-68-

--------------------------------------------------------------------------------




 

 

 

          (k) The Borrowers shall have paid all fees, charges and disbursements
of counsel to the Administrative Agent to the extent invoiced prior to or on the
Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrowers and the Administrative Agent).

 

 

 

          (l) The Administrative Agent shall have received all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA Patriot Act.

 

 

 

          (m) No material changes in governmental regulations or policies
affecting any Loan Party or any Credit Party shall have occurred prior to the
Closing Date.

 

 

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have Consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be Consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

          4.02 Conditions to all Credit Extensions. The obligation of each
Lender to honor any Request for Credit Extension (other than a Committed Loan
Notice requesting only a Conversion of Committed Loans to the other Type, or a
continuation of LIBO Rate Loans) and of each L/C Issuer to issue each Letter of
Credit is subject to the following conditions precedent:

 

 

 

          (a) The representations and warranties of each Loan Party contained in
Article V or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct on and as of the date of such Credit Extension, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date, and
except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.

 

 

 

          (b) No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

 

 

 

          (c) The Administrative Agent and, if applicable, the L/C Issuer shall
have received a Request for Credit Extension in accordance with the requirements
hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a Conversion of Committed Loans to the other Type or a continuation of LIBO
Rate Loans) submitted by the Lead Borrower shall be deemed to be a
representation and warranty by the Borrowers that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension. The conditions set forth in this Section 4.02 are
for the sole benefit of the Credit Parties but until the Required Lenders
otherwise direct the Administrative Agent to cease making Committed Loans, the
Lenders will fund their Applicable Percentage of all Committed Loans and L/C
Advances and participate in Letters of Credit whenever made or issued, which are
requested by the Lead Borrower and which, notwithstanding the failure of the
Loan Parties to comply with the provisions of this Article IV, agreed to by the
Administrative Agent, provided, however, the making of any such Committed Loans
or

-69-

--------------------------------------------------------------------------------



the issuance of any Letters of Credit shall not be deemed a modification or
waiver by any Credit Party of the provisions of this Article IV on any future
occasion or a waiver of any rights or the Credit Parties as a result of any such
failure to comply.

ARTICLE V
REPRESENTATIONS AND WARRANTIES

          To induce the Credit Parties to enter into this Agreement and to make
Committed Loans and to issue Letters of Credit hereunder, each Loan Party
represents and warrants to the Administrative Agent and the other Credit Parties
that:

          5.01 Existence, Qualification and Power. Each Loan Party and each
Subsidiary thereof (a) is a corporation, limited liability company, partnership
or limited partnership, duly organized or formed, validly existing and, where
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, permits, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, and (c) is duly qualified and is licensed and, where applicable, in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect. Schedule 5.01 annexed hereto sets forth, as of
the Closing Date, each Loan Party’s name as it appears in official filings in
its state of incorporation or organization, its state of incorporation or
organization, organization type, organization number, if any, issued by its
state of incorporation or organization, and its federal employer identification
number.

          5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is or
is to be a party, has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach, termination, or contravention of, or constitute a default under, or
require any payment to be made under (i) any Material Contract or any Material
Indebtedness to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; (c) result in or require the
creation of any Lien upon any asset of any Loan Party (other than Liens in favor
of the Collateral Agent under the Security Documents); or (d) violate any Law.

          5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
(a) the perfection or maintenance of the Liens created under the Security
Documents (including the first priority nature thereof) or (b) such as have been
obtained or made and are in full force and effect.

          5.04 Binding Effect. This Agreement has been, and each other Loan
Document, when delivered, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

-70-

--------------------------------------------------------------------------------



          5.05 Financial Statements; No Material Adverse Effect.

                    (a) The Audited Financial Statements (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; (ii) fairly present the financial
condition of the Lead Borrower and its Subsidiaries as of the date thereof and
their results of operations for the period covered thereby in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all Material Indebtedness and
other liabilities, direct or contingent, of the Lead Borrower and its
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness.

                    (b) The unaudited Consolidated balance sheet of the Lead
Borrower and its Subsidiaries dated May 30, 2009, and the related Consolidated
statements of income or operations, Shareholders’ Equity and cash flows for the
Fiscal Quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Lead Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit adjustments.
Schedule 5.05 sets forth all Material Indebtedness and other liabilities, direct
or contingent, of the Loan Parties and their Consolidated Subsidiaries as of the
date of such financial statements, including liabilities for taxes and material
commitments.

                    (c) Since the date of the Audited Financial Statements,
there has been no event or circumstance, either individually or in the
aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

                    (d) To the best knowledge of the Lead Borrower, no Internal
Control Event exists or has occurred since the date of the Audited Financial
Statements that has resulted in or could reasonably be expected to result in a
misstatement in any material respect, in any financial information delivered or
to be delivered to the Administrative Agent or the Lenders, of (i) covenant
compliance calculations provided hereunder or (ii) the assets, liabilities,
financial condition or results of operations of the Lead Borrower and its
Subsidiaries on a Consolidated basis.

                    (e) The Consolidated forecasted balance sheet and statements
of income and cash flows of the Lead Borrower and its Subsidiaries delivered
pursuant to Section 6.01(d) were prepared in good faith on the basis of the
assumptions stated therein, which assumptions were fair in light of the
conditions existing at the time of delivery of such forecasts, and represented,
at the time of delivery, the Loan Parties’ best estimate of its future financial
performance.

          5.06 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Loan Parties after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any of its
Subsidiaries or against any of its properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.

          5.07 No Default. No Loan Party or Subsidiary is in default under or
with respect to any Material Contract or any Material Indebtedness. No Default
has occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

-71-

--------------------------------------------------------------------------------



          5.08 Ownership of Property; Liens. Each of the Loan Parties and each
Subsidiary thereof has good record and marketable title in fee simple to or
valid leasehold interests in, all real property necessary or used in the
ordinary conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each of the Loan Parties and each Subsidiary has good and
marketable title to, valid leasehold interests in, or valid licenses to use all
personal property and assets material to the ordinary conduct of its business.

                    (b) Schedule 5.08(b)(1) sets forth the address (including
street address, county and state) of all Real Estate that is owned by the Loan
Parties, together with a list of the holders of any mortgage or other Lien
thereon as of the Closing Date. Each Loan Party and each of its Subsidiaries has
good, marketable and insurable fee simple title to the real property owned by
such Loan Party or such Subsidiary, free and clear of all Liens, other than
Permitted Encumbrances. Schedule 5.08(b)(2) sets forth the address (including
street address, county and state) of all Leases of the Loan Parties, together
with a list of the lessor and its contact information with respect to each such
Lease as of the Closing Date. Each of such Leases is in full force and effect
and the Loan Parties are not in default of the terms thereof.

                    (c) Schedule 7.01 sets forth a complete and accurate list of
all Liens on the property or assets of each Loan Party and each of its
Subsidiaries, showing as of the Closing Date the lienholder thereof, the
principal amount of the obligations secured thereby and the property or assets
of such Loan Party or such Subsidiary subject thereto. The property of each Loan
Party and each of its Subsidiaries is subject to no Liens, other than Permitted
Encumbrances.

                    (d) Schedule 7.02 sets forth a complete and accurate list of
all Investments held by any Loan Party or any Subsidiary of a Loan Party on the
Closing Date, showing as of the date hereof the amount, obligor or issuer and
maturity, if any, thereof.

                    (e) Schedule 7.03 sets forth a complete and accurate list of
all Indebtedness of each Loan Party or any Subsidiary of a Loan Party on the
Closing Date, showing as of the date hereof the amount, obligor or issuer and
maturity thereof.

 

 

 

5.09 Environmental Compliance. (a) No Loan Party or any Subsidiary thereof (i)
to the knowledge of the Loan Parties, has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) to the knowledge of
the Loan Parties, has become subject to any Environmental Liability, (iii) has
received notice of any claim with respect to any Environmental Liability or (iv)
knows of any basis for any Environmental Liability, except, in each case, as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

 

 

          (b) Except as otherwise set forth in Schedule 5.09, to the knowledge
of the Loan Parties, none of the properties currently or formerly owned or
operated by any Loan Party or any Subsidiary thereof is listed or proposed for
listing on the NPL or on the CERCLIS or any analogous foreign, state or local
list or, to the knowledge of any Loan Party, is adjacent to any such property;
except for underground storage tanks currently in use and operated in compliance
with Environmental Laws, there are no underground or above-ground storage tanks
or surface impoundments, septic tanks, pits, sumps or lagoons in which Hazardous
Materials are being or have been treated, stored or disposed on any property
currently owned or operated by any Loan Party or any Subsidiary thereof or, to
the best of the knowledge of the Loan Parties, on any property formerly owned or
operated by any Loan Party or Subsidiary thereof except such as have been
decommissioned in accordance with Environmental Laws in effect at the time of
such decommissioning; there is no asbestos or asbestos-containing material on
any property currently owned or operated by any Loan Party or Subsidiary
thereof; and Hazardous Materials have not

-72-

--------------------------------------------------------------------------------




 

 

 

been released, discharged or disposed of on any property currently or formerly
owned or operated by any Loan Party or any Subsidiary thereof.

 

 

 

          (c) Except as otherwise set forth on Schedule 5,09, no Loan Party or
any Subsidiary thereof is undertaking, and no Loan Party or any Subsidiary
thereof has completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law; and all Hazardous Materials generated, used, treated, handled
or stored at, or transported to or from, any property currently or formerly
owned or operated by any Loan Party or any Subsidiary thereof have been disposed
of in a manner not reasonably expected to result in material liability to any
Loan Party or any Subsidiary thereof.

          5.10 Insurance. The properties of the Loan Parties and their
Subsidiaries are insured with financially sound and reputable insurance
companies which are not Affiliates of the Loan Parties, in such amounts, with
such deductibles and covering such risks (including, without limitation,
workers’ compensation, public liability, business interruption and property
damage insurance) as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Loan Parties or
the applicable Subsidiary operates. Schedule 5.10 sets forth a description of
all insurance maintained by or on behalf of the Loan Parties as of the Closing
Date. Each insurance policy listed on Schedule 5.10 is in full force and effect
and all premiums in respect thereof that are due and payable have been paid.

          5.11 Taxes. The Loan Parties and their Subsidiaries have filed all
Federal, state and other material tax returns and reports required to be filed,
and have paid all Federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings being diligently conducted,
for which adequate reserves have been provided in accordance with GAAP, as to
which Taxes no Lien has been filed and which contest effectively suspends the
collection of the contested obligation and the enforcement of any Lien securing
such obligation. There is no proposed tax assessment against any Loan Party or
any Subsidiary that would, if made, have a Material Adverse Effect. No Loan
Party or any Subsidiary thereof is a party to any tax sharing agreement.

          5.12 ERISA Compliance.

                    (a) Each Plan is in compliance in all material respects with
the applicable provisions of ERISA, the Code and other Federal or state Laws.
Each Plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the best knowledge of the Lead Borrower, nothing has occurred which would
prevent, or cause the loss of, such qualification. The Loan Parties and each
ERISA Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan. No Lien imposed under the Code or ERISA exists or is
likely to arise on account of any Plan.

                    (b) There are no pending or, to the best knowledge of the
Lead Borrower, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction or

-73-

--------------------------------------------------------------------------------



violation of the fiduciary responsibility rules with respect to any Plan that
has resulted or could reasonably be expected to result in a Material Adverse
Effect.

                    (c) (i) No ERISA Event has occurred or is reasonably
expected to occur; (ii) no Pension Plan has any Unfunded Pension Liability;
(iii) neither any Loan Party nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA and other than periodic contribution requirements); (iv) neither any Loan
Party nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither any Loan
Party nor any ERISA Affiliate has engaged in a transaction that could be subject
to Sections 4069 or 4212(c) of ERISA, which in each case could reasonably be
expected to have a Material Adverse Effect.

          5.13 Subsidiaries; Equity Interests. The Loan Parties have no
Subsidiaries other than those specifically disclosed in Part (a) of Schedule
5.13, which Schedule sets forth the legal name, jurisdiction of incorporation or
formation and authorized Equity Interests of each such Subsidiary. All of the
outstanding Equity Interests in such Subsidiaries have been validly issued, are
fully paid and non-assessable and are owned by a Loan Party (or a Subsidiary of
a Loan Party) in the amounts specified on Part (a) of Schedule 5.13 free and
clear of all Liens except for those created under the Security Documents. Except
as set forth in Schedule 5.13, there are no outstanding rights to purchase any
Equity Interests in any Subsidiary. The Loan Parties have no equity investments
in any other corporation or entity other than those specifically disclosed in
Part (b) of Schedule 5.13. All of the outstanding Equity Interests in the Loan
Parties have been validly issued, and are fully paid and non-assessable and all
of the outstanding Equity Interests in the Subsidiaries of the Loan Parties are
owned in the amounts specified on Part (c) of Schedule 5.13 free and clear of
all Liens except for those created under the Security Documents. The copies of
the Organization Documents of each Loan Party and each amendment thereto
provided pursuant to Section 4.01 are true and correct copies of each such
document as of the Closing Date, each of which is valid and in full force and
effect.

          5.14 Margin Regulations; Investment Company Act.

                    (a) No Loan Party is engaged or will be engaged, principally
or as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock. None of
the proceeds of the Credit Extensions shall be used directly or indirectly for
the purpose of purchasing or carrying any margin stock, for the purpose of
reducing or retiring any Indebtedness that was originally incurred to purchase
or carry any margin stock or for any other purpose that might cause any of the
Credit Extensions to be considered a “purpose credit” within the meaning of
Regulations T, U, or X issued by the FRB.

                    (b) None of the Loan Parties, any Person Controlling any
Loan Party, or any Subsidiary is or is required to be registered as an
“investment company” under the Investment Company Act of 1940, as amended.

          5.15 Disclosure. Each Loan Party has disclosed to the Administrative
Agent and the Lenders all material agreements, instruments and corporate or
other restrictions to which it or any of its Subsidiaries is subject, and all
other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. No report,
financial statement, certificate or other information furnished (whether in
writing or orally) by or on behalf of any Loan Party to the Administrative Agent
or any Lender in connection with the transactions contemplated hereby and the

-74-

--------------------------------------------------------------------------------



negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Loan Parties represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

          5.16 Compliance with Laws. Each of the Loan Parties and each
Subsidiary is in compliance in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

          5.17 Intellectual Property; Licenses, Etc. The Loan Parties and their
Subsidiaries own, or possess the right to use, all of the Intellectual Property,
licenses, permits and other authorizations that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person. To the best knowledge of the Lead Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by any Loan Party or any
Subsidiary infringes upon any rights held by any other Person. No claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Lead Borrower, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

          5.18 Labor Matters.

          There are no strikes, lockouts, slowdowns or other material labor
disputes against any Loan Party or any Subsidiary thereof pending or, to the
knowledge of any Loan Party, threatened. The hours worked by and payments made
to employees of the Loan Parties comply with the Fair Labor Standards Act and
any other applicable federal, state, local or foreign Law dealing with such
matters except to the extent that any such violation could not reasonably be
expected to have a Material Adverse Effect. No Loan Party or any of its
Subsidiaries has incurred any liability or obligation under the Worker
Adjustment and Retraining Act or similar state Law. All payments due from any
Loan Party and its Subsidiaries, or for which any claim may be made against any
Loan Party, on account of wages and employee health and welfare insurance and
other benefits, have been paid or properly accrued in accordance with GAAP as a
liability on the books of such Loan Party. Except as set forth on Schedule 5.18
no Loan Party or any Subsidiary is a party to or bound by any collective
bargaining agreement, management agreement, employment agreement, bonus,
restricted stock, stock option, or stock appreciation plan or agreement or any
similar plan, agreement or arrangement. There are no representation proceedings
pending or, to any Loan Party’s knowledge, threatened to be filed with the
National Labor Relations Board, and no labor organization or group of employees
of any Loan Party or any Subsidiary has made a pending demand for recognition.
There are no complaints, unfair labor practice charges, grievances,
arbitrations, unfair employment practices charges or any other claims or
complaints against any Loan Party or any Subsidiary pending or, to the knowledge
of any Loan Party, threatened to be filed with any Governmental Authority or
arbitrator based on, arising out of, in connection with, or otherwise relating
to the employment or termination of employment of any employee of any Loan Party
or any of its Subsidiaries. The consummation of the transactions contemplated by
the Loan Documents will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Loan Party or any of its Subsidiaries is bound.

          5.19 Security Documents.

-75-

--------------------------------------------------------------------------------




 

 

 

          (a) The Security Agreement creates in favor of the Collateral Agent,
for the benefit of the Secured Parties referred to therein, a legal, valid and
enforceable security interest in the Collateral (as defined in the Security
Agreement), the enforceability of which is subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law. Upon the filing of financing
statements and/or the obtaining of “control”, in each case with respect to the
relevant Collateral as required under the applicable UCC, the Collateral Agent
will have a perfected Lien on, and security interest in, to and under all right,
title and interest of the grantors thereunder in all Collateral that may be
perfected by filing, recording or registering a financing statement or analogous
document (including without limitation the proceeds of such Collateral subject
to the limitations relating to such proceeds in the UCC) or by obtaining
control, under the UCC (in effect on the date this representation is made), in
each case prior and superior in right to any other Person, except for Permitted
Encumbrances having priority under applicable Law.

 

 

 

          (b) When appropriate documentation is recorded in the United States
Patent and Trademark Office and the United States Copyright Office and when
financing statements in appropriate form are filed in the appropriate office in
the jurisdiction of formation of the appropriate Loan Party, the Collateral
Agent will have a fully perfected Lien on, and security interest in, all right,
title and interest of the applicable Loan Parties in the Intellectual Property
(as defined in the Security Agreement) in which a security interest may be
perfected by filing, recording or registering a security agreement, financing
statement or analogous document in the United States Patent and Trademark Office
or the United States Copyright Office, as applicable, in each case prior and
superior in right to any other Person (it being understood that subsequent
recordings in the United States Patent and Trademark Office and the United
States Copyright Office may be necessary to perfect a Lien on registered
trademarks, trademark applications and copyrights acquired by the Loan Parties
after the date hereof).

 

 

 

          (c) The Mortgages create in favor of the Collateral Agent, for the
benefit of the Secured Parties referred to therein, a legal, valid, continuing
and enforceable Lien on the Mortgaged Property (as defined in the Mortgages),
the enforceability of which is subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law. Upon the recording of each Mortgage with the
appropriate Governmental Authority, the Collateral Agent will have a valid
mortgage Lien on, and security interest in, to and under all right, title and
interest of the grantor thereunder in all Mortgaged Property covered by such
Mortgage, having the priority and subject to the exceptions set forth in the
Mortgage Policy relating to such Mortgage.

          5.20 Solvency.

          After giving effect to the transactions contemplated by this
Agreement, and before and after giving effect to each Credit Extension, the Loan
Parties, on a Consolidated basis, are Solvent. No transfer of property has been
or will be made by any Loan Party and no obligation has been or will be incurred
by any Loan Party in connection with the transactions contemplated by this
Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of any Loan Party.

          5.21 Deposit Accounts; Credit Card Arrangements.

                    (a) Annexed hereto as Schedule 5.21(a) is a list of all DDAs
maintained by the Loan Parties as of the Closing Date, which Schedule includes,
with respect to each DDA (i) the name and

-76-

--------------------------------------------------------------------------------



address of the depository; (ii) the account number(s) maintained with such
depository; (iii) a contact person at such depository, and (iv) the
identification of each Blocked Account Bank.

                    (b) Annexed hereto as Schedule 5.21(b) is a list describing
all arrangements as of the Closing Date to which any Loan Party is a party with
respect to the processing and/or payment to such Loan Party of the proceeds of
any credit card charges and debit card charges for sales made by such Loan
Party.

          5.22 Brokers. No broker or finder brought about the obtaining, making
or closing of the Committed Loans or transactions contemplated by the Loan
Documents, and no Loan Party or Affiliate thereof has any obligation to any
Person in respect of any finder’s or brokerage fees in connection therewith.

          5.23 Customer and Trade Relations. There exists no actual or, to the
knowledge of any Loan Party, threatened, termination or cancellation of, or any
material adverse modification or change in the business relationship of any Loan
Party with any supplier material to its operations.

          5.24 Material Contracts. Schedule 5.24 sets forth all Material
Contracts to which any Loan Party is a party or is bound as of the Closing Date.
The Loan Parties have delivered true, correct and complete copies of such
Material Contracts to the Administrative Agent on or before the date hereof. The
Loan Parties are not in breach or in default in any material respect of or under
any Material Contract and have not received any notice of the intention of any
other party thereto to terminate any Material Contract.

          5.25 Casualty. Neither the businesses nor the properties of any Loan
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

ARTICLE VI
AFFIRMATIVE COVENANTS

          So long as any Lender shall have any Commitment hereunder, any
Committed Loan or other Obligation hereunder shall remain unpaid or unsatisfied,
or any Letter of Credit shall remain outstanding, the Loan Parties shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02, and
6.03) cause each Subsidiary to:

          6.01 Financial Statements. Deliver to the Administrative Agent, in
form and detail satisfactory to the Administrative Agent:

 

 

 

          (a) as soon as available, but in any event within 90 days after the
end of each Fiscal Year of the Lead Borrower (or, in the event the Lead Borrower
timely files a Form 12b-25 under the Exchange Act, such longer period allowed
under Rule 12b-25 of the rules and regulations promulgated under the Exchange
Act), a Consolidated balance sheet of the Lead Borrower and its Subsidiaries as
at the end of such Fiscal Year, and the related consolidated statements of
income or operations, Shareholders’ Equity and cash flows for such Fiscal Year,
setting forth in each case in comparative form the figures for the previous
Fiscal Year, all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by (i) a report and unqualified opinion of a Registered
Public Accounting Firm of nationally recognized standing reasonably acceptable
to the Administrative Agent (and the Administrative Agent hereby agrees that BDO
Seidman, LLP is reasonably acceptable to the Administrative Agent), which report
and opinion shall be prepared

-77-

--------------------------------------------------------------------------------




 

 

 

in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit and (ii) an opinion of
such Registered Public Accounting Firm independently assessing Loan Parties’
internal controls over financial reporting in accordance with Item 308 of SEC
Regulation S-K, PCAOB Auditing Standard No. 2, and Section 404 of Sarbanes-Oxley
expressing a conclusion that contains no statement that there is a material
weakness in such internal controls, except for such material weaknesses as to
which the Required Lenders do not object;

 

 

 

          (b) as soon as available, but in any event within 45 days after the
end of each Fiscal Quarter of each Fiscal Year of the Lead Borrower (or, in the
event the Lead Borrower timely files a Form 12b-25 under the Exchange Act, such
longer period allowed under Rule 12b-25 of the rules and regulations promulgated
under the Exchange Act), a Consolidated balance sheet of the Lead Borrower and
its Subsidiaries as at the end of such Fiscal Quarter, and the related
consolidated statements of income or operations, Shareholders’ Equity and cash
flows for such Fiscal Quarter and for the portion of the Lead Borrower’s Fiscal
Year then ended, setting forth in each case in comparative form the figures for
(A) such period set forth in the projections delivered pursuant to Section
6.01(d) hereof, (B) the corresponding Fiscal Quarter of the previous Fiscal Year
and (C) the corresponding portion of the previous Fiscal Year, all in reasonable
detail, certified by a Responsible Officer of the Lead Borrower as fairly
presenting the financial condition, results of operations, Shareholders’ Equity
and cash flows of the Lead Borrower and its Subsidiaries as of the end of such
Fiscal Quarter in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes;

 

 

 

          (c) as soon as available, but in any event within 30 days after the
end of each Fiscal Month of each Fiscal Year of the Lead Borrower, a
Consolidated balance sheet of the Lead Borrower and its Subsidiaries as at the
end of such Fiscal Month, and the related consolidated statements of income or
operations, Shareholders’ Equity and cash flows for such Fiscal Month, and for
the portion of the Lead Borrower’s Fiscal Year then ended, setting forth in each
case in comparative form the figures for (A) such period set forth in the
projections delivered pursuant to Section 6.01(d) hereof, (B) the corresponding
Fiscal Month of the previous Fiscal Year and (C) the corresponding portion of
the previous fiscal year, all in reasonable detail, certified by a Responsible
Officer of the Lead Borrower as fairly presenting the financial condition,
results of operations, Shareholders’ Equity and cash flows of the Lead Borrower
and its Subsidiaries as of the end of such Fiscal Month in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes;

 

 

 

          (d) as soon as available, but in any event at least 30 days before the
end of each Fiscal Year of the Lead Borrower, forecasts prepared by management
of the Lead Borrower, in form satisfactory to the Administrative Agent, which
shall include an Availability model, Consolidated balance sheets and statements
of income or operations and cash flows of the Lead Borrower and its Subsidiaries
on a monthly basis for the immediately following Fiscal Year (including the
fiscal year in which the Maturity Date occurs), and as soon as available, any
significant revisions to such forecast with respect to such Fiscal Year.

          6.02 Certificates; Other Information. Deliver to the Administrative
Agent, in form and detail satisfactory to the Administrative Agent:

 

 

 

          (a) concurrently with the delivery of the financial statements
referred to in Section 6.01(a), a certificate of its Registered Public
Accounting Firm certifying such financial statements and stating that in making
the examination necessary for their certification of such financial

-78-

--------------------------------------------------------------------------------




 

 

 

statements, such Registered Public Accounting Firm has not obtained any
knowledge of the existence of any Default or, if any such Default shall exist,
stating the nature and status of such event;

 

 

 

          (b) concurrently with the delivery of the financial statements
referred to in Sections 6.01(a), (b) and (c), (i) a duly completed Compliance
Certificate signed by a Responsible Officer of the Lead Borrower, and in the
event of any change in generally accepted accounting principles used in the
preparation of such financial statements, the Lead Borrower shall also provide a
statement of reconciliation conforming such financial statements to GAAP and
(ii) a copy of management’s discussion and analysis with respect to such
financial statements;

 

 

 

          (c) on the tenth (10th) day of each Fiscal Month (or, if such day is
not a Business Day, on the next succeeding Business Day), a certificate in the
form of Exhibit E (a “Borrowing Base Certificate”) showing the Borrowing Base as
of the close of business as of the last day of the immediately preceding Fiscal
Month, each Borrowing Base Certificate to be certified as complete and correct
by a Responsible Officer of the Lead Borrower; provided that at any time that an
Accelerated Borrowing Base Delivery Event has occurred and is continuing, such
Borrowing Base Certificate shall be delivered on Wednesday of each week (or, if
Wednesday is not a Business Day, on the next succeeding Business Day), showing
the Borrowing Base as of the close of business on the immediately preceding
Saturday, and no additional Borrowing Base Certificate need be provided on the
tenth (10th) day of any Fiscal Month with respect to which a Borrowing Base
Certificate has been delivered weekly;

 

 

 

          (d) promptly upon receipt, copies of any detailed audit reports,
management letters or recommendations submitted to the board of directors (or
the audit committee of the board of directors) of any Loan Party by its
Registered Public Accounting Firm in connection with the accounts or books of
the Loan Parties or any Subsidiary, or any audit of any of them, including,
without limitation, specifying any Internal Control Event;

 

 

 

          (e) promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Loan Parties, and copies of all annual, regular,
periodic and special reports and registration statements which any Loan Party
may file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934 or with any national securities exchange, and in
any case not otherwise required to be delivered to the Administrative Agent
pursuant hereto;

 

 

 

          (f) The financial and collateral reports described on Schedule 6.02
hereto, at the times set forth in such Schedule;

 

 

 

          (g) promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or any
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;

 

 

 

          (h) as soon as available, but in any event within 30 days after the
end of each Fiscal Year of the Loan Parties, a report summarizing the insurance
coverage (specifying type, amount and carrier) in effect for each Loan Party and
its Subsidiaries and containing such additional information as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably specify;

-79-

--------------------------------------------------------------------------------




 

 

 

          (i) promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from any Governmental Authority (including,
without limitation, the SEC (or comparable agency in any applicable non-U.S.
jurisdiction)) concerning any proceeding with, or investigation or possible
investigation or other inquiry by such Governmental Authority regarding
financial or other operational results of any Loan Party or any Subsidiary
thereof or any other matter which, if adversely determined, could reasonably
expected to have a Material Adverse Effect; and

 

 

 

          (j) promptly, such additional information regarding the business
affairs, financial condition or operations of any Loan Party or any Subsidiary,
or compliance with the terms of the Loan Documents, as the Administrative Agent
or any Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a), (b), or (c) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Lead Borrower posts such documents, or provides a link thereto on the Lead
Borrower’s website on the Internet at the website address listed on Schedule
10.02; or (ii) on which such documents are posted on the Lead Borrower’s behalf
on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Lead
Borrower shall deliver paper copies of such documents to the Administrative
Agent or any Lender that requests same until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Lead Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Lead Borrower shall be required to provide paper copies of the
Compliance Certificates required by Section 6.02(b) to the Administrative Agent.
The Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Loan Parties with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

          The Loan Parties hereby acknowledge that (a) the Administrative Agent
will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Loan Parties hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Loan Parties or
their securities) (each, a “Public Lender”). The Loan Parties hereby agree that
so long as any Loan Party (i) has outstanding any securities registered pursuant
to the Securities Act of 1933, as amended (the “Securities Act”), and/or subject
to the reporting requirements of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), or (ii) is actively contemplating issuing any such
securities they will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials (other than any Borrower Materials
consisting of reports or registration statements filed with the SEC pursuant to
the Securities Act or the Exchange Act) shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Loan Parties shall be deemed to have authorized the Administrative
Agent, the L/C Issuer and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Loan Parties or their securities for purposes
of United States Federal and state securities laws (provided,

-80-

--------------------------------------------------------------------------------



however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 10.07); (y) all Borrower Materials
marked “PUBLIC” and all Borrower Materials consisting of reports or registration
statements filed with the SEC pursuant to the Securities Act or the Exchange Act
are permitted to be made available through a portion of the Platform designated
“Public Investor”; and (z) the Administrative Agent shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”

          6.03 Notices. Promptly notify the Administrative Agent:

          (a) of the occurrence of any Default;

          (b) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Material Contract or with respect to Material
Indebtedness of any Loan Party or any Subsidiary thereof; (ii) any dispute,
litigation or proceeding between any Loan Party or any Subsidiary thereof and
any Governmental Authority, any investigation of any Loan Party or any
Subsidiary thereof by any Governmental Authority or suspension from trading by
any Governmental Authority of the common stock of the Lead Borrower; or (iii)
the commencement of, or any material development in, any material litigation or
proceeding affecting any Loan Party or any Subsidiary thereof, including
pursuant to any applicable Environmental Laws;

          (c) of the occurrence of any ERISA Event;

          (d) of any material change in accounting policies or financial
reporting practices by any Loan Party or any Subsidiary thereof;

          (e) of any change in any Loan Party’s senior executive officers;

          (f) of the discharge by any Loan Party of its present Registered
Public Accounting Firm or any withdrawal or resignation by such Registered
Public Accounting Firm;

          (g) of any collective bargaining agreement or other labor contract to
which a Loan Party becomes a party, or the application for the certification of
a collective bargaining agent to represent employees of any Loan Party;

          (h) of the filing of any Lien for unpaid Taxes against any Loan Party;

          (i) of any casualty or other insured damage to any material portion of
the Collateral or the commencement of any action or proceeding for the taking of
any interest in a material portion of the Collateral under power of eminent
domain or by condemnation or similar proceeding or if any material portion of
the Collateral is damaged or destroyed; and

          (j) of any failure by any Loan Party to pay rent at (i) five (5%) or
more of such Loan Party’s locations or (ii) any of such Loan Party’s locations
if such failure continues for more than ten (10) days following the day on which
such rent first came due and such failure would be reasonably likely to result
in a Material Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Lead Borrower setting forth details of the occurrence
referred to therein and stating what action the Lead Borrower has taken and
proposes to take with respect thereto. Each notice pursuant to Section 6.03(a)

-81-

--------------------------------------------------------------------------------



shall describe with particularity any and all provisions of this Agreement and
any other Loan Document that have been breached.

          6.04 Payment of Obligations. Pay and discharge as the same shall
become due and payable, all its obligations and liabilities, including (a) all
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, (b) all lawful claims (including, without limitation,
claims of landlords, warehousemen, customs brokers, and carriers) which, if
unpaid, would by law become a Lien upon its property; and (c) all Indebtedness,
as and when due and payable, but subject to any subordination provisions
contained in any instrument or agreement evidencing such Indebtedness, except,
in each case, where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) such Loan Party has set aside on its
books adequate reserves with respect thereto in accordance with GAAP, (c) such
contest effectively suspends collection of the contested obligation and
enforcement of any Lien securing such obligation, (d) no Lien has been filed
with respect thereto and (e) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect. Nothing
contained herein shall be deemed to limit the rights of the Agents with respect
to determining Reserves pursuant to this Agreement.

          6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization or formation except in a transaction
permitted by Section 7.04 or 7.05; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect; and (c)
preserve or renew all of its Intellectual Property, except to the extent such
Intellectual Property is no longer used or useful in the conduct of the business
of the Loan Parties.

          6.06 Maintenance of Properties. (a) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
and (b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

          6.07 Maintenance of Insurance.

                    (a) Maintain with financially sound and reputable insurance
companies reasonably acceptable to the Administrative Agent and not Affiliates
of the Loan Parties, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business and operating in the same or similar
locations or as is required by Law, of such types and in such amounts as are
customarily carried under similar circumstances by such other Persons and as are
reasonably acceptable to the Administrative Agent.

                    (b) Fire and extended coverage policies maintained with
respect to any Collateral shall be endorsed or otherwise amended to include (i)
a non-contributing mortgage clause (regarding improvements to real property) and
lenders’ loss payable clause (regarding personal property), in form and
substance satisfactory to the Collateral Agent, which endorsements or amendments
shall provide that the insurer shall pay all proceeds otherwise payable to the
Loan Parties under the policies directly to the Collateral Agent, (ii) a
provision to the effect that none of the Loan Parties, Credit Parties or any
other Person shall be a co-insurer and (iii) such other provisions as the
Collateral Agent may reasonably require from time to time to protect the
interests of the Credit Parties. Commercial general liability policies shall be
endorsed to name the Collateral Agent as an additional insured. Business
interruption policies shall name the Collateral Agent as a loss payee and shall
be endorsed or amended to include (i) a provision that, from and after the
Closing Date, the insurer shall pay (x) prior to a Cash Dominion Event, all

-82-

--------------------------------------------------------------------------------



proceeds in excess of $1,000,000, and (y) upon the occurrence and during the
continuance of a Cash Dominion Event, all proceeds otherwise payable to the Loan
Parties under the policies directly to the Collateral Agent, (ii) a provision to
the effect that none of the Loan Parties, the Administrative Agent, the
Collateral Agent or any other party shall be a co-insurer and (iii) such other
provisions as the Collateral Agent may reasonably require from time to time to
protect the interests of the Credit Parties. Each such policy referred to in
this Section 6.07(c) shall also provide that it shall not be canceled, modified
or not renewed (i) by reason of nonpayment of premium except upon not less than
thirty (30) days’ prior written notice thereof by the insurer to the Collateral
Agent (giving the Collateral Agent the right to cure defaults in the payment of
premiums) or (ii) for any other reason except upon not less than thirty (30)
days’ prior written notice thereof by the insurer to the Collateral Agent. The
Lead Borrower shall deliver to the Collateral Agent, prior to the cancellation,
modification or non-renewal of any such policy of insurance, a copy of a renewal
or replacement policy (or other evidence of renewal of a policy previously
delivered to the Collateral Agent, including an insurance binder) together with
evidence satisfactory to the Collateral Agent of payment of the premium
therefor.

                    (c) If at any time the area in which any Eligible Real
Estate is located is designated (i) a “flood hazard area” in any Flood Insurance
Rate Map published by the Federal Emergency Management Agency (or any successor
agency), obtain flood insurance in such total amount as is reasonable and
customary for companies engaged in the business of operating supermarkets, and
otherwise comply with the National Flood Insurance Program as set forth in the
Flood Disaster Protection Act of 1973, as amended from time to time, or (ii) a
“Zone 1” area, obtain earthquake insurance in such total amount as is reasonable
and customary for companies engaged in the Business.

                    (d) None of the Credit Parties, or their agents or employees
shall be liable for any loss or damage insured by the insurance policies
required to be maintained under this Section 6.07. Each Loan Party shall look
solely to its insurance companies or any other parties other than the Credit
Parties for the recovery of such loss or damage and such insurance companies
shall have no rights of subrogation against any Credit Party or its agents or
employees. If, however, the insurance policies do not provide waiver of
subrogation rights against such parties, as required above, then the Loan
Parties hereby agree, to the extent permitted by law, to waive their right of
recovery, if any, against the Credit Parties and their agents and employees. The
designation of any form, type or amount of insurance coverage by the any Credit
Party under this Section 6.07 shall in no event be deemed a representation,
warranty or advice by such Credit Party that such insurance is adequate for the
purposes of the business of the Loan Parties or the protection of their
properties.

                    (e) Maintain for themselves and their Subsidiaries, a
Directors and Officers insurance policy, and a “Blanket Crime” policy including
employee dishonesty, forgery or alteration, theft, disappearance and
destruction, robbery and safe burglary, property, and computer fraud coverage
with responsible companies in such amounts as are customarily carried by
business entities engaged in similar businesses similarly situated, and will
upon request by the Administrative Agent furnish the Administrative Agent
certificates evidencing renewal of each such policy.

                    (f) Permit any representatives that are designated by the
Collateral Agent to inspect the insurance policies maintained by or on behalf of
the Loan Parties and to inspect books and records related thereto and any
properties covered thereby.

          6.08 Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves have been set aside and maintained by the
Loan Parties in accordance with GAAP; (b)

-83-

--------------------------------------------------------------------------------



such contest effectively suspends enforcement of the contested Laws, and (c) the
failure to comply therewith could not reasonably be expected to have a Material
Adverse Effect.

 

 

 

6.09 Books and Records; Accountants. (a) (i) Maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Loan Parties or such Subsidiary, as the
case may be; and (ii) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Loan Parties or such Subsidiary, as the case
may be.

 

 

 

          (b) at all times retain a Registered Public Accounting Firm which is
are reasonably satisfactory to the Administrative Agent and shall instruct such
Registered Public Accounting Firm to cooperate with, and be available to, the
Administrative Agent or its representatives to discuss the Loan Parties’
financial performance, financial condition, operating results, controls, and
such other matters, within the scope of the retention of such Registered Public
Accounting Firm, as may be raised by the Administrative Agent.

 

 

 

6.10 Inspection Rights. (a) Permit representatives and independent contractors
of the Administrative Agent to visit and inspect any of its properties, to
examine its corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss its affairs, finances and accounts with
its directors, officers, and Registered Public Accounting Firm, all at the
expense of the Loan Parties and at such reasonable times during normal business
hours and as often as may be reasonably desired, upon reasonable advance notice
to the Lead Borrower; provided, however, that when an Event of Default exists
the Administrative Agent (or any of its representatives or independent
contractors) may do any of the foregoing at the expense of the Loan Parties at
any time during normal business hours and without advance notice.

 

 

 

          (b) Upon the request of the Administrative Agent after reasonable
prior notice, permit the Administrative Agent or professionals (including
investment bankers, consultants, accountants, lawyers and appraisers) retained
by the Administrative Agent to conduct appraisals, commercial finance
examinations and other evaluations, including, without limitation, of (i) the
Lead Borrower’s practices in the computation of the Borrowing Base and (ii) the
assets included in the Borrowing Base and related financial information such as,
but not limited to, sales, gross margins, payables, accruals and reserves. The
Loan Parties shall pay the fees and expenses of the Administrative Agent and
such professionals with respect to any real estate appraisals performed and up
to two (2) Inventory appraisals and two (2) commercial finance examinations in
any twelve-month period; provided that, if Availability is at any time less than
twenty-five percent (25%) of the Loan Cap, the Loan Parties shall pay the fees
and expenses of the Administrative Agent and such professionals with respect to
up to three (3) Inventory appraisals and three (3) commercial finance
examinations in any twelve month period. In addition to the foregoing, the Loan
Parties shall pay the fees and expenses of the Administrative Agent and such
professionals with respect to (i) one (1) additional Inventory appraisal, one
(1) additional commercial finance examination, and two (2) additional desktop
Inventory appraisals during 2009, and (ii) one (1) additional Inventory
appraisal and one (1) additional commercial finance examination during 2010.
Notwithstanding any of the foregoing, the Administrative Agent may cause
additional appraisals and commercial finance examinations to be undertaken (i)
as it in its discretion deems necessary or appropriate, at its own expense or,
(ii) if required by Law or if a Default shall have occurred and be continuing,
at the expense of the Loan Parties.

 

 

 

          (c) Permit the Administrative Agent, from time to time, engage a
geohydrologist, an independent engineer or other qualified consultant or expert,
reasonably acceptable to the

-84-

--------------------------------------------------------------------------------




 

 

 

Administrative Agent, at the expense of the Loan Parties, to undertake Phase I
environmental site assessments during the term of this Agreement of the Eligible
Real Estate, provided that such assessments may only be undertaken (i) during
the continuance of an Event of Default or (ii) if a Loan Party receives any
notice or obtains knowledge of (A) any potential or known release of any
Hazardous Materials at or from any Eligible Real Estate, notification of which
must be given to any Governmental Authority under any Environmental Law, or
notification of which has, in fact, been given to any Governmental Authority, or
(B) any complaint, order, citation or notice with regard to air emissions, water
discharges, or any other environmental health or safety matter affecting any
Loan Party or any Eligible Real Estate from any Governmental Authority
(including, without limitation, the Environmental Protection Agency).
Environmental assessments may include detailed visual inspections of the Real
Estate, including, without limitation, any and all storage areas, storage tanks,
drains, dry wells and leaching areas, and the taking of soil samples, surface
water samples and ground water samples, as well as such other investigations or
analyses as are reasonably necessary for a determination of the compliance of
the Real Estate and the use and operation thereof with all applicable
Environmental Laws. The Borrowers will, and will cause each of their
Subsidiaries to, cooperate in all respects with the Administrative Agent and
such third parties to enable such assessment and evaluation to be timely
completed in a manner reasonably satisfactory to the Administrative Agent.

          6.11 Use of Proceeds. Use the proceeds of the Credit Extensions (a) to
repay outstanding Indebtedness under the Existing Credit Agreement, (b) to
finance the working capital needs of the Borrowers, including the purchase of
inventory and equipment, in each case in the ordinary course of business, (c) to
finance Capital Expenditures of the Borrowers, and (d) for general corporate
purposes of the Loan Parties, in each case to the extent expressly permitted
under Law and the Loan Documents.

          6.12 Additional Loan Parties. Notify the Administrative Agent at the
time that any Person becomes a Subsidiary, and promptly thereafter (and in any
event within fifteen (15) days), cause any such Person (a) which is not a CFC,
to (i) become a Loan Party by executing and delivering to the Administrative
Agent a Joinder to this Agreement or a counterpart of the Facility Guaranty or
such other document as the Administrative Agent shall deem appropriate for such
purpose, (ii) grant a Lien to the Collateral Agent on such Person’s assets to
secure the Obligations, and (iii deliver to the Administrative Agent documents
of the types referred to in clauses (iii) and (iv) of Section 4.01(a) and
favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (a)), and (b) if any Equity Interests or
Indebtedness of such Person are owned by or on behalf of any Loan Party, to
pledge such Equity Interests and promissory notes evidencing such Indebtedness
(except that, if such Subsidiary is a CFC, the Equity Interests of such
Subsidiary to be pledged may be limited to 65% of the outstanding voting Equity
Interests of such Subsidiary and 100% of the non-voting Equity Interests of such
Subsidiary and such time period may be extended based on local law or practice),
in each case in form, content and scope reasonably satisfactory to the
Administrative Agent. In no event shall compliance with this Section 6.12 waive
or be deemed a waiver of or Consent to any transaction giving rise to the need
to comply with this Section 6.12 if such transaction was not otherwise expressly
permitted by this Agreement or constitute or be deemed to constitute, with
respect to any Subsidiary, an approval of such Person as a Borrower or permit
the inclusion of any acquired assets in the computation of the Borrowing Base.

          6.13 Cash Management.

                    (a) On or prior to the Closing Date:

 

 

 

                    (i) deliver to the Administrative Agent copies of
notifications (each, a “Credit Card Notification”) substantially in the form
attached hereto as Exhibit F which have

-85-

--------------------------------------------------------------------------------




 

 

 

been executed on behalf of such Loan Party and delivered to such Loan Party’s
credit card clearinghouses and processors listed on Schedule 5.21(b); and

 

 

 

                    (ii) enter into a Blocked Account Agreement satisfactory in
form and substance to the Agents with each Blocked Account Bank (collectively,
the “Blocked Accounts”).

                    (b) The Loan Parties shall ACH or wire transfer (i) prior to
the occurrence and continuance of an Event of Default, periodically in
accordance with past practices of the Loan Parties, but in no event less
frequently than every fifth Business Day, and (ii) upon the occurrence and
during the continuance of an Event of Default, as frequently as requested by the
Administrative Agent (and in each case whether or not there are then any
outstanding Obligations) to a Blocked Account all amounts on deposit in each
such DDA. The Loan Parties shall ACH or wire transfer no less frequently than
daily (and whether or not there are then any outstanding Obligations) to a
Blocked Account all payments received from credit card processors.

                    (c) Each Blocked Account Agreement shall require after the
occurrence and during the continuance of a Cash Dominion Event the ACH or wire
transfer no less frequently than daily (and whether or not there are then any
outstanding Obligations) to the concentration account maintained by the
Collateral Agent at Bank of America (the “Concentration Account”), of all cash
receipts and collections, including, without limitation, the following:

 

 

 

                    (i) all available cash receipts from the sale of Inventory
and other assets;

 

 

 

                    (ii) all proceeds of collections of Accounts;

 

 

 

                    (iii) all Net Proceeds, and all other cash payments received
by a Loan Party from any Person or from any source or on account of any sale or
other transaction or event, including, without limitation, any Prepayment Event;

 

 

 

                    (iv) the then contents of each DDA (net of any minimum
balance, not to exceed $2,500.00, as may be required to be kept in the subject
DDA by the depository institution at which such DDA is maintained);

 

 

 

                    (v) the then entire ledger balance of each Blocked Account
(net of any minimum balance, not to exceed $2,500.00, as may be required to be
kept in the subject Blocked Account by the Blocked Account Bank); and

 

 

 

                    (vi) the proceeds of all credit card charges.

                    (d) The Concentration Account shall at all times be under
the sole dominion and control of the Collateral Agent. The Loan Parties hereby
acknowledge and agree that (i) the Loan Parties have no right of withdrawal from
the Concentration Account, (ii) the funds on deposit in the Concentration
Account shall at all times be collateral security for all of the Obligations and
(iii) the funds on deposit in the Concentration Account shall be applied as
provided in this Agreement. In the event that, notwithstanding the provisions of
this Section 6.13, any Loan Party receives or otherwise has dominion and control
of any such proceeds or collections, such proceeds and collections shall be held
in trust by such Loan Party for the Collateral Agent, shall not be commingled
with any of such Loan Party’s other funds or deposited in any account of such
Loan Party and shall, not later than the Business Day after receipt thereof, be
deposited into the Concentration Account or dealt with in such other fashion as
such Loan Party may be instructed by the Collateral Agent.

-86-

--------------------------------------------------------------------------------



                    (e) Upon the request of the Administrative Agent, the Loan
Parties shall cause bank statements and/or other reports to be delivered to the
Administrative Agent not less often than monthly, accurately setting forth all
amounts deposited in each Blocked Account to ensure the proper transfer of funds
as set forth above.

          6.14 Information Regarding the Collateral.

                    (a) Furnish to the Administrative Agent at least thirty (30)
days prior written notice of any change in: (i) any Loan Party’s name or in any
trade name used to identify it in the conduct of its business or in the
ownership of its properties; (ii) the location of any Loan Party’s chief
executive office, its principal place of business, any office in which it
maintains books or records relating to Collateral owned by it or any office or
facility at which Collateral owned by it is located (including the establishment
of any such new office or facility); (iii) any Loan Party’s organizational
structure or jurisdiction of incorporation or formation; or (iv) any Loan
Party’s Federal Taxpayer Identification Number or organizational identification
number assigned to it by its state of organization. The Loan Parties agree not
to effect or permit any change referred to in the preceding sentence unless all
filings have been made under the UCC or otherwise that are required in order for
the Collateral Agent to continue at all times following such change to have a
valid, legal and perfected first priority security interest in all the
Collateral for its own benefit and the benefit of the other Credit Parties.

                    (b) Should any of the information on any of the Schedules
hereto become inaccurate or misleading in any material respect as a result of
changes after the Closing Date, the Lead Borrower shall advise the
Administrative Agent in writing of such revisions or updates as may be necessary
or appropriate to update or correct the same. From time to time as may be
reasonably requested by the Administrative Agent, the Lead Borrower shall
supplement each Schedule hereto, or any representation herein or in any other
Loan Document, with respect to any matter arising after the Closing Date that,
if existing or occurring on the Closing Date, would have been required to be set
forth or described in such Schedule or as an exception to such representation or
that is necessary to correct any information in such Schedule or representation
which has been rendered inaccurate thereby (and, in the case of any supplements
to any Schedule, such Schedule shall be appropriately marked to show the changes
made therein). Notwithstanding the foregoing, no supplement or revision to any
Schedule or representation shall be deemed the Credit Parties’ consent to the
matters reflected in such updated Schedules or revised representations nor
permit the Loan Parties to undertake any actions otherwise prohibited hereunder
or fail to undertake any action required hereunder from the restrictions and
requirements in existence prior to the delivery of such updated Schedules or
such revision of a representation; nor shall any such supplement or revision to
any Schedule or representation be deemed the Credit Parties’ waiver of any
Default resulting from the matters disclosed therein.

          6.15 Physical Inventories.

                    (a) Cause not less than one (1) physical inventory to be
undertaken, at the expense of the Loan Parties, in each twelve (12) month period
and periodic cycle counts, in each case consistent with past practices,
conducted by such inventory takers as are satisfactory to the Collateral Agent
and following such methodology as is consistent with the methodology used in the
immediately preceding inventory or as otherwise may be satisfactory to the
Collateral Agent. The Collateral Agent, at the expense of the Loan Parties, may
participate in and/or observe each scheduled physical count of Inventory which
is undertaken on behalf of any Loan Party. The Lead Borrower, within 30 days
following the completion of such inventory, shall provide the Collateral Agent
with a reconciliation of the results of such inventory (as well as of any other
physical inventory or cycle counts undertaken by a Loan Party) and shall post
such results to the Loan Parties’ stock ledgers and general ledgers, as
applicable.

-87-

--------------------------------------------------------------------------------



                    (b) The Collateral Agent, in its discretion, if any Default
or Event of Default exists, may cause additional such inventories to be taken as
the Collateral Agent determines (each, at the expense of the Loan Parties).

          6.16 Environmental Laws.

          Conduct its operations and keep and maintain its Real Estate in
material compliance with all Environmental Laws; (b) obtain and renew all
environmental permits necessary for its operations and properties; and (c)
implement any and all investigation, remediation, removal and response actions
that are appropriate or necessary to maintain the value and marketability of the
Real Estate or to otherwise comply with Environmental Laws pertaining to the
presence, generation, treatment, storage, use, disposal, transportation or
release of any Hazardous Materials on, at, in, under, above, to, from or about
any of its Real Estate, provided, however, that neither a Loan Party nor any of
its Subsidiaries shall be required to undertake any such cleanup, removal,
remedial or other action to the extent that its obligation to do so is being
contested in good faith and by proper proceedings and adequate reserves have
been set aside and are being maintained by the Loan Parties with respect to such
circumstances in accordance with GAAP.

          6.17 Further Assurances.

                    (a) Execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements and other
documents), that may be required under any Law, or which any Agent may request,
to effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Loan Parties. The Loan Parties also agree to provide to the
Agents, from time to time upon request, evidence satisfactory to the Agents as
to the perfection and priority of the Liens created or intended to be created by
the Security Documents.

                    (b) If any material assets are acquired by any Loan Party
after the Closing Date (other than (i) Real Estate and (ii) assets constituting
Collateral under the Security Documents that become subject to the Lien of the
Security Documents upon acquisition thereof), notify the Agents thereof, and the
Loan Parties will cause such assets to be subjected to a Lien securing the
Obligations and will take such actions as shall be necessary or shall be
requested by any Agent to grant and perfect such Liens, including actions
described in paragraph (a) of this Section 6.17, all at the expense of the Loan
Parties. In no event shall compliance with this Section 6.17(b) waive or be
deemed a waiver or Consent to any transaction giving rise to the need to comply
with this Section 6.17(b) if such transaction was not otherwise expressly
permitted by this Agreement or constitute or be deemed to constitute Consent to
the inclusion of any acquired assets in the computation of the Borrowing Base.

                    (c) Upon the request of the Collateral Agent, cause each of
its customs brokers to deliver a Customs Broker Agreement to the Collateral
Agent.

          6.18 Compliance with Terms of Leaseholds. Except as otherwise
expressly permitted hereunder, make all payments and otherwise perform all
obligations in respect of all Leases of real property to which any Loan Party or
any of its Subsidiaries is a party, keep such Leases in full force and effect
and not allow such Leases to lapse or be terminated or any rights to renew such
leases to be forfeited or cancelled, notify the Administrative Agent of any
default by any party with respect to such Leases and cooperate with the
Administrative Agent in all respects to cure any such default, and cause each of
its Subsidiaries to do so, except, in any case, where the failure to do so,
either individually or in the aggregate, could not be reasonably likely to have
a Material Adverse Effect.

-88-

--------------------------------------------------------------------------------



          6.19 Material Contracts. Perform and observe all the terms and
provisions of each Material Contract to be performed or observed by it, maintain
each such Material Contract in full force and effect, enforce each such Material
Contract in accordance with its terms, take all such action to such end as may
be from time to time requested by the Administrative Agent and, upon request of
the Administrative Agent, make to each other party to each such Material
Contract such demands and requests for information and reports or for action as
any Loan Party or any of its Subsidiaries is entitled to make under such
Material Contract, and cause each of its Subsidiaries to do so, except, in any
case, where the failure to do so, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

ARTICLE VII
NEGATIVE COVENANTS

          So long as any Lender shall have any Commitment hereunder, any
Committed Loan or other Obligation hereunder shall remain unpaid or unsatisfied,
or any Letter of Credit shall remain outstanding, no Loan Party shall, nor shall
it permit any Subsidiary to, directly or indirectly:

          7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired or
sign or file or suffer to exist under the UCC or any similar Law or statute of
any jurisdiction a financing statement that names any Loan Party or any
Subsidiary thereof as debtor; sign or suffer to exist any security agreement
authorizing any Person thereunder to file such financing statement; sell any of
its property or assets subject to an understanding or agreement (contingent or
otherwise) to repurchase such property or assets with recourse to it or any of
its Subsidiaries; or assign or otherwise transfer any accounts or other rights
to receive income, other than, as to all of the above, Permitted Encumbrances.

          7.02 Investments. Make any Investments, except Permitted Investments.

          7.03 Indebtedness; Disqualified Stock

                    (a) Create, incur, assume, guarantee, suffer to exist or
otherwise become or remain liable with respect to, any Indebtedness, except
Permitted Indebtedness or (b) issue Disqualified Stock.

          7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, (or agree to do any of the foregoing), except that, so
long as no Default or Event of Default shall have occurred and be continuing
prior to or immediately after giving effect to any action described below or
would result therefrom:

 

 

 

          (a) any Subsidiary which is not a Loan Party may merge with any one or
more other Subsidiaries provided that (i) in any merger involving a Loan Party,
the Loan Party shall be the continuing or surviving Person, and (ii) in any
merger involving a wholly-owned Subsidiary, the continuing or surviving Person
shall be wholly-owned Subsidiary;

 

 

 

          (b) any Loan Party may merge into any other Loan Party, provided that
in any merger involving the Borrower, the Borrower shall be the continuing or
surviving Person;

 

 

 

          (c) in connection with a Permitted Acquisition, any Subsidiary of a
Loan Party may merge with or into or consolidate with any other Person or permit
any other Person to merge with or into or consolidate with it; provided that (i)
the Person surviving such merger shall be a wholly-owned Subsidiary of a Loan
Party and (ii) in the case of any such merger to which any Loan Party is a
party, such Loan Party is the surviving Person; and

-89-

--------------------------------------------------------------------------------




 

 

 

          (d) any CFC that is not a Loan Party may merge into any CFC that is
not a Loan Party.

          7.05 Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except Permitted Dispositions.

          7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default or Event of Default shall have occurred and
be continuing prior to or immediately after giving effect to any action
described below or would result therefrom:

 

 

 

          (a) each Subsidiary of a Loan Party may make Restricted Payments to
any Loan Party;

 

 

 

          (b) the Loan Parties and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;

 

 

 

          (c) if the Payment Conditions are satisfied, the Loan Parties and each
Subsidiary may purchase, redeem or otherwise acquire Equity Interests issued by
it;

 

 

 

          (d) if the Payments Conditions are satisfied, the Lead Borrower may
declare or pay cash dividends to its stockholders; and

 

 

 

          (e) the Loan Parties may issue and sell Equity Interests provided that
(i) (A) all dividends and other payments in respect thereof shall be paid in
additional shares of such Equity Interests, in lieu of cash, (B) such Equity
Interests shall not be subject to redemption other than redemption at the option
of the Loan Party issuing such Equity Interests, and (C) all payments in respect
of such Equity Interests shall be expressly subordinated to the Obligations, and
(ii) no Loan Party shall issue any additional Equity Interests in a Subsidiary.

          7.07 Prepayments of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner any
Indebtedness, or make any payment in violation of any subordination terms of any
Subordinated Indebtedness, except (a) as long as no Event of Default then
exists, regularly scheduled or mandatory (i) repayments, (ii) repurchases, (iii)
redemptions or (iv) defeasances of Permitted Indebtedness (other than
Subordinated Indebtedness), (b) as long as no Event of Default then exists,
repayments and prepayments of Subordinated Indebtedness in accordance with the
subordination terms thereof, and (c) voluntary prepayments, repurchases,
redemptions or defeasances of Permitted Indebtedness (other than Subordinated
Indebtedness) as long as the Payment Conditions are satisfied.

          7.08 Change in Nature of Business

          Engage in any line of business substantially different from the
business conducted by the Loan Parties and their Subsidiaries on the date hereof
or any business substantially related or incidental thereto, or cause or permit
Syms Advertising Inc. to own any assets or engage in any business.

          7.09 Transactions with Affiliates. Enter into, renew, extend or be a
party to any transaction of any kind with any Affiliate of any Loan Party,
whether or not in the ordinary course of business, other than on fair and
reasonable terms substantially as favorable to the Loan Parties or such
Subsidiary as would be obtainable by the Loan Parties or such Subsidiary at the
time in a comparable arm’s length

-90-

--------------------------------------------------------------------------------



transaction with a Person other than an Affiliate, provided that the foregoing
restriction shall not apply to a transaction between or among the Loan Parties.

          7.10 Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that (a) limits the ability (i) of any Subsidiary to make Restricted Payments or
other distributions to any Loan Party or to otherwise transfer property to or
invest in a Loan Party, (ii) of any Subsidiary to Guarantee the Obligations,
(iii) of any Subsidiary to make or repay loans to a Loan Party, or (iv) of the
Loan Parties or any Subsidiary to create, incur, assume or suffer to exist Liens
on property of such Person in favor of the Collateral Agent; provided, however,
that this clause (iv) shall not prohibit (A) any negative pledge incurred or
provided in favor of any holder of Indebtedness permitted under clauses (c) or
(f) of the definition of Permitted Indebtedness solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness or (B) customary provisions in leases restricting the assignment
thereof; or (b) requires the grant of a Lien to secure an obligation of such
Person if a Lien is granted to secure another obligation of such Person.

          7.11 Use of Proceeds. Use the proceeds of any Credit Extension,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the FRB) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund Indebtedness originally incurred for such
purpose.

          7.12 Amendment of Material Documents.

          Amend, modify or waive any of a Loan Party’s rights under (a) its
Organization Documents in a manner materially adverse to the Credit Parties, or
(b) any Material Contract or Material Indebtedness (other than on account of any
refinancing thereof otherwise permitted hereunder), in each case to the extent
that such amendment, modification or waiver would be reasonably likely to have a
Material Adverse Effect or would constitute a breach of any terms of the Loan
Documents.

          7.13 Fiscal Year.

          Change the Fiscal Year of any Loan Party, or the accounting policies
or reporting practices of the Loan Parties, except as required by GAAP.

          7.14 Deposit Accounts; Credit Card Processors.

          Open new DDAs or Blocked Accounts unless the Loan Parties shall have
delivered to the Collateral Agent appropriate Blocked Account Agreements
consistent with the provisions of Section 6.13 and otherwise satisfactory to the
Collateral Agent. No Loan Party shall maintain any bank accounts or enter into
any agreements with credit card processors other than the ones expressly
contemplated herein or in Section 6.13 hereof.

          7.15 Financial Covenant.

          Permit Availability at any time to be less than twelve and one-half
percent (12.5%) of the Loan Cap.

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

          8.01 Events of Default. Any of the following shall constitute an Event
of Default:

-91-

--------------------------------------------------------------------------------




 

 

 

          (a) Non-Payment. The Borrowers or any other Loan Party fails to pay
when and as required to be paid herein, (i) any amount of principal of any
Committed Loan or any L/C Obligation, or fails to deposit any funds as Cash
Collateral in respect of L/C Obligations, or (ii) any interest on any Committed
Loan or on any L/C Obligation, or any fee due hereunder, or (iii) any other
amount payable hereunder or under any other Loan Document; or

 

 

 

          (b) Specific Covenants. (i) Any Loan Party fails to perform or observe
any term, covenant or agreement contained in any of Section 6.01, 6.02, 6.03(a),
(b), (c), (h) or (i), 6.05, 6.07, 6.10, 6.11, 6.12, 6.13 or 6.14 or Article VII;
or

 

 

 

          (c) Other Defaults. Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days; or

 

 

 

          (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith (including, without
limitation, any Borrowing Base Certificate) shall be incorrect or misleading in
any material respect when made or deemed made; or

 

 

 

          (e) Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A)
fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Material
Indebtedness (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement), or (B) fails to observe or perform any other agreement or
condition relating to any such Material Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Material Indebtedness or the beneficiary or
beneficiaries of any Guarantee thereof (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which a
Loan Party or any Subsidiary thereof is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is an Affected Party
(as so defined) and, in either event, the Swap Termination Value owed by the
Loan Party or such Subsidiary as a result thereof is greater than $1,000,000; or

 

 

 

          (f) Insolvency Proceedings, Etc. Any Loan Party or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or a proceeding shall be commenced or a
petition filed, without the application or consent of such Person, seeking or
requesting the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer and the appointment continues
undischarged, undismissed or unstayed for 60 calendar days or an order or decree
approving or ordering any of the foregoing shall be entered; or any proceeding
under any Debtor Relief Law relating to any such Person or to all or any
material part of its property is

-92-

--------------------------------------------------------------------------------




 

 

 

instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

 

 

 

          (g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due in the ordinary course of
business, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within 30 days
after its issuance or levy; or

 

 

 

          (h) Judgments. There is entered against any Loan Party or any
Subsidiary thereof (i) one or more judgments or orders for the payment of money
in an aggregate amount (as to all such judgments and orders) exceeding
$2,000,000 (to the extent not covered by independent third-party insurance as to
which the insurer is rated at least “A” by A.M. Best Company, has been notified
of the potential claim and does not dispute coverage), or (ii) any one or more
non-monetary judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, is not in effect; or

 

 

 

          (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $2,000,000 or
which would reasonably likely result in a Material Adverse Effect, or (ii) a
Loan Party or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $2,000,000 or which would reasonably likely
result in a Material Adverse Effect; or

 

 

 

          (j) Invalidity of Loan Documents. (i) Any provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document or
seeks to avoid, limit or otherwise adversely affect any Lien purported to be
created under any Security Document; or (ii) any Lien purported to be created
under any Security Document shall cease to be (except as permitted pursuant to
the terms thereof or of this Agreement), or shall be asserted by any Loan Party
or any other Person not to be, a valid and perfected Lien on any Collateral,
with the priority required by the applicable Security Document; or

 

 

 

          (k) Change of Control. There occurs any Change of Control; or

 

 

 

          (l) Cessation of Business. Except as otherwise expressly permitted
hereunder, any Loan Party shall take any action to suspend the operation of its
business in the ordinary course (other than for the taking of a physical
inventory in the ordinary course or at the request of the Agents), liquidate all
or a material portion of its assets or Store locations, or employ an agent or
other third party to conduct a program of closings, liquidations or
“Going-Out-Of-Business” sales of any material portion of its business; or

-93-

--------------------------------------------------------------------------------




 

 

 

          (m) Loss of Collateral. There occurs any uninsured loss to any
material portion of the Collateral; or

 

 

 

          (n) Breach of Contractual Obligation. Any Loan Party or any Subsidiary
thereof fails to make any payment when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) in respect of any
Material Contract or fails to observe or perform any other agreement or
condition relating to any such Material Contract or contained in any instrument
or agreement evidencing, securing or relating thereto, or any other event
occurs, the effect of which default or other event is to cause, or to permit the
counterparty to such Material Contract to terminate such Material Contract; or

 

 

 

          (o) Indictment. The indictment or institution of any legal process or
proceeding against, any Loan Party or any Subsidiary thereof, under any federal,
state, municipal, and other criminal statute, rule, regulation, order, or other
requirement having the force of law for a felony;

 

 

 

          (p) Guaranty. The termination or attempted termination of any Facility
Guaranty except as expressly permitted hereunder or under any other Loan
Document;

 

 

 

          (q) Subordination. (i) The subordination provisions of the documents
evidencing or governing any Subordinated Indebtedness (the “Subordinated
Provisions”) shall, in whole or in part, terminate, cease to be effective or
cease to be legally valid, binding and enforceable against any holder of the
applicable Subordinated Indebtedness; or (ii) any Borrower or any other Loan
Party shall, directly or indirectly, disavow or contest in any manner (A) the
effectiveness, validity or enforceability of any of the Subordination
Provisions, (B) that the Subordination Provisions exist for the benefit of the
Credit Parties, or (C) that all payments of principal of or premium and interest
on the applicable Subordinated Indebtedness, or realized from the liquidation of
any property of any Loan Party, shall be subject to any of the Subordination
Provisions.

 

 

          8.02 Remedies Upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent may, or, at the request of the
Required Lenders shall, take any or all of the following actions:


 

 

 

          (a) declare the Commitments of each Lender to make Committed Loans and
any obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such Commitments and obligation shall be terminated;

 

 

 

          (b) declare the unpaid principal amount of all outstanding Committed
Loans, all interest accrued and unpaid thereon, and all other amounts owing or
payable hereunder or under any other Loan Document to be immediately due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by the Loan Parties;

 

 

 

          (c) require that the Loan Parties Cash Collateralize the L/C
Obligations; and

 

 

 

          (d) whether or not the maturity of the Obligations shall have been
accelerated pursuant hereto, proceed to protect, enforce and exercise all rights
and remedies of the Credit Parties under this Agreement, any of the other Loan
Documents or Law, including, but not limited to, by suit in equity, action at
law or other appropriate proceeding, whether for the specific performance of any
covenant or agreement contained in this Agreement and the other Loan Documents
or any instrument pursuant to which the Obligations are evidenced, and, if such
amount shall have become due, by declaration or otherwise, proceed to enforce
the payment thereof or any other legal or equitable right of the Credit Parties;

-94-

--------------------------------------------------------------------------------



provided, however, that upon the entry of an order for relief with respect to
any Loan Party or any Subsidiary thereof under the Bankruptcy Code of the United
States of America, the obligation of each Lender to make Committed Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Committed Loans and
all interest and other amounts as aforesaid shall automatically become due and
payable, and the obligation of the Loan Parties to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

          No remedy herein is intended to be exclusive of any other remedy and
each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute or any other provision of Law.

          8.03 Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Committed Loans have automatically become
immediately due and payable and the L/C Obligations have automatically been
required to be Cash Collateralized as set forth in the proviso to Section 8.02),
any amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order:

 

 

 

          First, to payment of that portion of the Obligations (excluding the
Other Liabilities) constituting fees, indemnities, Credit Party Expenses and
other amounts (including fees, charges and disbursements of counsel to the
Administrative Agent and the Collateral Agent and amounts payable under Article
III) payable to the Administrative Agent and the Collateral Agent, each in its
capacity as such;

 

 

 

          Second, to payment of that portion of the Obligations (excluding the
Other Liabilities) constituting indemnities, Credit Party Expenses, and other
amounts (other than principal, interest and fees) payable to the Lenders and the
L/C Issuer (including fees, charges and disbursements of counsel to the
respective Lenders and the L/C Issuer and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

 

 

 

          Third, to the extent not previously reimbursed by the Lenders, to
payment to the Lenders of that portion of the Obligations constituting principal
and accrued and unpaid interest on any Permitted Overadvances, ratably among the
Lenders in proportion to the amounts described in this clause Third payable to
them;

 

 

 

          Fourth, to payment of that portion of the Obligations constituting
accrued and unpaid interest on the Committed Loans L/C Borrowings and other
Obligations, and fees (including Letter of Credit Fees), ratably among the
Lenders and the L/C Issuer in proportion to the respective amounts described in
this clause Fourth payable to them;

 

 

 

          Fifth, to payment of that portion of the Obligations constituting
unpaid principal of the Committed Loans and L/C Borrowings, ratably among the
Lenders and the L/C Issuer in proportion to the respective amounts described in
this clause Fifth held by them;

 

 

 

          Sixth, to the Administrative Agent for the account of the L/C Issuer,
to Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit;

 

 

 

          Seventh, to payment of all other Obligations (including without
limitation the cash collateralization of indemnification obligations as to which
a claim has been made as provided in Section 10.04(g), but which is unliquidated
as to amount, but excluding any Other Liabilities),

-95-

--------------------------------------------------------------------------------




 

 

 

ratably among the Credit Parties in proportion to the respective amounts
described in this clause Seventh held by them;

 

 

 

          Eighth, to payment of that portion of the Obligations arising from
Cash Management Services to the extent secured under the Security Documents,
ratably among the Credit Parties in proportion to the respective amounts
described in this clause Eighth held by them;

 

 

 

          Ninth, to payment of all other Obligations arising from Bank Products
to the extent secured under the Security Documents, ratably among the Credit
Parties in proportion to the respective amounts described in this clause Ninth
held by them; and

 

 

 

          Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Loan Parties or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Sixth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

ARTICLE IX
ADMINISTRATIVE AGENT

          9.01 Appointment and Authority.

 

 

 

          (a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and no Loan Party or any Subsidiary thereof shall have rights as a third
party beneficiary of any of such provisions.

 

 

 

          (b) Each of the Lenders (in its capacity as a Lender), and the L/C
Issuer hereby irrevocably appoints Bank of America as Collateral Agent and
authorizes the Collateral Agent to act as the agent of such Lender and the L/C
Issuer for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Collateral Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Collateral Agent
pursuant to Section 9.05 for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Collateral Documents, or
for exercising any rights and remedies thereunder at the direction of the
Collateral Agent), shall be entitled to the benefits of all provisions of this
Article IX and Article X (including Section 10.04(c)), as though such co-agents,
sub-agents and attorneys-in-fact were the “collateral agent” under the Loan
Documents, as if set forth in full herein with respect thereto.

          9.02 Rights as a Lender. The Persons serving as the Agents hereunder
shall have the same rights and powers in their capacity as a Lender as any other
Lender and may exercise the same as though they were not the Administrative
Agent or the Collateral Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving

-96-

--------------------------------------------------------------------------------



as the Administrative Agent or the Collateral Agent hereunder in its individual
capacity. Such Person and its Affiliates may accept deposits from, lend money
to, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with the Loan Parties or any Subsidiary
or other Affiliate thereof as if such Person were not the Administrative Agent
or the Collateral Agent hereunder and without any duty to account therefor to
the Lenders.

          9.03 Exculpatory Provisions. The Agents shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Agents:

 

 

 

          (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

 

 

          (b) shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent or the Collateral Agent, as applicable, is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that no Agent shall be required to take any
action that, in its respective opinion or the opinion of its counsel, may expose
such Agent to liability or that is contrary to any Loan Document or Law; and

 

 

 

          (c) shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Loan Parties or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent, the Collateral Agent or any of its Affiliates in any
capacity.

No Agent shall be liable for any action taken or not taken by it (i) with the
Consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a final and non-appealable judgment of a
court of competent jurisdiction.

          No Agent shall be deemed to have knowledge of any Default unless and
until notice describing such Default is given to such Agent by the Loan Parties,
a Lender or the L/C Issuer. In the event that an Agent obtains such actual
knowledge or receives such a notice, such Agent shall give prompt notice thereof
to each of the other Credit Parties. Upon the occurrence of an Event of Default,
the Agents shall take such action with respect to such Default or Event of
Default as shall be reasonably directed by the Applicable Lenders. Unless and
until the Agents shall have received such direction, the Agents may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to any such Default or Event of Default as it shall deem advisable in
the best interest of the Credit Parties. In no event shall the Agents be
required to comply with any such directions to the extent that any Agent
believes that its compliance with such directions would be unlawful.

          The Agents shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or

-97-

--------------------------------------------------------------------------------



any other agreement, instrument or document or the creation, perfection or
priority of any Lien purported to be created by the Security Documents, (v) the
value or the sufficiency of any Collateral, or (vi) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Agents.

          9.04 Reliance by Agents.

          Each Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including, but not limited to,
any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Committed
Loan, or the issuance of a Letter of Credit, that by its terms must be fulfilled
to the satisfaction of a Lender or the L/C Issuer, the Administrative Agent may
presume that such condition is satisfactory to such Lender or the L/C Issuer
unless the Administrative Agent shall have received written notice to the
contrary from such Lender or the L/C Issuer prior to the making of such
Committed Loan or the issuance of such Letter of Credit. Each Agent may consult
with legal counsel (who may be counsel for any Loan Party), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

          9.05 Delegation of Duties. Each Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by such Agent. Each
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Agents and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as such Agent.

          9.06 Resignation of Agents. Either Agent may at any time give written
notice of its resignation to the Lenders, the L/C Issuer and the Lead Borrower.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, in consultation with the Lead Borrower, to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent or Collateral Agent, as applicable, meeting the
qualifications set forth above; provided that if the Administrative Agent or the
Collateral Agent shall notify the Lead Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any Collateral held by the
Collateral Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Collateral Agent shall continue to hold such
collateral security until such time as a successor Collateral Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent or Collateral Agent, as applicable, hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Agent, and the retiring Agent shall be
discharged from all of its duties and obligations hereunder

-98-

--------------------------------------------------------------------------------



or under the other Loan Documents (if not already discharged therefrom as
provided above in this Section). The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Lead Borrower and such
successor. After the retiring Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Article and Section 10.04 shall continue
in effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Administrative Agent
or Collateral Agent hereunder.

          Any resignation by Bank of America as Administrative Agent pursuant to
this Section shall also constitute its resignation as L/C Issuer. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, (b) the retiring L/C
Issuer shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

          9.07 Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the L/C Issuer acknowledges that it has, independently and without
reliance upon the Agents or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Agents or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder. Except as provided
in Section 9.12, the Agents shall not have any duty or responsibility to provide
any Credit Party with any other credit or other information concerning the
affairs, financial condition or business of any Loan Party that may come into
the possession of the Agents.

          9.08 Intentionally Omitted.

          9.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Committed Loan or L/C Obligation shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Administrative Agent shall have made any demand on the Loan
Parties) shall be entitled and empowered, by intervention in such proceeding or
otherwise,

 

 

 

          (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Committed Loans, L/C Obligations
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the L/C Issuer, the Administrative Agent and the other Credit Parties
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the L/C Issuer, the Administrative Agent, such
Credit Parties and their respective agents and counsel and all other amounts due
the Lenders, the L/C Issuer the Administrative Agent and such Credit Parties
under Sections 2.03(i), 2.03(j), 2.09 and 10.04) allowed in such judicial
proceeding; and

-99-

--------------------------------------------------------------------------------




 

 

 

          (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04.

          Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or the L/C Issuer any plan of reorganization, arrangement, adjustment
or composition affecting the Obligations or the rights of any Lender or the L/C
Issuer or to authorize the Administrative Agent to vote in respect of the claim
of any Lender or the L/C Issuer in any such proceeding.

          9.10 Collateral and Guaranty Matters. The Credit Parties irrevocably
authorize the Agents, at their option and in their discretion,

 

 

 

          (a) to release any Lien on any property granted to or held by the
Collateral Agent under any Loan Document (i) upon termination of the Aggregate
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations for which no claim has been asserted) and the
expiration or termination of all Letters of Credit, (ii) that is sold or to be
sold as part of or in connection with any sale permitted hereunder or under any
other Loan Document, or (iii) if approved, authorized or ratified in writing by
the Applicable Lenders in accordance with Section 10.01;

 

 

 

          (b) to subordinate any Lien on any property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by clause (h) of the definition of Permitted
Encumbrances; and

 

 

 

          (c) to release any Guarantor from its obligations under the Facility
Guaranty if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder.

Upon request by any Agent at any time, the Applicable Lenders will confirm in
writing such Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Facility Guaranty pursuant to this Section 9.10. In each
case as specified in this Section 9.10, the Agents will, at the Loan Parties’
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the Security
Documents or to subordinate its interest in such item, or to release such
Guarantor from its obligations under the Facility Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.10.

          9.11 Notice of Transfer.

          The Agents may deem and treat a Lender party to this Agreement as the
owner of such Lender’s portion of the Obligations for all purposes, unless and
until, and except to the extent, an Assignment and Acceptance shall have become
effective as set forth in Section 10.06.

          9.12 Reports and Financial Statements.

-100-

--------------------------------------------------------------------------------



          By signing this Agreement, each Lender:

 

 

 

          (a) agrees to furnish the Administrative Agent after the occurrence
and during the continuance of a Cash Dominion Event (and thereafter at such
frequency as the Administrative Agent may reasonably request) with a summary of
all Other Liabilities due or to become due to such Lender. In connection with
any distributions to be made hereunder, the Administrative Agent shall be
entitled to assume that no amounts are due to any Lender on account of Other
Liabilities unless the Administrative Agent has received written notice thereof
from such Lender;

 

 

 

          (b) is deemed to have requested that the Administrative Agent furnish
such Lender, promptly after they become available, copies of all financial
statements required to be delivered by the Lead Borrower hereunder and all
commercial finance examinations and appraisals of the Collateral received by the
Agents (collectively, the “Reports”);

 

 

 

          (c) expressly agrees and acknowledges that the Administrative Agent
makes no representation or warranty as to the accuracy of the Reports, and shall
not be liable for any information contained in any Report;

 

 

 

          (d) expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that the Agents or any other party
performing any audit or examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel;

 

 

 

          (e) agrees to keep all Reports confidential in accordance with the
provisions of Section 10.07 hereof; and

 

 

 

          (f) without limiting the generality of any other indemnification
provision contained in this Agreement, agrees: (i) to hold the Agents and any
such other Lender preparing a Report harmless from any action the indemnifying
Lender may take or conclusion the indemnifying Lender may reach or draw from any
Report in connection with any Credit Extensions that the indemnifying Lender has
made or may make to the Borrowers, or the indemnifying Lender’s participation
in, or the indemnifying Lender’s purchase of, a Committed Loan or Committed
Loans; and (ii) to pay and protect, and indemnify, defend, and hold the Agents
and any such other Lender preparing a Report harmless from and against, the
claims, actions, proceedings, damages, costs, expenses, and other amounts
(including attorney costs) incurred by the Agents and any such other Lender
preparing a Report as the direct or indirect result of any third parties who
might obtain all or part of any Report through the indemnifying Lender.

          9.13 Agency for Perfection.

          Each Lender hereby appoints each other Lender as agent for the purpose
of perfecting Liens for the benefit of the Agents and the Lenders, in assets
which, in accordance with Article 9 of the UCC or any other Law of the United
States can be perfected only by possession. Should any Lender (other than the
Agents) obtain possession of any such Collateral, such Lender shall notify the
Agents thereof, and, promptly upon the Collateral Agent’s request therefor shall
deliver such Collateral to the Collateral Agent or otherwise deal with such
Collateral in accordance with the Collateral Agent’s instructions.

          9.14 Indemnification of Agents. The Lenders shall indemnify the Agents
(to the extent not reimbursed by the Loan Parties and without limiting the
obligations of Loan Parties hereunder), ratably according to their Applicable
Percentages, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature

-101-

--------------------------------------------------------------------------------



whatsoever that may be imposed on, incurred by, or asserted against any Agent in
any way relating to or arising out of this Agreement or any other Loan Document
or any action taken or omitted to be taken by any Agent in connection therewith;
provided, that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct as determined by a final and nonappealable judgment of a
court of competent jurisdiction.

          9.15 Relation among Lenders. The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Agents) authorized to act
for, any other Lender.

          9.16 Defaulting Lender.

 

 

 

          (a) If for any reason any Lender shall fail or refuse to abide by its
obligations under this Agreement, including without limitation its obligation to
make available to Administrative Agent its Applicable Percentage of any
Committed Loans, expenses or setoff or purchase its Applicable Percentage of a
participation interest in the L/C Borrowings and such failure is not cured
within two (2) days of receipt from the Administrative Agent of written notice
thereof, then, in addition to the rights and remedies that may be available to
the other Credit Parties, the Loan Parties or any other party at law or in
equity, and not at limitation thereof, (i) such Defaulting Lender’s right to
participate in the administration of, or decision-making rights related to, the
Obligations, this Agreement or the other Loan Documents shall be suspended
during the pendency of such failure or refusal, and (ii) a Defaulting Lender
shall be deemed to have assigned any and all payments due to it from the Loan
Parties, whether on account of outstanding Committed Loans, interest, fees or
otherwise, to the remaining non-Defaulting Lenders for application to, and
reduction of, their proportionate shares of all outstanding Obligations until,
as a result of application of such assigned payments the Lenders’ respective
Applicable Percentages of all outstanding Obligations shall have returned to
those in effect immediately prior to such delinquency and without giving effect
to the nonpayment causing such delinquency, and (iii) at the option of the
Administrative Agent, any amount payable to such Defaulting Lender hereunder
(whether on account of principal, interest, fees or otherwise) shall, in lieu of
being distributed to such Defaulting Lender, be retained by the Administrative
Agent as cash collateral for future funding obligations of the Defaulting Lender
in respect of any Committed Loan or existing or future participating interest in
any Letter of Credit. The Defaulting Lender’s decision-making and participation
rights and rights to payments as set forth in clauses (i) and (ii) hereinabove
shall be restored only upon the payment by the Defaulting Lender of its
Applicable Percentage of any Obligations, any participation obligation, or
expenses as to which it is delinquent, together with interest thereon at the
rate set forth in Section 2.14(b) hereof from the date when originally due until
the date upon which any such amounts are actually paid.

 

 

 

          (b) The non-Defaulting Lenders shall also have the right, but not the
obligation, in their respective, sole and absolute discretion, to cause the
termination and assignment, without any further action by the Defaulting Lender
for no cash consideration (pro rata, based on the respective Commitments of
those Lenders electing to exercise such right), of the Defaulting Lender’s
Commitment to fund future Committed Loans. Upon any such purchase of the
Applicable Percentage of any Defaulting Lender, the Defaulting Lender’s share in
future Credit Extensions and its rights under the Loan Documents with respect
thereto shall terminate on the date of purchase, and the Defaulting Lender shall
promptly execute all documents reasonably requested to surrender and transfer
such interest, including, if so requested, an Assignment and Acceptance.

-102-

--------------------------------------------------------------------------------




 

 

 

          (c) Each Defaulting Lender shall indemnify the Administrative Agent
and each non-Defaulting Lender from and against any and all loss, damage or
expenses, including but not limited to reasonable attorneys’ fees and funds
advanced by the Administrative Agent or by any non-Defaulting Lender, on account
of a Defaulting Lender’s failure to timely fund its Applicable Percentage of a
Committed Loan or to otherwise perform its obligations under the Loan Documents.

ARTICLE X
MISCELLANEOUS

          10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no Consent to any departure by any
Loan Party therefrom, shall be effective unless in writing signed by the
Administrative Agent, with the Consent of the Required Lenders, and the Lead
Borrower or the applicable Loan Party, as the case may be, and acknowledged by
the Administrative Agent, and each such waiver or Consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such amendment, waiver or consent shall:

 

 

 

          (a) extend or, increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written Consent of
such Lender;

 

 

 

          (b) postpone any date fixed by this Agreement or any other Loan
Document for (i) any payment or mandatory prepayment of principal, interest,
fees or other amounts due to the applicable Lenders (or any of them) hereunder
or under any of the other Loan Documents without the written Consent of each
Lender entitled to such payment, or (ii) any scheduled or mandatory reduction of
the Aggregate Commitments hereunder or under any other Loan Document without the
written Consent of each applicable Lender;

 

 

 

          (c) reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document, without the written Consent of each Lender entitled to such
amount; provided, however, that only the Consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate;

 

 

 

          (d) change Section 2.13 or Section 8.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written Consent of
each Lender;

 

 

 

          (e) change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written Consent of each Lender;

 

 

 

          (f) except as expressly permitted hereunder or under any other Loan
Document, release, or limit the liability of, any Loan Party without the written
Consent of each Lender;

 

 

 

          (g) except for Permitted Dispositions, release all or substantially
all of the Collateral from the Liens of the Security Documents without the
written Consent of each Lender;

 

 

 

          (h) increase the Aggregate Commitments without the written Consent of
each Lender;

-103-

--------------------------------------------------------------------------------




 

 

 

          (i) increase any advance rates set forth in the term “Borrowing Base”
without the written Consent of each Lender, or otherwise change the definition
of the term “Borrowing Base” or any component definition thereof if as a result
thereof the amounts available to be borrowed by the Borrowers would be increased
without the written Consent of the Required Supermajority Lenders, provided that
the foregoing shall not limit the discretion of the Administrative Agent to
change, establish or eliminate any Reserves;

 

 

 

          (j) modify the definition of Permitted Overadvance so as to increase
the amount thereof or, except as provided in such definition, the time period
for a Permitted Overadvance without the written Consent of each Lender; and

 

 

 

          (k) except as expressly permitted herein or in any other Loan
Document, subordinate the Obligations hereunder or the Liens granted hereunder
or under the other Loan Documents, to any other Indebtedness or Lien, as the
case may be without the written Consent of each Lender;

and, provided further, that (i) no amendment, waiver or Consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or Consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iii) no amendment, waiver or Consent shall, unless in writing
and signed by the Collateral Agent in addition to the Lenders required above,
affect the rights or duties of the Collateral Agent under this Agreement or any
other Loan Document; and (iv) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or Consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

          If any Lender does not Consent (a “Non-Consenting Lender”) to a
proposed amendment, waiver, consent or release with respect to any Loan Document
that requires the Consent of each Lender and that has been approved by the
Required Lenders, the Lead Borrower may replace such Non-Consenting Lender in
accordance with Section 10.13; provided that such amendment, waiver, consent or
release can be effected as a result of the assignment contemplated by such
Section (together with all other such assignments required by the Lead Borrower
to be made pursuant to this paragraph).

          10.02 Notices; Effectiveness; Electronic Communications.

 

 

 

          (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier or
electronic mail as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 

 

 

                    (i) if to the Loan Parties, the Agents or the L/C Issuer, to
the address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and

 

 

 

                    (ii) if to any other Lender, to the address, telecopier
number, electronic mail address or telephone number specified in its
Administrative Questionnaire.

-104-

--------------------------------------------------------------------------------



Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when received. Notices
delivered through electronic communications to the extent provided in subsection
(b) below, shall be effective as provided in such subsection (b).

 

 

 

          (b) Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Lead
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

          Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

 

 

          (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Agents or any of their Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, the L/C Issuer or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Loan Parties’
or the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to any Loan Party, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

 

 

          (d) Change of Address, Etc. Each of the Loan Parties, the Agents and
the L/C Issuer may change its mailing or electronic mail address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its mailing or electronic
mail address, telecopier or telephone number for notices and

-105-

--------------------------------------------------------------------------------




 

 

 

other communications hereunder by notice to the Lead Borrower, the Agents and
the L/C Issuer. In addition, each Lender agrees to notify the Administrative
Agent from time to time to ensure that the Administrative Agent has on record
(i) an effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.

 

 

 

          (e) Reliance by Agents, L/C Issuer and Lenders. The Agents, the L/C
Issuer and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Committed Loan Notices) purportedly given by or on behalf
of the Loan Parties even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Agents, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Loan Parties. All telephonic notices to and other telephonic communications with
the Agents may be recorded by the Agents, and each of the parties hereto hereby
consents to such recording.

          10.03 No Waiver; Cumulative Remedies. No failure by any Credit Party
to exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges provided herein and in the other Loan Documents
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. Without limiting the generality of the foregoing, the making of
a Committed Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether any Credit Party may have had
notice or knowledge of such Default at the time.

          10.04 Expenses; Indemnity; Damage Waiver.

 

 

 

          (a) Costs and Expenses. The Borrowers shall pay all Credit Party
Expenses.

 

 

 

          (b) Indemnification by the Loan Parties. The Loan Parties shall
indemnify the Agents (and any sub-agent thereof), each other Credit Party, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless (on an after
tax basis) from, any and all losses, claims, causes of action, damages,
liabilities, settlement payments, costs, and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by any
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Agents (and any sub-agents thereof) and their
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Committed Loan or Letter of Credit or the use or proposed
use of the proceeds therefrom (including any refusal by the L/C Issuer to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Loan Party or any of
its Subsidiaries, or any Environmental Liability related in any way to any Loan
Party or any of its Subsidiaries, (iv) any claims of, or amounts paid by any
Credit Party to, a Blocked

-106-

--------------------------------------------------------------------------------




 

 

 

Account Bank or other Person which has entered into a control agreement with any
Credit Party hereunder, or (v) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Borrower or any other Loan Party or any of the Loan Parties’ directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto, in all cases, whether or not caused by or arising, in whole or in part,
out of the comparative, contributory or sole negligence of the Indemnitee;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

 

 

 

          (c) Reimbursement by Lenders. Without limiting their obligations under
Section 9.14 hereof, to the extent that the Loan Parties for any reason fail to
indefeasibly pay any amount required under subsection (a) or (b) of this Section
to be paid by it, each Lender severally agrees to pay to the Agents (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Agents (or any such sub-agent) or the L/C Issuer in its capacity as
such, or against any Related Party of any of the foregoing acting for the Agents
(or any such sub-agent) or L/C Issuer in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

 

 

 

          (d) Waiver of Consequential Damages, Etc. To the fullest extent
permitted by Law, the Loan Parties shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Committed Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

 

 

 

          (e) Payments. All amounts due under this Section shall be payable on
demand therefor.

 

 

 

          (f) Survival. The agreements in this Section shall survive the
resignation of any Agent and the L/C Issuer, the assignment of any Commitment or
Committed Loan by any Lender, the replacement of any Lender, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
the other Obligations.

          10.05 Payments Set Aside. To the extent that any payment by or on
behalf of the Loan Parties is made to any Credit Party, or any Credit Party
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Credit Party in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part

-107-

--------------------------------------------------------------------------------



thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Agents upon demand its Applicable Percentage (without duplication) of any
amount so recovered from or repaid by the Agents, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the Federal Funds Rate from time to time in effect. The obligations of the
Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

          10.06 Successors and Assigns.

                    (a) Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Loan Party may assign or otherwise transfer any of its rights or obligations
hereunder or under any other Loan Document without the prior written Consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of Section 10.06(b), (ii) by way of
participation in accordance with the provisions of subsection Section 10.06(d),
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 10.06(f) (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Credit Parties) any legal or equitable right, remedy or claim under or by reason
of this Agreement.

                    (b) Assignments by Lenders. Any Lender may at any time
assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its
Commitment(s) and the Committed Loans (including for purposes of this Section
10.06(b), participations in L/C Obligations) at the time owing to it); provided
that any such assignment shall be subject to the following conditions:

                              (i) Minimum Amounts.

 

 

 

                              (A) in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Committed Loans at
the time owing to it or in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund with respect to a Lender, no minimum amount need
be assigned; and

 

 

 

                              (B) in any case not described in subsection
(b)(i)(A)of this Section, the aggregate amount of the Commitment (which for this
purpose includes Committed Loans outstanding thereunder) or, if the Commitment
is not then in effect, the principal outstanding balance of the Committed Loans
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $5,000,000 unless
each of the Administrative Agent and, so long as no Default has occurred and is
continuing, the Lead Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

-108-

--------------------------------------------------------------------------------




 

 

 

                    (ii) Proportionate Amounts. Each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement with respect to the Committed Loans
or the Commitment assigned;

 

 

 

                    (iii) Required Consents. No consent shall be required for
any assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:

 

 

 

                              (A) the consent of the Lead Borrower (such consent
not to be unreasonably withheld or delayed) shall be required unless (1) a
Default has occurred and is continuing at the time of such assignment or (2)
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
and

 

 

 

                              (B) the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of any Commitment if such assignment is to a Person that
is not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender.

 

 

 

                    (iv) Assignment and Assumption. The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee of $3,500,
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender and, in the event of an assignment by the
assignor Lender of less than its entire Commitment, a new Note to the assignor
Lender reflecting its reduced Commitment, provided that in any case the assignor
Lender shall have returned to the Borrower any Note payable to the assignor
Lender or its order in the amount of its Commitment prior to such assignment.
Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 10.06(d).

                    (c) Register. The Administrative Agent, acting solely for
this purpose as an agent of the Borrowers, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Committed Loans and L/C Obligations
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Loan Parties, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall

-109-

--------------------------------------------------------------------------------



be available for inspection by the Lead Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.

                    (d) Participations. Any Lender may at any time, without the
consent of, or notice to, the Loan Parties or the Administrative Agent, sell
participations to any Person (other than (i) a natural person, (ii) the Loan
Parties or any of the Loan Parties’ Affiliates or Subsidiaries or (iii) any time
prior to the occurrence of an Event of Default pursuant to Section 8.01(a) or
(f), a competitor of a Loan Party or any of its Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Committed Loans (including such Lender’s participations in L/C Obligations owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Loan
Parties, the Agents, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any Participant shall agree in writing to
comply with all confidentiality obligations set forth in Section 10.07 as if
such Participant was a Lender hereunder.

          Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Loan Parties agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.06(b).
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender.

                    (e) Limitations upon Participant Rights. A Participant shall
not be entitled to receive any greater payment under Section 3.01 or 3.04 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Lead Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Lead Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Loan Parties, to comply with Section 3.01(e) as though it were a
Lender.

                    (f) Certain Pledges. Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

                    (g) Electronic Execution of Assignments. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption shall be deemed to include electronic signatures or the keeping
of records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any Law, including the Federal Electronic Signatures in Global
and National Commerce Act, the New York State Electronic Signatures and Records
Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

-110-

--------------------------------------------------------------------------------



                    (h) Resignation as L/C Issuer after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Committed Loans pursuant to
subsection (b) above, Bank of America may resign as L/C Issuer. In the event of
any such resignation as L/C Issuer, the Lead Borrower shall be entitled to
appoint from among the Lenders a successor L/C Issuer hereunder; provided,
however, that no failure by the Lead Borrower to appoint any such successor
shall affect the resignation of Bank of America as L/C Issuer. If Bank of
America resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)). Upon the appointment of a successor L/C
Issuer, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer, and (b) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit or
indemnify Bank of America with respect to such Letters of Credit.

          10.07 Treatment of Certain Information; Confidentiality. Each of the
Credit Parties agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, funding sources, attorneys, advisors and representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by Laws or regulations or by any subpoena or similar legal
process, (d) to any other party hereto, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to any Loan Party and its obligations, (g) with the consent of the Lead
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
any Credit Party or any of their respective Affiliates on a non-confidential
basis from a source other than the Loan Parties.

          For purposes of this Section, “Information” means all information
received from the Loan Parties or any Subsidiary thereof relating to the Loan
Parties or any Subsidiary thereof or their respective businesses, other than any
such information that is available to any Credit Party on a non-confidential
basis prior to disclosure by the Loan Parties or any Subsidiary thereof,
provided that, in the case of information received from any Loan Party or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential or as being suitable only for posting on a
portion of the Platform not designated “Public Investor”. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

          Each of the Credit Parties acknowledges that (a) the Information may
include material non-public information concerning the Loan Parties or a
Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with Law, including Federal and
state securities Laws.

-111-

--------------------------------------------------------------------------------



          10.08 Right of Setoff. If an Event of Default shall have occurred and
be continuing or if any Lender shall have been served with a trustee process or
similar attachment relating to property of a Loan Party, each Lender, the L/C
Issuer and each of their respective Affiliates is hereby authorized at any time
and from time to time, after obtaining the prior written consent of the
Administrative Agent or the Required Lenders, to the fullest extent permitted by
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the
Borrowers or any other Loan Party against any and all of the Obligations now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, regardless of the adequacy of the Collateral, and
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrowers or such Loan Party may be contingent or unmatured
or are owed to a branch or office of such Lender or the L/C Issuer different
from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Lead Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

          10.09 Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Committed Loans or,
if it exceeds such unpaid principal, refunded to the Borrowers. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

          10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or electronic mail
shall be as effective as delivery of a manually executed counterpart of this
Agreement.

          10.11 Survival. All representations and warranties made hereunder and
in any other Loan Document or other document delivered pursuant hereto or
thereto or in connection herewith or therewith shall survive the execution and
delivery hereof and thereof. Such representations and warranties have been or
will be relied upon by the Credit Parties, regardless of any investigation made
by any Credit Party or on their behalf and notwithstanding that any Credit Party
may have had notice or knowledge of any Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Committed
Loan or any other Obligation hereunder shall remain unpaid or unsatisfied or any
Letter of Credit shall remain outstanding. Further, the provisions of Sections
3.01, 3.04, 3.05 and 10.04 and

-112-

--------------------------------------------------------------------------------



Article IX shall survive and remain in full force and effect regardless of the
repayment of the Obligations, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof. In connection with the termination of this Agreement and the release and
termination of the security interests in the Collateral, the Agents may require
such indemnities and collateral security as they shall reasonably deem necessary
or appropriate to protect the Credit Parties against (x) loss on account of
credits previously applied to the Obligations that may subsequently be reversed
or revoked, (y) any obligations that may thereafter arise with respect to the
Other Liabilities, and (z) any Obligations that may thereafter arise under
Section 10.04 hereof (other than any contingent indemnification claims for which
a claim has not then been asserted).

          10.12 Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

          10.13 Replacement of Lenders. If any Lender requests compensation
under Section 3.04, or if the Borrowers are required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, or if any Lender is a Defaulting Lender or a
Non-Consenting Lender, then the Borrowers may, at their sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

 

 

 

          (a) the Borrowers or such assignee shall have paid to the
Administrative Agent the assignment fee specified in Section 10.06(b);

 

 

 

          (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Committed Loans and L/C Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts);

 

 

 

          (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

 

 

          (d) such assignment does not conflict with Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

          10.14 Governing Law; Jurisdiction; Etc.

                    (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

-113-

--------------------------------------------------------------------------------



                    (b) SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE LOAN PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE
LOAN PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

                    (c) WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION
THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
LOAN PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION
OR PROCEEDING IN ANY SUCH COURT.

                    (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN ANY SUIT, ACTION OR PROCEEDING BY SENDING THE
SAME BY FIRST CLASS MAIL, RETURN RECEIPT REQUESTED OR BY OVERNIGHT COURIER
SERVICE, TO THE ADDRESS OF SUCH PARTY SET FORTH IN SECTION 10.02 OF THIS
AGREEMENT. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

                    (e) ACTIONS COMMENCED BY LOAN PARTIES. EACH LOAN PARTY
AGREES THAT ANY ACTION COMMENCED BY ANY LOAN PARTY ASSERTING ANY CLAIM OR
COUNTERCLAIM ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT SHALL BE BROUGHT SOLELY IN A COURT OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY OR ANY FEDERAL COURT SITTING THEREIN AS THE
ADMINISTRATIVE AGENT MAY ELECT IN ITS SOLE DISCRETION AND CONSENTS TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS WITH RESPECT TO ANY SUCH ACTION.

          10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT

-114-

--------------------------------------------------------------------------------



NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

          10.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Loan Parties each
acknowledge and agree that: (i) the credit facility provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the Loan
Parties, on the one hand, and the Credit Parties, on the other hand, and each of
the Loan Parties is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, that each Credit Party is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for the Loan
Parties or any of their respective Affiliates, stockholders, creditors or
employees or any other Person; (iii) none of the Credit Parties has assumed or
will assume an advisory, agency or fiduciary responsibility in favor of the Loan
Parties with respect to any of the transactions contemplated hereby or the
process leading hereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document (irrespective of whether any
of the Credit Parties has advised or is currently advising any Loan Party or any
of its Affiliates on other matters) and none of the Credit Parties has any
obligation to any Loan Party or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Credit Parties and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and none of the Credit Parties has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Credit Parties have not provided and will not provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and each of the Loan Parties
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate. Each of the Loan Parties hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against each of the Credit Parties with respect to any breach or alleged breach
of agency or fiduciary duty.

          10.17 USA PATRIOT Act Notice. Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the Act. Each Loan Party is in compliance, in all material
respects, with the Patriot Act. No part of the proceeds of the Committed Loans
will be used by the Loan Parties, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

          10.18 Foreign Asset Control Regulations. Neither of the advance of the
Committed Loans nor the use of the proceeds of any thereof will violate the
Trading With the Enemy Act (50 U.S.C. § 1 et

-115-

--------------------------------------------------------------------------------



seq., as amended) (the “Trading With the Enemy Act”) or any of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) (the “Foreign Assets Control Regulations”) or
any enabling legislation or executive order relating thereto (which for the
avoidance of doubt shall include, but shall not be limited to (a) Executive
Order 13224 of September 21, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)) (the “Executive Order”) and (b) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56)). Furthermore, none of the Borrowers
or their Affiliates (a) is or will become a “blocked person” as described in the
Executive Order, the Trading With the Enemy Act or the Foreign Assets Control
Regulations or (b) engages or will engage in any dealings or transactions, or be
otherwise associated, with any such “blocked person” or in any manner violative
of any such order.

          10.19 Time of the Essence. Time is of the essence of the Loan
Documents with respect to each provision of the Loan Documents for which a
specific time period is prescribed.

          10.20 Intentionally Omitted.

          10.21 Press Releases.

 

 

 

          (a) Each Credit Party executing this Agreement agrees that neither it
nor its Affiliates will in the future issue any press releases or other public
disclosure using the name of Administrative Agent or its Affiliates or referring
to this Agreement or the other Loan Documents without at least two (2) Business
Days’ prior notice to Administrative Agent and without the prior written consent
of Administrative Agent unless (and only to the extent that) such Credit Party
or Affiliate is required to do so under Law and then, in any event, such Credit
Party or Affiliate will consult with Administrative Agent before issuing such
press release or other public disclosure.

 

 

 

          (b) At any time after the Loan Parties shall have complied with the
reporting requirements of the Securities Exchange Act of 1934 and all applicable
regulations promulgated thereunder with respect to the financing transactions
contemplated by this Agreement (including reporting requirements relating to any
amendment to this Agreement or any other Loan Document), the Administrative
Agent or any Lender shall be permitted to publish advertising material relating
to the financing transactions contemplated by this Agreement using any Loan
Party’s name, product photographs, logo or trademark, provided that, except with
respect to advertising material consisting of a tombstone or league table
measurement, reasonably in advance of the publication of such advertising
material, the Administrative Agent or such Lender shall provide a draft thereof
to the Lead Borrower for review and comment. Neither the Administrative Agent
nor any Lender shall distribute any material non-public information relating to
the Loan Parties without the prior consent of the Lead Borrower, which consent
may be withheld by the Lead Borrower in its sole and absolute discretion.

          10.22 Additional Waivers.

                    (a) The Obligations are the joint and several obligation of
each Loan Party. To the fullest extent permitted by Law, the obligations of each
Loan Party shall not be affected by (i) the failure of any Credit Party to
assert any claim or demand or to enforce or exercise any right or remedy against
any other Loan Party under the provisions of this Agreement, any other Loan
Document or otherwise, (ii) any rescission, waiver, amendment or modification
of, or any release from any of the terms or provisions of, this Agreement or any
other Loan Document, or (iii) the failure to perfect any security interest in,
or the release of, any of the Collateral or other security held by or on behalf
of the Collateral Agent or any other Credit Party.

-116-

--------------------------------------------------------------------------------



                    (b) The obligations of each Loan Party shall not be subject
to any reduction, limitation, impairment or termination for any reason (other
than the indefeasible payment in full in cash of the Obligations after the
termination of the Commitments), including any claim of waiver, release,
surrender, alteration or compromise of any of the Obligations, and shall not be
subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of any of
the Obligations or otherwise. Without limiting the generality of the foregoing,
the obligations of each Loan Party hereunder shall not be discharged or impaired
or otherwise affected by the failure of any Agent or any other Credit Party to
assert any claim or demand or to enforce any remedy under this Agreement, any
other Loan Document or any other agreement, by any waiver or modification of any
provision of any thereof, any default, failure or delay, willful or otherwise,
in the performance of any of the Obligations, or by any other act or omission
that may or might in any manner or to any extent vary the risk of any Loan Party
or that would otherwise operate as a discharge of any Loan Party as a matter of
law or equity (other than the indefeasible payment in full in cash of all the
Obligations after the termination of the Commitments).

                    (c) To the fullest extent permitted by Law, each Loan Party
waives any defense based on or arising out of any defense of any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any other Loan Party,
other than the indefeasible payment in full in cash of all the Obligations and
the termination of the Commitments. The Collateral Agent and the other Credit
Parties may, at their election, foreclose on any security held by one or more of
them by one or more judicial or, to the extent permitted by Law, non-judicial
sales, accept an assignment of any such security in lieu of foreclosure,
compromise or adjust any part of the Obligations, make any other accommodation
with any other Loan Party, or exercise any other right or remedy available to
them against any other Loan Party, without affecting or impairing in any way the
liability of any Loan Party hereunder except to the extent that all the
Obligations have been indefeasibly paid in full in cash and the Commitments have
been terminated. Each Loan Party waives any defense arising out of any such
election even though such election operates, pursuant to Law, to impair or to
extinguish any right of reimbursement or subrogation or other right or remedy of
such Loan Party against any other Loan Party, as the case may be, or any
security.

                    (d) Each Borrower is obligated to repay the Obligations as
joint and several obligors under this Agreement. Upon payment by any Loan Party
of any Obligations, all rights of such Loan Party against any other Loan Party
arising as a result thereof by way of right of subrogation, contribution,
reimbursement, indemnity or otherwise shall in all respects be subordinate and
junior in right of payment to the prior indefeasible payment in full in cash of
all the Obligations and the termination of the Commitments. In addition, any
indebtedness of any Loan Party now or hereafter held by any other Loan Party is
hereby subordinated in right of payment to the prior indefeasible payment in
full of the Obligations and no Loan Party will demand, sue for or otherwise
attempt to collect any such indebtedness. If any amount shall erroneously be
paid to any Loan Party on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such indebtedness of any
Loan Party, such amount shall be held in trust for the benefit of the Credit
Parties and shall forthwith be paid to the Administrative Agent to be credited
against the payment of the Obligations, whether matured or unmatured, in
accordance with the terms of this Agreement and the other Loan Documents.
Subject to the foregoing, to the extent that any Borrower shall, under this
Agreement as a joint and several obligor, repay any of the Obligations
constituting Committed Loans made to another Borrower hereunder or other
Obligations incurred directly and primarily by any other Borrower (an
“Accommodation Payment”), then the Borrower making such Accommodation Payment
shall be entitled to contribution and indemnification from, and be reimbursed
by, each of the other Borrowers in an amount, for each of such other Borrowers,
equal to a fraction of such Accommodation Payment, the numerator of which
fraction is such other Borrower’s Allocable Amount and the denominator of which
is the sum of the Allocable Amounts of all of the Borrowers. As of any date of
determination, the “Allocable Amount” of each Borrower shall be

-117-

--------------------------------------------------------------------------------



equal to the maximum amount of liability for Accommodation Payments which could
be asserted against such Borrower hereunder without (a) rendering such Borrower
“insolvent” within the meaning of Section 101 (31) of the Bankruptcy Code,
Section 2 of the Uniform Fraudulent Transfer Act (“UFTA”) or Section 2 of the
Uniform Fraudulent Conveyance Act (“UFCA”), (b) leaving such Borrower with
unreasonably small capital or assets, within the meaning of Section 548 of the
Bankruptcy Code, Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving
such Borrower unable to pay its debts as they become due within the meaning of
Section 548 of the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the
UFCA.

          10.23 No Strict Construction.

          The parties hereto have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

          10.24 Attachments.

          The exhibits, schedules and annexes attached to this Agreement are
incorporated herein and shall be considered a part of this Agreement for the
purposes stated herein, except that in the event of any conflict between any of
the provisions of such exhibits and the provisions of this Agreement, the
provisions of this Agreement shall prevail.

-118-

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the date first
above written.

 

 

 

 

BORROWERS:

 

 

 

SYMS CORP

 

 

 

By: 

/s/ Philip A. Piscopo

 

 

 

Name: Philip A. Piscopo

 

 

 

Title: Vice President & Chief Financial Officer

 

 

 

SYL, LLC

 

By: Syms Corp, sole member

 

 

 

By:

/s/ Philip A. Piscopo

 

 

 

Name: Philip A. Piscopo

 

 

 

Title: Vice President & Chief Financial Officer

-119-

--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., as Administrative Agent and as Collateral Agent

 

 

 

 

By: 

/s/ Andrew Cerussi

 

 

 

Name: Andrew Cerussi

 

 

 

Title: Senior Vice President - Director

-120-

--------------------------------------------------------------------------------




 

 

 

 

BANK OF AMERICA, N.A., as a Lender and
as L/C Issuer

 

 

 

By: 

/s/ Andrew Cerussi

 

 

 

Name: Andrew Cerussi

 

 

 

Title: Senior Vice President - Director

-121-

--------------------------------------------------------------------------------